--------------------------------------------------------------------------------

Exhibit 10.2







PURCHASE AGREEMENT
by and among
A&S SERVICES GROUP, LLC
A&S REAL ESTATE HOLDINGS, LLC
HUNT VALLEY EQUIPMENT CO., LLC
BUCKLER LOGISTICS, INC.
BUCKLER TRANSPORT, INC.
J. DAVID BUCKLER, INC.
BUCKLER DISTRIBUTION CENTER, L.P.


as the Companies,
CELADON TRUCKING SERVICES, INC.
as Seller,
CELADON GROUP, INC.
as Parent,
and
MF HOLDINGS, INC.
as Buyer
Dated as of April 1, 2019

--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE 1 PURCHASE AND SALE
1
     
1.01
Purchase and Sale of the Equity Interests
1
1.02
Calculation of Estimated and Final Aggregate Closing Consideration
2
1.03
The Closing
5
1.04
Closing Deliveries by the Companies and Seller
5
1.05
Closing Deliveries by Buyer
7
     
ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF SELLER
8
     
2.01
Organization; Power and Authority
8 
2.02
Enforceability
8 
2.03
Authorization; No Conflicts; Litigation
8 
2.04
Title; Capitalization
9 
2.05
Brokerage and Expenses
10 
2.06
Indebtedness
10 
2.07
Subsidiaries
10 
2.08
Financial Statements; Undisclosed Liabilities
10 
2.09
Accounts Receivable
12 
2.10
Absence of Certain Developments
12 
2.11
Real Properties
14
2.12
Taxes
16 
2.13
Contracts and Commitments
18 
2.14
Intellectual Property
22 
2.15
Litigation
24 
2.16
Employee Benefit Plans
24 
2.17
Insurance
27 
2.18
Compliance with Laws
27 
2.19
Environmental Matters
28 
2.20
Affiliated Transactions
29 
2.21
Sufficiency, Title, and Condition of Assets
29 
2.22
Labor and Employment Matters
30 
2.23
Owner-Operators
32 
2.24
Permits; Safety
33 
2.25
Bank Accounts; Powers of Attorney; Investments; Derivatives
34 
2.26
Loans to Officers, Managers, Partners, and Directors
34 
2.27
Bribery of Public Officials and Witnesses; Foreign Corrupt Practices Act
34 
2.28
Customers
35 
2.29
Disclosure
35       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF BUYER
35       
3.01
Good Standing
35 
3.02
Power and Authority; Authorization
35 
3.03
Enforceability
36 
3.04
No Conflicts
36 
3.05
Litigation
36 
3.06
Brokerage
36 
3.07
Investment Representation
36 

 
i

--------------------------------------------------------------------------------

 
ARTICLE 4 ADDITIONAL AGREEMENTS
37      
4.01
Tax Matters
37 
4.02
Further Assurances
40 
4.03
Release
40 
4.04
Restrictive Covenants
42 
4.05
Non-Use of Certain Names
43 
4.06
R&W Policy
44 
4.07
Access to Books and Records
44 
4.08
Risk Retention Group
44       
ARTICLE 5 Indemnification
45       
5.01
Survival
45 
5.02
Indemnification
45 
5.03
Escrow
47 
5.04
Expiration of Claims
48 
5.05
Procedures Relating to Indemnification
48 
5.06
Determination of Loss Amount
50 
5.07
Resolution of Objections to Claims
50 
5.08
Sole and Exclusive Remedy
51       
ARTICLE 6 DEFINITIONS
51       
6.01
Definitions
51 
6.02
Other Definitional Matters
63       
ARTICLE 7 MISCELLANEOUS
63       
7.01
Press Releases and Announcements
63 
7.02
Expenses
64 
7.03
Notices
64 
7.04
Assignment
65 
7.05
Severability
65 
7.06
Construction and Disclosure
65 
7.07
Captions
66 
7.08
Amendment and Waiver
66 
7.09
Complete Agreement
66 
7.10
Counterparts
66 
7.11
Governing Law
66 
7.12
JURISDICTION; VENUE; SERVICE OF PROCESS
66 
7.13
WAIVER OF JURY TRIAL
67 
7.14
No Third Party Beneficiaries
67 
7.15
Payments Under Agreement
67 
7.16
Electronic Delivery
67 

ii

--------------------------------------------------------------------------------



Exhibits
Exhibit A          –           Transferred Equipment and Assets
Exhibit B          –           Form of Escrow Agreement
Exhibit C          –           Form of New Lease
Exhibit D          –           Form of Transition Services Agreement
Exhibit E          –           Disregarded Entity Allocation
Exhibit F          –           Form of Rolling Stock Lease
iii

--------------------------------------------------------------------------------



Schedule
 
Description
     
1.04(f)
 
Payoff Letters
1.04(g)
 
Resignation Letters
1.04(m)
 
Amended, Assigned, Released, and Terminated Contracts
2.01(b)
 
Due Authority
2.03(b)
 
Noncontravention
2.04(a)
 
Title to Shares
2.04(b)
 
Capitalization
2.05
 
Brokerage and Expenses
2.06
 
Indebtedness
2.07
 
Subsidiaries
2.08(a)(i)
 
Financial Statements
2.08(a)(ii)
Carve Out Financial Statements
2.08(a)(iii)
Exceptions GAAP
2.08(a)(iv)
Carve Out Adjustments to the Financial Statements (Carve-Out Statements)
2.08(b)
 
Exceptions Financial Statements
2.09
 
Accounts Receivable
2.10
 
Absence of Certain Developments
2.11(a)
 
Owned Real Property
2.11(b)
 
Leased Real Property
2.11(c)
 
Exceptions Owned Real Property and Leased Real Property
2.11(d)
 
Related-Party Real Property
2.11(e)
 
Retained Real Property
2.12(a)
 
Taxes
2.12(b)
 
Exceptions Taxes
2.13(a)
 
Contracts and Commitments
2.13(c)
 
Carrier Selection Guidelines
2.13(d)
 
Broker and Freight Forwarder Authority
2.13(f)
 
Service Warranties
2.14(a)
 
Registered Intellectual Property
2.14(b)
 
Intellectual Property Agreements
2.14(c)
 
Exceptions Intellectual Property
2.14(d)
 
Exceptions Rights to Intellectual Property
2.14(g)
 
Exceptions Software
2.14(h)
 
Exceptions Technology
2.15(a)
 
Pending/Threatened Litigation
2.15(c)
 
Judgments and Settlements
2.16(a)
 
Employee Benefit Plans
2.16(d)
 
Exceptions Employee Benefit Plans and Benefit Programs or Agreements
2.16(e)
 
Contributions
2.16(g)
 
Restrictions Employee Benefit Plans and Benefit Programs or Agreements
2.17
 
Insurance
2.18
 
Compliance with Laws
2.19
 
Environmental Matters
2.20
 
Affiliated Transactions
2.21(b)
 
Liens and Damage to Rolling Stock
2.21(c)
 
Lack of Possession or Control, Damage to, or Non-Conformance of Rolling Stock
2.21(d)
 
List of Rolling Stock
2.22(a)
 
Exceptions Labor and Employment Matters
2.22(b)
 
Exceptions Business Employee Matters

 
iv

--------------------------------------------------------------------------------

 
2.22(c)
 
Non-native Employees
2.23(a)
 
Exceptions Owner-Operators
2.23(d)
 
Owner-Operator Escrowed Funds
2.24
 
Permits
2.25
 
Bank Accounts
2.26
 
Loans to Officers and Directors
3.04
 
Buyer No Conflicts
4.08
 
TIS Claims
5.02(a)(v)
 
Matters Subject to Indemnification
6.01(qq)
 
Excluded Assets
6.01(yyy)
 
Net Working Capital and Net Debt Formula

v

--------------------------------------------------------------------------------

PURCHASE AGREEMENT
This Purchase Agreement (this “Agreement”) is executed and delivered as of April
1, 2019, by and among (i) MF Holdings, Inc., a Maine corporation (“Buyer”);
(ii) A&S Services Group, LLC, a Delaware limited liability company (“A&S
Services”), A&S Real Estate Holdings, LLC, a Pennsylvania limited liability
company (“A&S Real Estate Holdings”), Hunt Valley Equipment Co., LLC, a Delaware
limited liability company (“Hunt Valley”), Buckler Logistics, Inc., a
Pennsylvania corporation (“Buckler Logistics), Buckler Transport, Inc., a
Pennsylvania corporation (“Buckler Transport”), J. David Buckler, Inc., a
Pennsylvania corporation (“J. David Buckler”), Buckler Distribution Center,
L.P., a Pennsylvania limited partnership (“Buckler Distribution,” and with A&S
Services, A&S Real Estate Holdings, Hunt Valley, Buckler Logistics, Buckler
Transport, and J. David Buckler, each, a “Company” and collectively, the
“Companies”); (iii) Celadon Trucking Services, Inc., a New Jersey corporation
(“Seller”), and (iv) Celadon Group, Inc., a Delaware corporation (“Parent”). 
Capitalized terms used herein have the meanings set forth in Article 6 below or
elsewhere in this Agreement.
WHEREAS, Seller owns 100% of all of the Companies’ outstanding equity interests
(except only for the general partner interest in Buckler Distribution, which is
owned by another of the Companies (the “Buckler GP Interest”));
WHEREAS, Parent owns 100% of the outstanding equity interests in Seller;
WHEREAS, subject to the terms and conditions in this Agreement, Buyer desires to
purchase from Seller, and Seller desires to sell, assign, transfer and convey to
Buyer, all of the Companies’ outstanding equity interests other than the Buckler
GP Interest (the “Equity Interests”) on the date hereof for the consideration
described herein; and
WHEREAS, at or prior to the Closing, Seller has assigned or contributed to a
Company, as applicable, all of Seller’s right, title, and interest in and to the
equipment leases and underlying equipment and warehousing assets set forth on
Exhibit A hereto (the “Transferred Equipment and Assets”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE 1
PURCHASE AND SALE
1.01          Purchase and Sale of the Equity Interests.
(a)          Subject to the terms and conditions in this Agreement, Buyer shall
purchase and acquire from Seller for the Aggregate Consideration, and Seller
shall sell, assign, transfer and convey to Buyer, all of the Equity Interests,
free and clear of all Liens other than transfer restrictions arising under
federal and state securities laws and Liens created by, or otherwise arising as
a result of any action of, Buyer.
(b)          In furtherance of the purchase and sale of the Equity Interests, at
the Closing:

--------------------------------------------------------------------------------

(i)
          Buyer will:

(A)      make payment to Seller of an aggregate amount equal to the Estimated
Aggregate Closing Consideration, as provided by Seller in accordance with
Section 1.02(b), by wire transfer of immediately available funds to the accounts
specified by Seller in writing prior to the Closing;
(B)      deposit $1,395,000 (the “Indemnity Escrow Amount”) by wire transfer of
immediately available funds into an escrow account (the “Indemnity Escrow
Account”) established pursuant to the escrow agreement attached hereto as
Exhibit B (the “Escrow Agreement”) among Buyer, Seller, and the Escrow Agent;
(C)      deposit $1,070,000 (the “Net Working Capital Escrow Amount”) by wire
transfer of immediately available funds into an escrow account (the “Net Working
Capital Escrow Account”) established pursuant to the Escrow Agreement to be
used, held, and disbursed solely pursuant to Section 1.02(h); and
(D)      pay, on behalf of the Companies, the Indebtedness, as reported by
Seller in accordance with Section 1.02(b), by wire transfer of immediately
available funds to the accounts designated by the holders of such Indebtedness
in their respective Payoff Letters; provided, however, that all Transaction
Expenses described in clauses (ii), (iii) and (iv) of the definition of such
term shall be paid at the time provided in the Plan, Benefit Program or
Agreement, or other agreement or arrangement establishing such Transaction
Expenses.
(ii)
       Seller will deliver, or cause to be delivered, to Buyer all of the Equity
Interests.

1.02       Calculation of Estimated and Final Aggregate Closing Consideration.
(a)          For purposes of this Agreement, the “Aggregate Closing
Consideration” means an amount equal to the result of:  (i) $139,500,000 (the
“Purchase Price”), minus (ii) the Indemnity Escrow Amount, minus (iii) the Net
Working Capital Escrow Amount, minus (iv) the actual amount of Indebtedness as
of 11:59 p.m. Eastern time on the day prior to the Closing Date, plus (v) the
amount, if any, by which actual Net Working Capital as of 11:59 p.m. Eastern
time on the day prior to the Closing Date exceeds the Net Working Capital
Surplus Threshold, or minus (vi) the amount, if any, by which actual Net Working
Capital as of 11:59 p.m. Eastern time on the day prior to the Closing Date is
less than the Net Working Capital Deficit Threshold, minus (vii) $1,053,000,
minus (viii) $300,000, plus (ix) the actual amount of any Cash on Hand as of
11:59 p.m. Eastern time on the day prior to the Closing Date.  Notwithstanding
the foregoing or anything in this Agreement to the contrary, when calculating
the Aggregate Closing Consideration or the Aggregate Consideration, any
Transaction Expenses shall be included in the outstanding amount of Indebtedness
and not as current liabilities in Net Working Capital.
(b)          Five (5) Business Days prior to Closing, Seller delivered to Buyer
in writing Seller’s estimate of the Aggregate Closing Consideration, which
estimate Seller acknowledges was prepared by Seller in good faith based upon the
books and records of Seller and the Companies (such amount, the “Estimated
Aggregate Closing Consideration”), and shall include an estimate of:  (i) the
total amount of each component item of Indebtedness (including each component
item of Transaction Expenses) and total Indebtedness as of 11:59 p.m. Eastern
time on the day prior to the Closing Date (together with the name of and wire
transfer instructions for each payee thereof), (ii) the amount of estimated Net
Working Capital as of 11:59 p.m. Eastern time on the day prior to the Closing
Date, and (iii) the total estimated amount of Cash on Hand as of 11:59 p.m.
Eastern time on the day prior to the Closing Date.
2

--------------------------------------------------------------------------------

(c)          Within 90 days after the Closing Date, Buyer shall deliver to
Seller a statement setting forth Buyer’s proposed calculation of the actual
Aggregate Closing Consideration with a comparison to the Estimated Aggregate
Closing Consideration, including Buyer’s calculation of each of the components
thereof in sufficient detail to identify each item of difference between the
Estimated Aggregate Closing Consideration and the Aggregate Closing
Consideration, including details regarding each component item of Indebtedness
(the “Closing Statement”).
(d)          Following receipt by Seller of Buyer’s proposed Closing Statement
and until the Aggregate Closing Consideration is finally determined pursuant to
this Section 1.02, Seller shall be permitted, upon reasonable advance written
notice and during normal business hours, to review the Companies’ books and
records and working papers related to Buyer’s draft of the proposed Closing
Statement and determination of the Aggregate Closing Consideration, and Buyer
shall provide Seller with reasonable access to the Companies’ senior management
and books and records, to the extent reasonably necessary for such review.  The
proposed Closing Statement delivered by Buyer shall become final and binding on
the parties 30 days following Buyer’s delivery thereof to Seller unless Seller
delivers written notice of its disagreement (“Notice of Disagreement”) to Buyer
on or prior to such date.  Any Notice of Disagreement must identify with
specificity each item in the proposed Closing Statement that Seller disagrees
with and, for each disputed item, contain a statement describing in reasonable
detail the basis of such objection and the amount in dispute.  If Seller
delivers a timely Notice of Disagreement, then the Closing Statement shall
become final and binding on the parties to this Agreement on the earlier of
(i) the date Buyer and Seller resolve in writing any differences they have with
respect to the matters specified in the Notice of Disagreement, and (ii) the
date all matters in dispute are finally resolved in writing by the Independent
Accountants.
(e)          During the 30 days following delivery of a Notice of Disagreement,
Buyer and Seller shall seek in good faith to resolve in writing any differences
that they may have with respect to the matters specified in the Notice of
Disagreement.  At the end of such 30-day period, Buyer and Seller shall submit
such dispute to the Independent Accountants for resolution of all matters which
remain in dispute which were included in the Notice of Disagreement (and shall
take all actions reasonably requested by the Independent Accountants in
connection with such resolution, including submitting written claims to the
Independent Accountants if so requested), and the Independent Accountants,
acting as experts and not as arbitrators, shall make a final determination of
the Aggregate Closing Consideration in accordance with the terms of this
Agreement (with it being understood that Buyer and Seller will request that the
Independent Accountants deliver to Buyer and Seller its resolution in writing
not more than 30 days after its engagement).  The Independent Accountants shall
make a determination only with respect to the matters still in dispute and, with
respect to each such matter, their determination shall be within the range of
the dispute between Buyer and Seller.  The Independent Accountants’
determination shall be based solely on written materials submitted by Buyer and
Seller (i.e., not on independent review) and on the definitions of “Aggregate
Closing Consideration,” “Indebtedness,” “Cash on Hand,” “Net Working Capital,”
and “Transaction Expenses” (and related definitions) included herein and the
provisions of this Agreement.
3

--------------------------------------------------------------------------------

(f)          The costs and expenses of the Independent Accountants shall be
allocated between Buyer and Seller based upon the percentage of the portion of
the contested amount not awarded to Buyer or Seller as compared to the amount
actually contested by such party.  For example, if Seller claims the Aggregate
Closing Consideration is $1,000 greater than the amount claimed by Buyer, and
Buyer contests only $500 of the amount claimed by Seller, and if the Independent
Accountants ultimately resolve the dispute by awarding Seller $300 of the $500
contested, then the costs and expenses of the Independent Accountants will be
allocated 60% (i.e., 300 ÷ 500) to Buyer and 40% (i.e., 200 ÷ 500) to Seller.
(g)          If the Aggregate Closing Consideration as finally determined
pursuant to this Section 1.02 (the “Final Aggregate Closing Consideration”) is
greater than the Estimated Aggregate Closing Consideration (the amount of such
difference being the “Underpayment”), then, within three Business Days after the
date on which the Final Aggregate Closing Consideration is determined, (i) Buyer
shall pay to Seller, or cause the Companies to pay to Seller, by wire transfer
of immediately available funds to the account specified in writing by Seller, an
aggregate amount equal to the Underpayment, and (ii) Buyer and Seller shall
submit joint written instructions to the Escrow Agent to cause the Escrow Agent
to disburse, by wire transfer of immediately available funds, the Net Working
Capital Escrow Amount to Seller.
(h)          If the Final Aggregate Closing Consideration is less than the
Estimated Aggregate Closing Consideration (the amount of such difference being
the “Overpayment”), then, within three Business Days after the date on which the
Final Aggregate Closing Consideration is determined, Buyer and Seller shall
submit joint written instructions to the Escrow Agent to cause the Escrow Agent
to disburse, by wire transfer of immediately available funds from the Net
Working Capital Escrow Account, as follows: (i) if the Overpayment equals or
exceeds the Net Working Capital Escrow Amount, (x) the Escrow Agent shall
disburse the Net Working Capital Escrow Amount to Buyer from the Net Working
Capital Account, and (y) if applicable, Seller shall pay to Buyer, by wire
transfer of immediately available funds, an amount equal to the excess of the
Overpayment above the Net Working Capital Escrow Amount, and (ii) if the
Overpayment is less than the Net Working Capital Escrow Amount, the Escrow Agent
shall disburse (x) to Buyer, the amount of such Overpayment from the Net Working
Capital Account and (y) immediately following disbursement of the amounts in the
preceding clause (ii)(x), the balance of the Net Working Capital Escrow Account
to Seller. All payments made from the Net Working Capital Escrow Account shall
be treated by the parties as an adjustment to the proceeds received by Seller
pursuant to Article 1 hereof.
(i)          All payments required pursuant to Sections 1.02(g) and 1.02(h)
shall be deemed to be adjustments for Tax purposes to the aggregate purchase
price paid by Buyer for the Equity Interests.
(j)          The provisions of this Section 1.02 shall apply in such a manner so
as not to give the components and calculations duplicative effect to any item of
adjustment and no amount shall be (or is intended to be) included in whole or in
part (either as an increase or reduction) more than once in calculation of
(including any component of) Aggregate Closing Consideration or any other
calculated amount pursuant to this Agreement if the effect of such additional
inclusion (either as an increase or reduction) would be to cause such amount to
be overstated or understated for purposes of such calculation.
4

--------------------------------------------------------------------------------

1.03        The Closing.  The closing of the purchase and sale of the Equity
Interests (the “Closing”) shall occur by remote electronic and/or telephonic
exchange and release of documents by the parties hereto, contemporaneously with
the execution and delivery of this Agreement.  The date on which the Closing
occurs is referred to herein as the “Closing Date.”  The Closing shall be
effective as of 12:01 a.m. Eastern time on the Closing Date.
1.04        Closing Deliveries by the Companies and Seller.  Seller is
delivering, or is causing the Companies to deliver, as the case may be, to Buyer
the following documents, each of which shall be in form and substance
satisfactory to Buyer, the delivery of which is a condition to the obligation of
Buyer to consummate the Closing:
(a)          (i) A copy of the certificate of formation, articles of
incorporation, or equivalent governing documents of the Companies and each of
their Subsidiaries, certified by the Secretary of State of each entity’s
respective state of incorporation or organization and dated not earlier than 10
days prior to the Closing Date; and (ii) a certificate of good standing of the
each of the Companies and any of their Subsidiaries from the Secretary of State
of (a) each entity’s respective state of incorporation or organization and (b)
any other jurisdiction where each such entity is qualified to do business, in
each case, dated not earlier than 10 days prior to the Closing Date;
(b)          A certificate of the secretary or assistant secretary of Seller,
Parent, and each of the Companies certifying as to the following: (i) a copy of
the operating agreement, bylaws, partnership agreement, or other applicable
governing documents, of such entity and, for the Companies, each of such
Company’s Subsidiaries, (ii) a copy of the resolutions of such entity’s members,
managers, board of managers, directors, board of directors, stockholders,
general partners, limited partners, or other applicable governing body,
approving and authorizing the execution, delivery and performance of this
Agreement and all other Transaction Documents to which such entity is a party
and the consummation of the Transactions, (iii) that no action has been taken or
is pending to dissolve such entity or, for the Companies, any of such Company’s
Subsidiaries, and (iv) the incumbency and signatures of such entity’s (and, for
the Companies, such Company’s Subsidiaries’, as applicable) officers who are
authorized to execute and deliver the Transaction Documents to which such
entities are a party;
(c)          Copies of all notice filings given to, and consents and approvals
of, third parties and Governmental Authorities listed on Schedule 2.03(b);
(d)          All certificates, if any, representing the Equity Interests, free
and clear of all Liens other than transfer restrictions arising under federal or
state securities laws, accompanied by a duly executed assignment;
(e)          The Escrow Agreement, duly executed by the Escrow Agent and Seller;
5

--------------------------------------------------------------------------------

(f)          Payoff letters from the lenders, service providers, or other
entities set forth on Schedule 1.04(f) indicating that, upon payment of the
amount specified in such letters (which in the aggregate shall cover all
Indebtedness except for Transaction Expenses that are not to be paid at the
Closing as provided in the proviso contained in Section 1.01(b)(i)(D)), (i) all
Liens against the Equity Interests and the assets or property of the Companies
and their Subsidiaries held by such Persons shall be released in full (and
authorizing the Companies or their designee to file all termination statements
with respect to such Liens), and (ii) all obligations of the Companies or any of
their Subsidiaries (other than contractual contingent indemnity obligations in
Contracts previously disclosed to Buyer) to such Persons (including any
guarantees of obligations of any member of the Seller Group) shall be satisfied
and fully released (collectively, the “Payoff Letters”);
(g)          Duly executed resignations, effective as of the Closing, of any
directors, managers, and officers (or similar persons) of the Companies and
their Subsidiaries, as applicable, set forth on Schedule 1.04(g);
(h)          A certificate of non-foreign status executed by Seller in the form
prescribed by Treasury Regulation §1.1445-2(b)(2);
(i)           A lease and/or sublease agreement in the applicable form attached
hereto as Exhibit C, duly executed by the required parties, with respect to
certain office and parking space (the “New Leases”);
(j)          With respect to each tract or parcel of Retained Real Property as
set forth on Schedule 2.11(e), (i) an assignment of the existing Real Property
Leases constituting Retained Real Property to a member of the Seller Group as
identified by Seller, in form and substance reasonably acceptable to Buyer and
Seller, duly executed by the applicable lessor, the applicable Companies or
Subsidiaries thereof, and member of the Seller Group identified by Seller, or
(ii) a quitclaim deed(s) conveying the Companies’ and/or any of their
Subsidiaries’ right, title, and interest in the Owned Real Property constituting
Retained Real Property to a member of the Seller Group as identified by Seller,
in form and substance reasonably acceptable to Seller; provided that such
documentation shall contain a release, reasonably acceptable to Buyer, of the
Companies and their Subsidiaries from the lessor or transferee, as applicable;
(k)          With respect to the Transferred Equipment and Assets, a Bill of
Sale, Assignment and Assumption, and/or any other documentation reasonably
satisfactory to Buyer sufficient to convey Seller’s right, title, and interest
to the Transferred Equipment and Assets to the Companies or their Subsidiaries,
as applicable;
(l)            A transition services agreement substantially in the form of
Exhibit D (the “Transition Services Agreement”), duly executed by Seller and
Parent;
(m)          Evidence of termination, assignment, release, or amendment of the
Contracts specified on Schedule 1.04(m);
(n)           Seller’s calculation of the Estimated Aggregate Closing
Consideration pursuant to Section 1.02(b);
(o)           With respect to the Excluded Assets and Retained Real Property,
such Bills of Sale, Assignments, Assumptions, and/or any other documentation
reasonably satisfactory to Buyer sufficient to convey the Companies’ or their
Subsidiaries’, as applicable, right, title, and interest to the Excluded Assets
and Retained Real Property to members of the Seller Group;
6

--------------------------------------------------------------------------------

(p)          To the extent not located on the premises of the Companies or their
Subsidiaries as of the Closing Date, all corporate minute books, stock
certificate books, stock registers, and other similar corporate records of the
Companies and their Subsidiaries;
(q)          A lease agreement substantially in the form of Exhibit F (the
“Rolling Stock Lease”), duly executed by Seller; and
(r)          Such other agreements, documents, instruments and writing as are
required to be delivered by Seller, the Companies, or their Subsidiaries on or
prior to the Closing Date pursuant to this Agreement or as may be reasonably
requested by Buyer or its counsel to carry out the intent and purposes of this
Agreement.
1.05       Closing Deliveries by Buyer.  At Closing, in addition to the payments
and deliveries by Buyer at the Closing described in Section 1.01 of this
Agreement, Buyer is delivering the following documents at the Closing, each of
which shall be in form and substance satisfactory to Seller, the delivery of
which is a condition to the obligation of Seller to consummate the Closing:
(a)          A certificate of good standing of Buyer from the Secretary of State
its State of incorporation dated not earlier than 10 days prior to the Closing
Date;
(b)          A certificate of the secretary or assistant secretary of Buyer,
certifying as to (i) the due approval by Buyer of the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party and the consummation of the Transactions, and that such approval has not
been withdrawn, and (ii) incumbency and signatures of each of Buyer’s officers
who is authorized to execute and deliver this Agreement and such other
Transaction Documents;
(c)          The Escrow Agreement, duly executed by Buyer;
(d)          The Transition Services Agreement, duly executed by Buyer;
(e)          The Rolling Stock Lease, duly executed by Buyer;
(f)           The New Leases, each duly executed by a Company; and
(g)          Such other agreements, documents, instruments and writing as are
required to be delivered by Buyer on or prior to the Closing Date pursuant to
this Agreement or as may be reasonably requested by Seller or its counsel to
carry out the intent and purposes of this Agreement.
7

--------------------------------------------------------------------------------

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller and Parent, jointly and severally, represent and warrant to Buyer as
follows as of the date hereof, but expressly excluding the Excluded Assets from
any of such representations and warranties, except for the references to
Excluded Assets in Sections 2.08(a), 2.10(a), and 2.21(a):
2.01     Organization; Power and Authority.
(a)          Seller and Parent have all requisite corporate power and authority
to execute and deliver the Transaction Documents to which they are a party and
to perform their obligations thereunder.  The execution, delivery and
performance of the Transaction Documents to which Seller and Parent are a party
by Seller and Parent, and the consummation of the Transactions by Seller and
Parent, have been duly authorized by all requisite action on the part of Seller
and Parent.
(b)          The Companies are entities, validly existing and in good standing
under the laws of the state of their respective jurisdictions.  The Companies
are qualified or licensed to transact business as each of their respective
entity types and are in good standing in each of those jurisdictions set forth
on Schedule 2.01(b), which constitute all of the jurisdictions in which the
ownership or leasing of their assets or property or the conduct of business as
presently conducted requires them to qualify, except where the failure to be so
qualified, individually or in the aggregate, reasonably would not be expected to
result in a Material Adverse Effect to the Companies and their Subsidiaries,
taken as a whole.  The Companies have all requisite organizational power and
authority to execute and deliver this Agreement the other Transaction Documents
to which they are a party and to perform their obligations thereunder and to own
and operate their properties and to carry on their businesses as presently
conducted.
2.02       Enforceability.
(a)          This Agreement has been duly executed and delivered by Seller and
Parent, and assuming that this Agreement is the valid and binding agreement of
Buyer and each other party hereto, this Agreement constitutes the valid and
binding obligation of Seller and Parent, enforceable against Seller and Parent
in accordance with its terms, except as enforceability may be limited by
bankruptcy laws, other similar Legal Requirements affecting creditors’ rights
and general principles of equity affecting the availability of equitable
remedies.  Each other Transaction Document to which Seller and Parent are a
party has been duly executed and delivered by Seller and Parent, and assuming
that such other Transaction Documents are valid and binding obligations of the
other parties thereto, each such Transaction Document to which they are a party
constitutes a valid and binding obligation of Seller and Parent, enforceable
against Seller and Parent in accordance with its terms, except as enforceability
may be limited by bankruptcy laws, other similar Legal Requirements affecting
creditors’ rights and general principles of equity affecting the availability of
equitable remedies.
(b)          This Agreement and other Transaction Documents to which the
Companies are a party have been duly executed and delivered by the Companies,
and, assuming that this Agreement and such other Transaction Documents are valid
and binding obligations of the other parties hereto and thereto, constitute the
valid and binding obligations of the Companies, enforceable against the
Companies in accordance with their terms, except as enforceability hereof or
thereof may be limited by bankruptcy laws, other similar Legal Requirements
affecting creditors’ rights and general principles of equity affecting the
availability of equitable remedies.
2.03        Authorization; No Conflicts; Litigation.
(a)          The execution, delivery and performance of this Agreement and each
other Transaction Document to which any of the Companies, Seller, or Parent is a
party and the consummation of the Transactions have been duly and validly
authorized by all requisite action on the part of the Companies, Seller, or
Parent, and no other proceedings on the Seller Group’s part are necessary to
authorize the execution, delivery or performance of this Agreement or the other
Transaction Documents to which any of such Persons is a party.
8

--------------------------------------------------------------------------------

(b)          Except as set forth on Schedule 2.03(b), the execution, delivery
and performance by the Companies, Seller, or Parent of this Agreement and each
other Transaction Document to which any of such Persons is a party and the
consummation of the Transactions do not conflict with or result in any breach
of, constitute a default under, result in a violation of, result in the creation
of any Lien upon the Equity Interests (or other applicable equity interest of
any of the Companies’ Subsidiaries) or any material assets of Seller, the
Companies, or any of their Subsidiaries under, trigger any penalty, right or
change in control payment under, or require any authorization, consent,
approval, filing, exemption or other action by or notice (i) to any Governmental
Authority or other third party, (ii) under the provisions of the Companies’ or
any of the Seller Group’s charters (or equivalent governing documents), (iii)
under any Contract to which the Companies or their Subsidiaries are a party, or
(iv) in respect of any material Legal Requirement to which Parent, Seller, the
Companies, or any of their Subsidiaries, or their respective assets, is subject.
2.04       Title; Capitalization.
(a)          Seller is the record and beneficial owner of the Equity Interests,
free and clear of any Liens (other than transfer restrictions under applicable
federal and state securities laws.  Except as set forth on Schedule 2.04(a),
Seller is not a party to any Option, voting agreement, voting trust, proxy, or
other Contract (other than this Agreement) with respect to any Equity Interests
or other ownership interest or other security of the Companies.  Except for the
Equity Interests owned by Seller, Seller does not own any equity interest or
other security of the Companies or any of their Subsidiaries or any Options. At
the Closing, Seller is transferring to Buyer, and Buyer is acquiring from
Seller, good title to the Equity Interests free and clear of all Liens, other
than Liens arising under federal and state securities laws and Liens created by,
or otherwise arising as a result of any action of, Buyer.
(b)          The authorized and issued capital stock, membership interests, or
partnership interests, as applicable, of the Companies and their Subsidiaries
are set forth on Schedule 2.04(b). Seller owns 100% of the issued capital stock,
membership interests, or partnership interests, as applicable, of each of the
Companies (other than the Buckler GP Interest, which is owned by one of the
Companies), and the Companies own 100% of the issued capital stock, membership
interests, or partnership interests, as applicable, of each of the
Subsidiaries.  There are no outstanding options, warrants, convertible
securities or other rights to subscribe for or acquire any capital stock or
other ownership interests or securities, or securities convertible into or
exchangeable for capital stock, membership interests, partnership interests, or
other ownership interests, of the Companies or their Subsidiaries.  All such
capital stock, membership interests, or partnership interests set forth on
Schedule 2.04(b) have been issued in compliance with applicable federal and
state securities Legal Requirements and all pre-emptive rights applicable
thereto, whether by Legal Requirement or Contract.  All of the outstanding
equity securities of the Companies and their Subsidiaries have been duly
authorized and validly issued, are fully paid and nonassessable and are free and
clear of all Liens.
9

--------------------------------------------------------------------------------

2.05          Brokerage and Expenses.  Except as set forth on Schedule 2.05,
there are no claims for brokerage commissions, finders’ fees or similar
compensation in connection with the Transactions based on any arrangement or
Contract made by or on behalf of Seller, the Companies, or any of the Companies’
Subsidiaries.  Except as set forth on Schedule 2.05, neither the Companies nor
any of their Subsidiaries has any further obligations as of the Closing Date
under any of the arrangements or Contracts disclosed on Schedule 2.05.
2.06          Indebtedness.  Schedule 2.06 sets forth all Indebtedness of the
Companies as of the Closing Date.
2.07          Subsidiaries.  Except as set forth on Schedule 2.07, none of the
Companies, directly or indirectly, owns or holds the right or has an obligation
to acquire any stock, partnership interest, joint venture interest or other
equity ownership interest in any other Person.  Each Subsidiary of the Companies
is validly existing and in good standing under the laws of the jurisdiction of
its organization, has all requisite limited partnership, corporate, limited
liability company or similar power and authority to own its properties and to
carry on its business as presently conducted, and is qualified or licensed to
transact business and is in good standing in each of those jurisdictions set
forth opposite such Subsidiary’s name on Schedule 2.07, which constitute all of
the jurisdictions in which the ownership or leasing of its assets or property or
the conduct of its  business as presently conducted requires it to qualify,
except where the failure to be so qualified, individually or in the aggregate,
would not result in a Material Adverse Effect.  All of the equity interests of
each Subsidiary of the Companies are owned by a Company, as described on
Schedule 2.07.
2.08          Financial Statements; Undisclosed Liabilities.
(a)          

(i)      Schedule 2.08(a)(i) consists of the following financial statements of
the Companies and their Subsidiaries: (A) a consolidated unaudited balance sheet
as of January 31, 2019 (the “Latest Historical Balance Sheet”), and the related
statements of income for the seven-month period then ended (the “Interim
Historical Financial Statements”), (B) consolidated unaudited balance sheets as
of June 30, 2018, and July 31, 2017, together with the statements of income for
the fiscal years ended June 30, 2018, and June 30, 2017, (the statements
described in clauses (A) and (B) of this Section 2.08(a)(i), collectively, the
“Historical Financial Statements”).
10

--------------------------------------------------------------------------------

(ii)      Schedule 2.08(a)(ii) consists of the following financial statements of
the Companies and their Subsidiaries: as adjusted on a carve out basis to
eliminate the Excluded Assets and to include the carve out adjustments noted on
Schedule 2.08(a)(iv): (A) a consolidated unaudited balance sheet as of January
31, 2019 (the “Latest Balance Sheet”), and the related statements of income for
the seven-month period then ended (the “Interim Financial Statements”),
(B) consolidated unaudited balance sheets as of June 30, 2018, and July 31,
2017, together with the statements of income for the fiscal years ended June 30,
2018, and June 30, 2017, (the statements described in clauses (A) and (B) of
this Section 2.08(a)(ii), collectively, the “Financial Statements”).
(iii)     The Historical Financial Statements present fairly in all material
respects the financial position and results of operations of the Companies and
their Subsidiaries as of the dates and for the periods specified and have been
prepared in accordance with the books and records of the Companies and their
Subsidiaries, all in accordance with GAAP, consistently applied for all periods
presented, subject however to normal year-end adjustments and intercompany
eliminations and the matters set forth on Schedule 2.08(a)(iii).
(iv)     The Financial Statements were prepared to carve out and reflect the
business as described in clause (ii) above and being transferred in accordance
with this Agreement (the "Business") as of the dates and for the periods
presented.  The Financial Statements were prepared from the Historical Financial
Statements and reflect the carved out financial position and results of
operation of the Business in accordance with GAAP and the books and records of
the Companies, the Subsidiaries, and the relevant other members of Parent's
consolidated group as they relate to such Business, on a consistent basis for
all periods presented, and present fairly, in all material respects, the carved
out financial position and results of operations of the Business, as of the
times and for the periods referred to therein, subject, however, to normal
year-end adjustments and intercompany eliminations, the matters set forth on
Schedule 2.08(a)(iii), and the matters relating to the carve out adjustments set
forth on Schedule 2.08(a)(iv).
(b)          Except as set forth on Schedule 2.08(b), none of the Companies nor
any of their Subsidiaries has any liabilities or obligations other than
(i) liabilities or obligations shown on the Latest Balance Sheet,
(ii) liabilities incurred in the ordinary course of business consistent with
past practice since the date of the Latest Balance Sheet, (iii) liabilities of a
type not required to be recorded on a balance sheet prepared in accordance with
GAAP, and (iv) liabilities taken into consideration in the calculation of Final
Aggregate Closing Consideration.
(c)          The books of account, minute books, stock and equity record books,
and other records of the Companies and their Subsidiaries, all of which have
been made available to Buyer, are complete and correct and have been maintained
in accordance with sound business practices and accurately reflect all of the
assets, liabilities, transactions and results of operations of the Companies and
their Subsidiaries.  The minute books of the Companies and their Subsidiaries
contain accurate and complete records of all meetings held of, and corporate,
limited liability, or partnership action taken by, the stockholders, the boards
of directors, committees of the boards of directors, managers, members,
partners, or general partners of the Companies and their Subsidiaries since
January 1, 2016, and no meeting of any such stockholders, board of directors,
committees of the boards of directors, managers, members, partners, or general
partners since January 1, 2016 has been held for which minutes have not been
prepared and are not contained in such minute books.  At the Closing, all of
such books and records will be in possession of the Companies and their
Subsidiaries.
11

--------------------------------------------------------------------------------

2.09         Accounts Receivable.  All accounts receivable of the Companies and
their Subsidiaries (“Accounts Receivable”), whether or not reflected on the
Latest Balance Sheet, represent valid obligations arising from sales actually
made or services actually performed in the ordinary course of business.  None of
the Accounts Receivable are subject to any claim of offset, recoupment, set-off,
or counter-claim, other than loss claims, nominal cash discounts, and routine
billing disputes in the ordinary course of business, none of which are
reasonably expected to be material.  Schedule 2.09 sets forth an accurate list
of the Accounts Receivable and notes receivable of the Companies and their
Subsidiaries, an aging of such Accounts Receivable and notes receivable in the
aggregate and by customer, and indicates the amounts of allowances for doubtful
accounts.  Each of the Accounts Receivable will be collected in full, without
any set-off but net of reserves reflected on the Latest Balance Sheet, within
120 days after the day on which it first becomes due and payable; provided,
however, that if any of the Accounts Receivable are not collected within such
120-day period and Buyer has made recovery from the Escrow Account pursuant to
Article 5 with respect to such uncollected Accounts Receivable, Buyer may cause
the Companies and their Subsidiaries to assign to Seller, or its designee, such
uncollected Accounts Receivable and Seller, or its designee, may thereafter
pursue the collection of such uncollected Accounts Receivable.
2.10          Absence of Certain Developments.  Since June 30, 2018, there has
not occurred any event, occurrence, fact, circumstance or change that has had a
Material Adverse Effect with respect to the Companies and their Subsidiaries,
taken as a whole. Except as set forth on Schedule 2.10, since June 30, 2018, the
Companies and their Subsidiaries have operated their business in the ordinary
course of business consistent with past practice in all material respects, and
have not:
(a)            except for the transfer of the Retained Real Property and
Excluded Assets, sold, leased, assigned or transferred any of their assets,
except in the ordinary course of business, or entered into any Contract or
letter of intent with respect thereto;
(b)            effected any recapitalization, reclassification, stock or other
dividend, stock split or similar occurrence, adjustment, combination,
subdivision or like change in its capitalization, or declared, set aside or paid
any other distribution of any kind (whether in cash, stock or property) to any
stockholder or other equity holder, or made any direct or indirect redemption,
retirement, purchase or other acquisition of any shares of capital stock or
other equity interests;
(c)             issued (or made commitments to issue) additional securities;
(d)            merged or consolidated with or made any equity investment in, or
any loan or advance to, or any acquisition of the securities or assets of, any
other Person (other than advancement of reimbursable ordinary and necessary
business expenses made to directors, managers, officers, employees, independent
contractors, and third-party transportation providers of the Companies or any
Subsidiaries thereof in the ordinary course of business);
12

--------------------------------------------------------------------------------

(e)            made commitments for capital expenditures in excess of $25,000 in
the aggregate other than as set forth in Schedule 2.10(e);
(f)            granted any license or sublicense of, assigned, transferred,
abandoned, allowed to lapse or otherwise disposed of any material rights under
or with respect to any Intellectual Property other than in the ordinary course
of business;
(g)            to Seller’s Knowledge, suffered any event of damage, destruction,
casualty loss or claim affecting the assets, properties or business of the
Companies or any of their Subsidiaries and exceeding $50,000, individually or
$100,000 in the aggregate, in either case, not reserved or covered by insurance;
(h)            failed to maintain their respective material assets (except for
Rolling Stock, which is addressed in Section 2.10(i) below) in good condition
and repair, normal wear and tear excepted;
(i)            failed to maintain their Rolling Stock consistent with past
practices in a condition that is adequate for use in the ordinary course of
business in compliance with applicable law;
(j)           made any changes to policies or timing of repairs, maintenance and
purchasing and installation of tires, fuel, and other replaceable operating
supplies;
(k)          granted any increase other than in the ordinary course of business
or decrease in the amount of compensation, benefits, bonus, change in control,
retention or severance pay payable or potentially payable to any of its
directors, managers, officers, employees, independent contractors or consultants
or adopted, materially amended or terminated any Plan or Benefit Program or
Agreement, other than any policy, practice, promise, agreement set forth in
Schedule 2.10(k);
(l)           involuntarily terminated any employee with an annual salary in
excess of $50,000;
(m)         made any payment or commitment to pay any pension, retirement
allowance, retiree medical or other employee benefit, any amount relating to
unused vacation days or other paid time off, retention, severance or termination
pay to any director, officer or employee other than in the ordinary course of
business consistent with past practice and which payments or commitments to pay
do not exceed $25,000 in the aggregate;
(n)          on any Tax Return, taken any position, made any election or adopted
any method that is inconsistent with positions taken, elections made or methods
used in preparing or filing similar Tax Returns in prior periods, and, other
than in accordance with GAAP, made any material change in accounting, auditing
or tax reporting methods, policies or practices;
(o)          increased or established any reserve for taxes or bad accounts or,
outside the ordinary course of business, any other liability on its books or
otherwise provided therefor;
(p)          made or revoked any election with respect to Taxes of any of the
Companies or any of their Subsidiaries or changed its tax year;
13

--------------------------------------------------------------------------------

(q)          received a complaint or notice in writing that any event has
occurred that calls into question any Permit necessary for the Companies to
conduct their business as currently conducted and to own and operate the
Companies’ material assets;
(r)          accelerated or changed any of its practices, policies, procedures
or timing of the billing of customers or the collection of their accounts
receivable, pricing and payment terms, cash collections, cash payments or terms
with vendors, the result of which reasonably would be expected to result in a
Material Adverse Effect;
(s)          discharged or satisfied any Lien, or subjected the Companies or any
of their Subsidiaries or any of their respective assets to any Lien, the result
of which reasonably would be expected to result in a Material Adverse Effect; or
(t)          committed (orally or in writing) to do any of the foregoing.
2.11       Real Properties.
(a)          Schedule 2.11(a) contains a complete and accurate list of all Real
Property owned by the Companies or any of their Subsidiaries as of the Closing
Date (the “Owned Real Property”).
(b)          Schedule 2.11(b) contains a complete and accurate list of all
leases, subleases, licenses, occupancy agreements or other, similar agreements,
and all modifications, amendments and supplements thereto (collectively, the
“Real Property Leases”), under which the Companies or any of their Subsidiaries
uses, occupies or operates any real property (the “Leased Real Property”) as of
the Closing Date.  The Leased Real Property and Owned Real Property constitute
all of the real estate used, occupied or operated by the Companies and their
Subsidiaries.  The Companies have made available to Buyer true, correct and
complete copies of the Real Property Leases, including all modifications,
amendments and supplements thereto.
(c)           Except as set forth on Schedule 2.11(c):
(i)       the Companies or their Subsidiaries, as applicable, have good fee
simple interest in the Owned Real Property and valid and binding leasehold
interests in the Leased Real Property;
(ii)      the Companies or their Subsidiaries enjoy peaceful and undisturbed
possession of the Leased Real Property sufficient for the current operations and
use of such Leased Real Property by the Companies or their Subsidiaries;
(iii)     each Real Property Lease is in full force and effect in all material
respects;
(iv)     none of the Companies nor any of their Subsidiaries, nor, to Seller’s
Knowledge, any other party to the Real Property Leases or any agreement
affecting the Owned Real Property, is in material breach or material default
under any of the Real Property Leases or any other agreement affecting any of
the Owned Real Property, including but not limited to any easements, licenses,
permits or approvals associated therewith, nor has any event occurred which,
with the passage of time or notice, or both, would constitute a material default
thereunder or a violation of the terms (or permit the termination) thereof. None
of the Transactions will constitute or create a default, event of default, or
right of termination under any of the Real Property Leases or any other
agreement affecting any of the Owned Real Property, nor is the consent of the
lessor or landlord or any other third party required pursuant to the terms of
any of the Real Property Leases or any other agreement affecting any of the
Owned Real Property in connection with the Transactions, including but not
limited to any assignment of the Real Property Leases required by or resulting
from the Transactions;
14

--------------------------------------------------------------------------------

(v)       none of the Companies nor any of their Subsidiaries has subleased, and
no other Person is in possession of, or has the right of use or occupancy of any
portion of, any of the Owned Real Property or the Leased Real Property, nor have
any of the Real Property Leases been assigned in whole or in part;
(vi)      no part of any of the Owned Real Property or the Leased Real Property
has been condemned or otherwise taken by any Governmental Authority and, to
Seller’s Knowledge, no such condemnation or taking is threatened or
contemplated;
(vii)      the buildings and structures located on the Owned Real Property and
the Leased Real Property and used in the business and operations of the
Companies and their Subsidiaries are in good condition and repair (excluding
ordinary wear and tear), including but not limited to with respect to all roofs,
foundations, and all HVAC, plumbing, electrical, life safety, and other
mechanical systems located thereon; are compliance with all applicable law,
including but not limited to with respect to all zoning, environmental, building
code, and land use requirements and with respect to the requirements of the
Americans With Disabilities Act (as amended); and are sufficient in all respects
for the continued conduct of the business and operations of the Companies and
their Subsidiaries after the Closing in substantially the same manner as
conducted prior to the Closing;
(viii)     the buildings and structures located on the Owned Real Property and
the Leased Real Property and used in the business and operations of the
Companies and their Subsidiaries have access to such sewer, water, gas,
electric, telephone and other utilities as are necessary to allow the businesses
of the Companies and their Subsidiaries to be operated in the ordinary course of
business and as presently conducted; and
(ix)       the Companies and their Subsidiaries have sufficient title to such
easements, rights of way and other rights appurtenant to the Owned Real Property
and the Leased Real Property as are necessary to permit ingress and egress to
and from the Owned Real Property and the Leased Real Property to a public way.
(d)          Schedule 2.11(d) contains a complete and accurate list of all
Leased Real Property currently used or occupied by the Companies or their
Subsidiaries in the performance of their businesses and operations that is owned
by any member of the Seller Group, any Affiliate of the Seller Group, and/or any
Affiliate of the Companies, in each case, other than the Companies or their
Subsidiaries (“Related-Party Real Property”).
(e)          Schedule 2.11(e) contains a complete and accurate list of all Owned
Real Property and Leased Real Property owned or leased (as applicable) by any of
the Companies or their Subsidiaries that shall be conveyed, assigned, or
otherwise transferred pursuant to Section 1.04(j) of this Agreement to a member
of the Seller Group as identified by Seller at Closing, in form and substance
acceptable to Seller (“Retained Real Property”).
15

--------------------------------------------------------------------------------

2.12          Taxes
(a)          Except as set forth on Schedule 2.12(a): (i)  Seller, the
Companies, and Subsidiaries of the Companies, as applicable, have duly and
timely filed or caused to be duly and timely filed all U.S. federal and all
other material Tax Returns that are required to be filed by or with respect to
the Companies and their Subsidiaries (taking into consideration all extended
filing deadlines); (ii) all Tax Returns filed by Seller or the Companies and
Subsidiaries of the Companies are true, correct and complete; (iii)  Seller or
the Companies and Subsidiaries of the Companies have paid, or made provision for
the payment of, all Taxes that are or have become due for all periods covered by
the Tax Returns or otherwise, or pursuant to any assessment received by the
Companies or any of their Subsidiaries, except such Taxes, if any, as are being
contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided in the Financial Statements; and
(iv) all Taxes that Seller, the Companies, or any Subsidiaries of the Companies
are obligated to withhold from amounts owing to any employee, creditor or third
party have been paid or properly accrued. Seller is a “United States person”
within the meaning of Section 7701(a)(30) of the Code.
(b)           Except as set forth on Schedule 2.12(b):
(i)      there is no dispute or claim concerning any Tax liability of the
Companies or any of their Subsidiaries raised by any taxing authority in
writing;
(ii)      none of the Companies nor any of their Subsidiaries has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency that is currently in force;
(iii)     none of the Companies nor any of their Subsidiaries has requested or
been granted an extension of the time for filing any Tax Return which has not
yet been filed;
(iv)     no deficiency or proposed adjustment which has not been finally settled
or resolved for any amount of Tax has been proposed, asserted or assessed by any
taxing authority in writing against the Companies or any of their Subsidiaries;
(v)     none of the Companies nor any of their Subsidiaries is a party to or
bound by any Tax allocation, sharing or indemnity contract or other arrangement
(other than customary Tax indemnification provisions in commercial contracts not
primarily related to Tax);
(vi)    there is no action, suit, taxing authority proceeding or audit now in
progress, pending, or to Seller’s Knowledge, threatened against or with respect
to the Companies or any of their Subsidiaries relating to Taxes;
(vii)   no written claim has been made by a taxing authority since January 1,
2015 in a jurisdiction where the Companies or any of their Subsidiaries do not
file Tax Returns that the Companies or any of their Subsidiaries is or may be
subject to taxation by that jurisdiction;
16

--------------------------------------------------------------------------------

(viii)   no power of attorney that is currently in force has been granted with
respect to any matter related to Taxes that would reasonably be expected to
affect the Companies or any of their Subsidiaries;
(ix)     there are no Liens (other than the Liens for Taxes not yet due and
payable) on any of the assets of the Companies or any of their Subsidiaries that
arose in connection with any failure (or alleged failure) to pay any Tax;
(x)      none of the property of the Companies or any of their Subsidiaries
(other than Buckler Distribution Center, L.P.) is held in an arrangement that is
a partnership for U.S. federal Tax purposes;
(xi)     no asset of the Companies or any of their Subsidiaries is a debt
obligation that (i) was issued with “original issue discount,” as defined in
Section 1273 of the Code; (ii) is an “applicable high yield discount
obligation,” as defined in Section 162(i) of the Code; (iii) provides for the
payment of interest that is “disqualified interest,” as such term is defined in
Section 163(j)(3) of the Code; (iv) constitutes “corporation acquisition
indebtedness” within the meaning of Section 279(b) of the Code; or (v) is a
“disqualified debt instrument,” as defined in Section 163(b)(2) of the Code;
(xii)   none of the Companies nor any of their Subsidiaries will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any:  (i) change in method of accounting for a taxable period
ending on or prior to the Closing Date; (ii) “closing agreement” as described in
Code Section 7121 (or any corresponding or similar provision of state, local or
foreign income Tax Legal Requirements) executed on or prior to the Closing Date;
(iii) intercompany transaction or any excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of state, local or foreign income Tax Legal Requirements) entered into or
created on or prior to the Closing Date; (iv) installment sale or open
transaction disposition made on or prior to the Closing Date; (v) cash method of
accounting or long-term contract method of accounting utilized prior to the
Closing Date; or (vi) prepaid amount received on or prior to the Closing Date;
(xiii)   none of the Companies nor any of their Subsidiaries has any liability
for the Taxes of any Person under Treasury Regulation Section 1.1502-6 (or any
corresponding provisions of state, local or foreign Tax Legal Requirements), or
as a transferee or successor, or by contract or otherwise other than the members
of the consolidated group of companies to which the Companies and their
Subsidiaries belong, and other than the consolidated group of companies to which
the Companies and their Subsidiaries belong, in the past four years, the
Companies and their Subsidiaries have not been members of an affiliated,
consolidated, combined or unitary group filing for federal or state income Tax
purposes;
17

--------------------------------------------------------------------------------

(xiv)    none of the Companies nor any of their Subsidiaries has
(i) participated (within the meaning of Treasury Regulations § 1.6011-4(c)(3))
in any “reportable transaction” within the meaning of Treasury Regulations
§ 1.6011‑4(b) (and all predecessor regulations); (ii) claimed any deduction,
credit, or other tax benefit by reason of any “tax shelter” within the meaning
of former Section 6111(c) of the Code and the Treasury Regulations thereunder or
any “confidential corporate tax shelter” within the meaning of former
Section 6111(d) of the Code and the Treasury Regulations thereunder; or
(iii) purchased or otherwise acquired an interest in any “potentially abusive
tax shelter” within the meaning of Treasury Regulation § 301.6112‑1.  The
Companies and their Subsidiaries have disclosed on their Tax Returns all
positions taken therein that would reasonably be expected to give rise to a
substantial understatement of Tax within the meaning of Section 6662 of the Code
(or any similar applicable provision of state, local or foreign law);
(xv)     none of the Companies nor any of their Subsidiaries have made any
payments, are obligated to make any payments, or are a party to any plan or
agreement that under certain circumstances could obligate it to make any
payments in connection with the Transactions that would not be deductible under
Section 280G (determined without regard to the exceptions contained in
Sections 280G(b)(4) and 280G(b)(5)) or 404 of the Code;
(xvi)     there is no Contract, plan or other arrangement to which the Companies
or any of their Subsidiaries is a party to or bound by which provides for any
“gross up” or similar payment relating to Taxes under Section 4999 or 409A of
the Code;
(xvii)    none of the Companies nor their Subsidiaries has constituted either a
“distributing corporation” or a “controlled corporation” in a distribution of
stock intended to qualify for tax-free treatment under Section 355 of the Code
in the two (2) years prior to the date of this Agreement or in a distribution
which could otherwise constitute part of a “plan” or “series of related
transactions” (within the meaning of Section 355(e) of the Code) in conjunction
with the transactions contemplated by this Agreement; and
(xviii)    since October 27, 2014, A&S Services, its Subsidiary, A&S Kinard
Logistics, LLC, A&S Real Estate Holdings, and Hunt Valley (collectively, the
“Disregarded Entities”) have been treated as “disregarded entities” (as
described in Treasury Regulation Section 301.7701-2(c)(2)) for federal Tax
purposes.
2.13        Contracts and Commitments.
(a)           Except as set forth on Schedule 2.13(a) or Schedule 2.16(a), none
of the Companies nor any of their Subsidiaries is party, or subject, to any of
the following Contracts (each a “Material Contract”):
(i)        any Contract relating to any completed or pending business
acquisition or divestiture since January 1, 2012;
(ii)      any bonus, severance, retention, change of control, pension, profit
sharing, retirement or other form of deferred compensation plan involving unpaid
amounts in excess of $25,000 in the aggregate;
18

--------------------------------------------------------------------------------

(iii)      any Contract for the sale of Rolling Stock in excess of $250,000 or
any other capital assets in excess of $100,000;
(iv)      any Contract for purchase of Rolling Stock in excess of $250,000 or
other capital expenditures in excess of $100,000;
(v)       any Contract with an owner operator or with respect to any employee or
driver leasing arrangement involving the financing of Rolling Stock for such
person;
(vi)      any stock option or similar plan;
(vii)     any Contract (A) for the employment of any officer, individual
employee or other person, (B) providing for the payment of any cash or other
compensation or benefits upon the consummation of the Transactions (or any of
them), or (C) that provides severance or other benefits for any person or, in
each case, that is otherwise not immediately terminable by the Companies or any
of their Subsidiaries without cost or liability;
(viii)    any Contract under which the Companies or any of their Subsidiaries
created, incurred or assumed any Indebtedness (including any conditional sales
Contract, sale-leaseback, or capitalized lease) or mortgaging, pledging or
otherwise granting or placing a Lien on any portion of any of the Companies’ or
any of their Subsidiaries’ assets other than Indebtedness subject to the Payoff
Letters;
(ix)      any guaranty of any Indebtedness other than guaranties of Indebtedness
subject to the Payoff Letters;
(x)       any lease or other Contract under which it is lessee of or holds,
occupies, operates or uses any personal property owned by any other Person, for
which the annual rental exceeds $50,000;
(xi)      any lease or other Contract under which it is lessor of or permits any
third party to hold, occupy, operate or use any real or personal property for
which the annual rental exceeds $50,000;
(xii)     any Contract or group of related Contracts with the same party for the
purchase by the Companies of products or services, under which the undelivered
balance of such products and services has a purchase price in excess of $100,000
(other than purchase orders or contract brokerage contracts entered into in the
ordinary course of business);
(xiii)    any Contract or group of related Contracts (other than customer
contracts) with the same party for the sale by the Companies or any Subsidiaries
thereof of products or services under which the undelivered balance of such
products or services has a sales price in excess of $100,000;
(xiv)    any Contract containing covenants that in any way purport to restrict
the right of the Companies or any Subsidiaries thereof to engage in any line of
business, compete with any Person, or solicit customers, carriers or employees,
where such covenants, individually or in the aggregate, reasonably would be
expected to have a Material Adverse Effect;
19

--------------------------------------------------------------------------------

(xv)     any currency exchange, commodities, interest rate or other hedging
arrangement or forward, swap, derivatives or futures Contract;
(xvi)    any joint venture, partnership, franchise, joint marketing Contract or
any other similar Contract (including sharing of profits, losses, costs or
liabilities by the Companies or any Subsidiaries thereof with any other Person);
(xvii)   any material licensing Contract or other material Contract with respect
to Intellectual Property, including (A) any Contracts with current or former
employees, consultants or contractors regarding the appropriation or
non-disclosure of any material Intellectual Property and (B) any license
agreements related to the use of software (other than license agreements for the
use of generally commercially available off-the-shelf software involving total
consideration of less than $50,000);
(xviii)  any Contract under which the Companies or any Subsidiaries thereof has
made loans, investments or advances to any other Person, and such investments,
advances or loans remain outstanding, in each case, in which the amount
outstanding exceeds $10,000, except advancement of reimbursable ordinary and
necessary business expenses made to directors, managers, partners, officers,
employees, and independent contractors of the Companies in the ordinary course
of business;
(xix)    any Contract with any Governmental Authority;
(xx)    any Contract providing for the development of Intellectual Property,
content or technology, solely or jointly, by or for the Companies or any of
their Subsidiaries and involving remaining payments in excess of $50,000 after
the date of this Agreement;
(xxi)    any Contract involving the payment of royalties to any other Person and
involving remaining payments in excess of $50,000 after the Closing Date;
(xxii)   any settlement, conciliation or similar Contract, the performance of
which will involve payment after the Closing Date of consideration in excess of
$50,000 or governmental monitoring, consent decree or reporting
responsibilities;
(xxiii)  any Contract granting any exclusive rights with respect to the products
and services or Intellectual Property of the Companies or any of their
Subsidiaries of any type or scope to any Person;
(xxiv)  any amendment, supplement and modification (whether oral or written) in
respect of any of the foregoing other than amendments, supplements and
modifications entered into in the ordinary course of business;
(xxv)   each Contract that was not entered into in the ordinary course of
business;
20

--------------------------------------------------------------------------------

(xxvi)   all Contracts that require any of the Companies or their Subsidiaries
to purchase its total requirements of any product or service from a third party
or that contain “take or pay” provisions;
(xxvii)  all Contracts that contain a most-favored nation pricing provision; and
(xxviii) all Contracts between or among any of the Companies or their
Subsidiaries, on the one hand, and Seller, Parent, or any other entity within
the Seller Group, on the other hand.
(b)          The Companies have made available to Buyer a true, correct and
complete copy of each written Contract set forth on Schedule 2.13(a) or
Schedule 2.16(a), including all modifications and amendments thereto, and has
made available to Buyer a true, correct and complete written summary of each
oral Contract listed on Schedule 2.13(a) or Schedule 2.16(a).  With respect to
each Contract set forth on Schedule 2.13(a) or Schedule 2.16(a): (i) such
Contract is valid, binding and in full force and effect and is enforceable by
the Companies or their Subsidiaries in accordance with its respective terms; and
(ii) none of the Companies nor any of their Subsidiaries, nor, to Seller’s
Knowledge, any other party is in breach or default under such Contract
including, without limitation, any most favored nation pricing provision in any
such Contract. None of the Companies nor any of their Subsidiaries has received
any written notice of the intention of any party to terminate any Contract
listed on Schedule 2.13(a).
(c)          Attached hereto as Schedule 2.13(c) is a true and accurate copy of
the Carrier Selection Guidelines of the Companies and their Subsidiaries
describing the minimum qualifications applicable to all motor carriers with
which the Companies and their Subsidiaries (as applicable) currently contracts
for brokered transportation of freight and the procedures employed by the
Companies and their Subsidiaries, as applicable, to confirm each such motor
carrier’s compliance with such requirements (the “Carrier Selection
Requirements”).  The Companies and their Subsidiaries are in material compliance
with the Carrier Selection Requirements.
(d)          As set forth on Schedule 2.13(d), the Companies and certain of
their Subsidiaries are validly registered under the applicable Legal
Requirements to operate under federal property broker authority and/or federal
freight forwarder authority.
(e)          The Companies and their Subsidiaries have procedures in place to
validate their contractual counterparties’ compliance with contractual
obligations for insurance coverage, operating authority, safe operations, and
other relevant factors.
(f)          Schedule 2.13(f) sets forth the material terms and conditions of
all product or service warranties under which any of the Companies or their
Subsidiaries may have liability after the Closing.  Except as set forth in
Schedule 2.13(f), none of the Companies nor their Subsidiaries have given to any
Person any product or service guaranty or warranty, right of return or other
indemnity relating to any products distributed, sold, or delivered, or services
preformed, by any of the Companies or their Subsidiaries.
21

--------------------------------------------------------------------------------

2.14        Intellectual Property.
(a)          All of the patents, internet domain names, registered trademarks,
registered service marks, registered copyrights, and other registered
intellectual or industrial property or proprietary rights, and applications for
any of the foregoing Intellectual Property, owned or exclusively licensed by the
Companies or any of their Subsidiaries (collectively, the “Registered
Intellectual Property”) are set forth on Schedule 2.14(a)(i).  All fees related
to the Registered Intellectual Property have been paid and all necessary
documents and certificates for the Registered Intellectual Property have been
filed with the relevant patent, copyright, trademark, Internet registrar, or
other authorities in the United States or foreign jurisdictions, as the case may
be, for the purposes of maintaining or renewing such Registered Intellectual
Property and all Registered Intellectual Property is otherwise in good standing.
The Intellectual Property owned by the Companies or their Subsidiaries (the
“Owned Intellectual Property”) and the Intellectual Property licensed by the
Companies and their Subsidiaries from third parties is all of the Intellectual
Property that is used by the Companies and their Subsidiaries in the conduct of
their business as currently conducted and as conducted in the 12-month period
preceding the Closing Date.
(b)          Schedule 2.14(a)(ii) sets forth each material agreement related to
any Intellectual Property, including but not limited to each material license or
sublicense, to which the Companies or any of their Subsidiaries are a party,
including all modifications, amendments, and supplements thereto and waivers
thereunder.  Each such agreement is valid and binding on the Companies and their
Subsidiaries in accordance with its terms and is in full force and effect.  The
Companies and their Subsidiaries are not, and are not alleged to be in breach or
default under any such agreement, and, to Seller’s Knowledge, no other party
thereto is in breach of or default under any such agreement.  No party has
provided or received any notice of breach of, default under, or an intention to
terminate (including by non-renewal) of any such agreement.
(c)          Except as set forth on Schedule 2.14(c), the Companies or
Subsidiaries thereof are the sole and exclusive owners of all right, title and
interest in and to, or possess the valid right to use, all Intellectual Property
used or held for use in the conduct of the business as currently conducted and
as conducted in the 12-month period preceding the Closing Date (the “Company
Intellectual Property”), in each case free and clear of all Liens, material
licenses granted to third parties except for those identified in Schedule
2.14(a)(ii), and other encumbrances. Except as set forth on Schedule 2.14(c),
(i) the conduct of the business of the Companies and their Subsidiaries as
currently conducted and as it has been conducted in the past three years has not
and does not infringe, misappropriate, dilute, or otherwise violate the
Intellectual Property of any Person; (ii) there are no pending or threatened
actions (including any opposition, cancellation, revocation, review, or other
proceedings) alleging that the Companies or any of their Subsidiaries are
infringing, misappropriating, diluting or otherwise violating any Intellectual
Property of any Person or that seek to limit or challenge the validity,
enforceability, ownership or use of the Owned Intellectual Property and the
Companies and their Subsidiaries are not aware of any facts or circumstances
that could reasonably be expected to give rise to any such action; (iii) none of
the Companies nor any of their Subsidiaries has received, in the past  three
years, any claim, “cease and desist” letter, or like correspondence from any
Person alleging any Intellectual Property infringement, misappropriation,
dilution or other such violations; and (iv) there are no pending or threatened
actions by the Companies or their Subsidiaries alleging any infringement,
misappropriation, or violation by any Person of any Intellectual Property. 
There are no Contracts or outstanding judicial or administrative orders to which
the Companies or their Subsidiaries is a party or by which they are bound, which
restricts the Companies’ or any of their Subsidiaries’ rights to use any of the
Company Intellectual Property.  To Seller’s Knowledge, the Company Intellectual
Property is valid and enforceable.
22

--------------------------------------------------------------------------------

(d)          The Companies and their Subsidiaries have provided Buyer a true,
correct, and complete description of steps taken to protect and, where
applicable, maintain in confidence, trade secrets of the Companies and their
Subsidiaries and third parties, including obtaining from employees, directors,
mangers, officers and consultants binding written confidentiality Contracts
between the Companies and their Subsidiaries and such employees, directors,
managers, partners, officers, or consultants on the forms or other documents
made available to Buyer.  Except as set forth in Schedule 2.14(d), no present or
former officer, director, employee, or contractor of the Companies or their
Subsidiaries, has any ownership interest, in whole or in part, in any Company
Intellectual Property, or the right to receive royalty or other payments for
Intellectual Property used or held for use by the Companies or any of their
Subsidiaries.
(e)          No current or former employees or independent contractors have been
involved or have contributed to the invention, creation, or development of any
Intellectual Property during the course of employment or engagement with the
Companies and their Subsidiaries.
(f)          The Companies and their Subsidiaries own or lease all Computer
Systems that are necessary for the operation of its business.  To Seller’s
Knowledge, the Computer Systems do not contain software routines or hardware
components intentionally designed to permit (i) unauthorized access to a
computer or network, (ii) unauthorized disablement or erasure of software,
hardware or data, or (iii) any other similar type of unauthorized activities. 
To Seller’s Knowledge, there has been no failure, material substandard
performance or breach of any Computer Systems which have caused any material
disruptions to the business of the Companies or their Subsidiaries or resulted
in any unauthorized disclosure of or access to any data owned, collected or
controlled by the Companies or any of their Subsidiaries. The Companies and
their Subsidiaries have taken commercially reasonable steps to provide for the
back-up and recovery of data and information.  The Companies and their
Subsidiaries have, pursuant to written software licenses, the authorized number
of users or seats used in the business of Companies and their Subsidiaries as
currently conducted.
(g)          Except as set forth on Schedule 2.14(g), none of the Company
Software owned and/or currently under development by or on behalf of the
Companies or any of their Subsidiaries uses, incorporates or distributes any
Open Source Code in a manner that would reasonably be expected to:  (i) place
conditions on the use or distribution of such Company Software; (ii) require the
license of such Company Software or any portion thereof for the purpose of
making modifications or derivative works; (iii) require the distribution of such
Company Software or any portion thereof without charge; (iv) require or
condition the disclosure, licensing or distribution of any source code or any
portion of Company Software; or (v) otherwise impose a limitation, restriction
or condition on the right of the Companies or any of their Subsidiaries to use
or distribute any Company Software or any portion thereof.
(h)          Except as set forth on Schedule 2.14(h), the Companies and their
Subsidiaries have possession of all material Technology necessary to operate the
business as currently conducted.
23

--------------------------------------------------------------------------------

(i)           The execution, delivery and performance by the Companies of this
Agreement and the consummation of the Transactions do not and will not:
(i)     encumber or adversely affect the right to use any Intellectual Property
presently owned, used or held for use by the Companies or any of their
Subsidiaries in the conduct of their business; or
(ii)    cause the Companies or their Subsidiaries to be contractually obligated
to pay any royalties or other amounts to any third party in excess of the
amounts that such party would have been obligated to pay if this Agreement had
not been executed, delivered, and performed or the Transactions consummated.
2.15       Litigation.
(a)          Except as set forth on Schedule 2.15(a), (x) with respect to
Proceedings which would be reasonably expected to have an amount at issue in
excess of $100,000 and/or incidents involving a fatal accident, as of the date
hereof (it being understood that including any Proceeding on Schedule 2.15(a)
pursuant to this clause (x) does not imply a probability or expectation (under
GAAP or otherwise) for any such Proceeding to result in a liability in excess of
such amount); and (y) with respect to any other Proceedings, as of 5:00 p.m.
Eastern Time on March 28, 2019, there are no Proceedings pending or, to Seller’s
Knowledge, threatened against or affecting the Companies or any of their
Subsidiaries or their respective partners, managers, members, officers,
directors, agents, employees, predecessors or indemnified persons in their
capacities as such, at law or in equity, before or by any Governmental Authority
or arbitration or mediation authority or otherwise in existence, nor, to
Seller’s Knowledge, is there any reasonable and valid basis for any such
Proceeding based on acts or omissions of the Companies or any of the Companies’
Subsidiaries.
(b)          None of Seller, the Companies nor any of the Companies’
Subsidiaries is a party to or subject to or in default under any outstanding
Order of any Governmental Authority or arbitration or mediation authority that
could reasonably be expected to affect or delay the ability of Seller, the
Companies, or any of the Companies’ Subsidiaries to consummate the Transaction
or that affect the assets or business of any of the Companies or their
Subsidiaries.
(c)          Except as set forth on Schedule 2.15(c), since December 31,
2017, the Companies and their Subsidiaries have not settled or received a final
Order concerning any outstanding Proceeding.
2.16       Employee Benefit Plans.
(a)          Schedule 2.16(a) lists each of the following which is sponsored,
maintained or contributed to by the Companies, any of their Subsidiaries or any
member of the Seller Group for the benefit of employees, former employees,
directors, former directors, managers, partners, or any agents, consultants, or
similar representatives providing services to or for the Companies or any of
their Subsidiaries, or with respect to which the Companies or any of their
Subsidiaries has any liability:
24

--------------------------------------------------------------------------------

(i)     each “employee benefit plan,” as such term is defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (a
“Plan”);
(ii)    each personnel policy, stock option, stock purchase, stock appreciation
rights, phantom equity, or any other equity-based plan, program, agreement or
arrangement, collective bargaining agreement, bonus plan or arrangement,
incentive award plan or arrangement, vacation policy, retention or severance pay
plan, policy or Contract, deferred compensation Contract or other arrangement,
compensation or supplemental income arrangement, consulting Contract, employment
Contract and each other employee benefit plan, Contract or other arrangement,
program, practice or understanding which is not described in
Schedule 2.16(a)(i), whether written or unwritten (“Benefit Program or
Agreement”).
(b)          With respect to each Plan and each Benefit Program or Agreement,
the Companies have made available to Buyer copies (as applicable) of (i) the
applicable plan or other governing documents currently in effect, and any
related trusts, insurance, group annuity Contracts, and each other funding or
financing arrangement related thereto, including any amendments (or, in the case
of any unwritten arrangement, a written description of the terms thereof),
(ii) the most recent summary plan description and amendments and modifications
thereto, (iii) the most recent determination letter or opinion letter received
from the Internal Revenue Service, (iv) the latest financial statements, and
(v) the latest annual or other report filed with any Governmental Authority.
(c)          None of the Companies nor any of their Subsidiaries, nor any
corporation, trade, business or entity under common control with the Companies
or any of their Subsidiaries within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001 of ERISA (a “Commonly Controlled Entity”), have
ever (i) sponsored, maintained, participated in or contributed to any plan which
is subject to Section 302 of ERISA, Section 412 of the Code or Title IV of ERISA
or is a “multiemployer plan” (as defined in Section 3(37) of ERISA) or
(ii) incurred any withdrawal liability with respect to any multiemployer plan or
any liability in connection with the termination, insolvency or reorganization
of any multiemployer plan.  No Plan provides for medical or life insurance
benefits to retired or former employees of the Companies or any of their
Subsidiaries (other than as required under Code Section 4980B, or similar state
Legal Requirement).
(d)           Except as set forth on Schedule 2.16(d):
(i)        Each Plan and Benefit Program or Agreement complies in all material
respects in form and operation with its terms, the requirements of the Code,
ERISA, and all other applicable laws;
(ii)        Each Plan that is intended to be qualified under Section 401(a) of
the Code meets such requirements and has received a favorable determination
letter or opinion letter from the Internal Revenue Service within the applicable
remedial amendment periods and no amendments have been made to any such Plan
following the receipt of the most recent determination letter or opinion letter
that would jeopardize such Plan’s qualified status;
25

--------------------------------------------------------------------------------

(iii)      There are no Proceedings (other than routine claims for benefits
under such plans) pending or, to Seller’s Knowledge, threatened against any of
the Plans, Benefit Programs or Agreements or their assets;
(iv)      As to any Plan intended to be qualified under Section 401 of the Code,
there has been no termination or partial termination of the Plan within the
meaning of Section 411(d)(3) of the Code;
(v)      To Seller’s Knowledge, no act, omission, or transaction has occurred
which would result in imposition on the Companies or any of their Subsidiaries
of (A) breach of fiduciary duty liability damages under Section 409 of ERISA,
(B) a material civil penalty assessed pursuant to Section 502 of ERISA, or (C) a
material tax imposed pursuant to Chapter 43 of Subtitle D of the Code;
(vi)     To Seller’s Knowledge, there is no matter pending (other than routine
qualification determination filings) with respect to any of the Plans or Benefit
Program or Agreements before the Internal Revenue Service, the Department of
Labor, the Pension Guaranty Benefit Corporation or any other Governmental
Authority; and
(vii)     No trust funding a Plan is intended to be exempt from federal income
taxation pursuant to Section 501(c)(9) of the Code.
(e)          Except as set forth on Schedule 2.16(e):
(i)       All contributions (including all employer contributions and employee
salary reduction contributions) that are due and owing have been paid to each
Plan that is an “employee pension benefit plan” (or related trust or held in the
general assets of the Companies or any of their Subsidiaries, as appropriate),
and all contributions for any period ending on or before the Closing Date that
are not yet due have been paid to each such Plan or accrued in accordance with
past custom and practice of the Companies and their Subsidiaries;
(ii)     All premiums or other payments that are due and owing (except
retroactive premium adjustments (if any) that may become due) for all periods
ending on or before the Closing Date have been paid or accrued in accordance
with past custom and practice of the Companies and their Subsidiaries with
respect to each Plan that is an “employee welfare benefit plan” (as defined in
Section 3(l) of ERISA); and
(iii)    The Companies and their Subsidiaries are in compliance in all material
respects with the provisions of the Patient Protection and Affordable Care Act
of 2010, as amended (the “ACA”), and applicable regulations and other regulatory
guidance issued under such act, and the Companies and their Subsidiaries have
not received written notice of, and to Seller’s Knowledge there is no reason to
expect any Tax or liability to be incurred as a result of the application of the
ACA other than has been paid or accrued.
(f)          Each Plan which is an “employee welfare benefit plan” (as defined
in Section 3(l) of ERISA) may be unilaterally amended or terminated in its
entirety without liability except as to benefits accrued thereunder prior to
such amendment or termination.
26

--------------------------------------------------------------------------------

(g)          Except as otherwise set forth on Schedule 2.16(g), no Plan or
Benefit Program or Agreement provides that payments pursuant to such Plan or
Benefit Program or Agreement may be made in securities of the Companies, any
Subsidiary of the Companies, or any Commonly Controlled Entity, nor does any
trust maintained pursuant to any Plan or Benefit Program or Agreement hold any
securities of the Companies, any Subsidiaries of the Companies or any Commonly
Controlled Entity.
(h)          Each Plan or Benefit Program or Agreement that constitutes a
"non-qualified deferred compensation plan" within the meaning of Section 409A of
the Code, complies in both form and operation with the requirements of Section
409A of the Code so that no amounts paid pursuant to any such Plan or Benefit
Program or Agreement is subject to tax under Section 409A of the Code.
2.17          Insurance. Schedule 2.17 lists each insurance policy maintained by
or otherwise covering the Companies or any of their Subsidiaries and describes
any self-insurance or co-insurance arrangements by or affecting the Companies or
any of their Subsidiaries (the “Insurance Policies”).  Schedule 2.17 also sets
forth the name of the insurer under each such policy, the type of policy, the
expiration dates thereof, and the coverage amounts and applicable deductible
thereunder since January 1, 2017.  All such Insurance Policies are in full force
and effect, and no notice or, to Seller’s Knowledge, threat of a rate increase,
non-renewal, cancellation or termination has been received by the Companies or
any of their Subsidiaries with respect to any such Insurance Policy.  None of
the Companies nor any of their Subsidiaries has failed to give any notice or
present any material claim under any Insurance Policy in due and timely fashion
or as required by any Insurance Policy.  The Companies have provided or made
available to Buyer true, correct, and complete copies of all such policies of
insurance set forth on Schedule 2.17. Except as set forth in Schedule 2.17,
there are no provisions in the Insurance Policies providing for or allowing
retroactive or retrospective premium adjustments. The Insurance Policies are
sufficient for compliance with all requirements of all Legal Requirements and
with all agreements to which any of the Companies or their Subsidiaries is a
party.
2.18          Compliance with Laws.  Except as otherwise set forth on Schedule
2.18: (a) at all times since January 1, 2015, the Companies and their
Subsidiaries have complied in all material respects with all Legal Requirements
applicable to them or to the operation of the business; (b) no investigation,
audit or review by any Governmental Authority with respect to the Companies or
any of their Subsidiaries is pending or, to Seller’s Knowledge, threatened; (c)
no written notices alleging a violation, or, to Seller’s Knowledge, any other
written communication regarding, any violation, investigation relating to any
violation, or threat to be charged with any violation, have been received by the
Companies or any of their Subsidiaries, in each case except as would not
reasonably be expected to result in a Material Adverse Effect; and (d) to
Seller’s Knowledge, no event has occurred or circumstance exists that (with or
without notice or lapse of time) would be reasonably expected to constitute or
result in a failure by any of the Companies or their Subsidiaries to comply in
all material respects with any Legal Requirement.
27

--------------------------------------------------------------------------------

2.19          Environmental Matters.  Except as set forth on Schedule 2.19:
(a)          The Companies and each of their Subsidiaries and their respective
properties and operations are and, during the relevant time periods specified in
all applicable statutes of limitations, have been in compliance with
Environmental Laws in all material respects;
(b)          The Companies and each of their Subsidiaries is in compliance in
all material respects with, all Environmental Permits and none of such
Environmental Permits will be terminated or impaired or become terminable as a
result of the Transactions;
(c)          The Companies and each of their Subsidiaries and their respective
properties and operations are not subject to any known, pending or, to Seller’s
Knowledge, threatened Environmental Claims, nor has Seller, Companies or any of
their Subsidiaries received any written notice of violation, noncompliance, or
enforcement or any notice of investigation or remediation from any Governmental
Authority pursuant to Environmental Laws;
(d)          There has been no Release of any Hazardous Substance by the
Companies or any of their Subsidiaries or in connection with their properties or
operations in violation in any material respect of any Environmental Laws or in
a manner that could give rise to any investigation, monitoring, remedial,
removal, response, containment or other remedial or corrective action
obligations, or any natural resource damages or assessment, pursuant to
Environmental Laws;
(e)          There have been no written complaints or, to Seller’s Knowledge,
any other complaints alleged against the Companies or any of their Subsidiaries
since January 1, 2017, under any Environmental Laws;
(f)          There have been no retaliation (whistleblower) complaints alleged
against the Companies or any of their Subsidiaries since January 1, 2017, under
any Environmental Laws;
(g)          The Companies and each of their Subsidiaries have received no
notices, reports, letters, recommendations, or internal or external audits
describing non-compliance with any Environmental Laws which have not been
reviewed and certified in writing by qualified Environmental Safety and Health
Professionals as corrected;
(h)          The Companies and each of their Subsidiaries have not assumed or
retained by contract, Order or operation of any Legal Requirement any liability
(i) of any Person (other than the Companies and each of their Subsidiaries) in
respect of any Environmental Claim or pursuant to Environmental Laws, or (ii)
with respect to any property formerly owned or operated by, or any business or
operations formerly conducted by, either the Companies or any of their
Subsidiaries;
(i)          The Companies and each of their Subsidiaries are not subject to
laws governing Hazardous Waste Operations or Process Safety Management; and
(j)          For the avoidance of doubt, Environmental Laws are defined in
Article 6 and include (but are not limited to) employee Safety and Health laws
such as state and federal Occupational Safety and Health Acts.
28

--------------------------------------------------------------------------------

2.20          Affiliated Transactions.  Except as set forth on Schedule 2.20 no
director, officer, manager, stockholder, member, partner or any Affiliate of
Seller or the Companies or any Subsidiaries of the Companies or, to Seller’s
Knowledge, any individual in such director’s, officer’s, member’s, partner’s,
holder’s or Affiliate’s immediate family or any entity controlled by any such
director, officer, member, partner, stockholder or Affiliate of the Companies or
any of their Subsidiaries, (i) is a party to any Contract or transaction with or
(except under terms of employment, as applicable) provides any services to the
Companies or any of their Subsidiaries, (ii) has any interest in any tangible or
intangible property used by the Companies or any of their Subsidiaries, or (iii)
owns, directly or indirectly, any material interest in any Person that competes
with the Companies or any of their Subsidiaries in any material respect (it
being agreed that the ownership of no more than one percent (1%) of any class of
outstanding stock of any publicly traded corporation will not be deemed material
for purposes of this Section 2.20) (clauses (i), (ii), and (iii) collectively,
“Affiliated Transactions”).
2.21        Sufficiency, Title, and Condition of Assets.
(a)          The assets owned, leased, or licensed by the Companies and their
Subsidiaries as of the date hereof (following transfer of the Excluded Assets
and the Retained Real Property) and the Transferred Equipment and Assets
constitute all material assets used in connection with the business of the
Companies and their Subsidiaries, and such assets constitute all the assets
necessary for the Companies and their Subsidiaries to continue to conduct their
business in the same manner as it is presently being conducted or proposed to be
conducted.
(b)          The Companies and their Subsidiaries have good and valid title to
all of their assets (including the Transferred Equipment and Assets), not
subject to any Lien, except for Liens disclosed on Schedule 2.21(b) and Liens
created by Buyer.
(c)          Except as set forth in Schedule 2.21(c) and for physical damage for
which adequate accruals are reflected in the Interim Financial Statements, the
Rolling Stock, taken as a whole, (i) is in the Companies’ or any of their
Subsidiaries’, as applicable, possession and control, (ii) is in good operating
condition and repair and usable in the ordinary course of business (subject to
normal wear, repairs, and maintenance), and (iii) is properly and currently
licensed and registered and is otherwise in material conformance with applicable
Legal Requirements and Permits.
(d)          Schedule 2.21(d) sets forth the Rolling Stock owned or leased by
the Companies or any of their Subsidiaries at the Closing (and indicates whether
such Rolling Stock is either owned or leased).
(e)          The buildings, improvements, machinery, equipment, personal
properties, vehicles and other tangible assets of the Companies and their
Subsidiaries located upon or used in connection with the Owned Real Property and
Leased Real Property are operated in conformity in all material respects with
all applicable Legal Requirements, are structurally sound (in the case of the
buildings and improvements), are in good condition and repair, except for
reasonable wear and tear not caused by neglect, and are usable in the ordinary
course of business.  No capital expenditures relating to the Owned Real
Property, Leased Real Property, or personal property (excluding only normal
maintenance and repairs made consistently with past practice and which are
required to be expensed for federal income tax purposes) or remediations
suggested or required by any applicable Governmental Authority or insurer are
necessary to carry on any of the Companies’ or their Subsidiaries’ business as
it is presently conducted.
29

--------------------------------------------------------------------------------

2.22         Labor and Employment Matters.
(a)           Except as set forth on Schedule 2.22(a):
(i)      none of the Companies nor any of their Subsidiaries is, are, or have
been, a party to or bound by any collective bargaining agreement or other
Contract with a labor union or other representative of employees and no such
Contract is currently being negotiated;
(ii)     no employee of the Companies or their Subsidiaries (“Business
Employee”) is represented by a labor union or similar representative and there
have been no union certification or representation petitions with respect to any
Business Employees or other individuals who have provided services to the
Companies or any of their Subsidiaries and, to Seller’s Knowledge, no union
organizing campaign or similar effort is pending or threatened with respect to
any Business Employees;
(iii)     there is no legal, administrative or other claim, charge, complaint,
settlement demand, labor dispute, grievance or arbitration proceeding pending
or, to Seller’s Knowledge, threatened by or with respect to any Business
Employee or any other individual who has provided services with respect to the
Companies or their Subsidiaries. Since January 1, 2015, the Companies and their
Subsidiaries have complied in all material respects with all Legal Requirements
with respect to the employment or engagement of each Business Employee and each
other individual who has provided services with respect to the Companies or
their Subsidiaries (including the Fair Labor Standards Act and all such Legal
Requirements regarding wages and hours, labor laws and regulations, timekeeping
and recording of hours worked, classification of employees and contractors,
anti-discrimination statutes and provisions, anti-retaliation statutes and
provisions, anti-harassment statutes and provisions, recordkeeping, employee
leave, employee accommodations, Tax withholding and reporting, applicable
employment contracts, worker’s compensation, immigration and safety) and as of
the Closing Date, each Business Employee and any other individual who has
provided services with respect to the Companies and Subsidiaries will have been
paid all wages, bonuses, compensation and other sums owed to such Business
Employee or other individual as of such date or the appropriate amounts will
have been accrued;
(iv)      since January 1, 2015, the Company and its Subsidiaries have not been
made aware of any internal complaints, and have not opened any internal
investigations, regarding discrimination, harassment, hostile work environment,
whistleblower retaliation, or retaliation of any kind;
(v)       the Companies and their Subsidiaries have implemented written internal
complaint and investigation procedures that cover employee complaints regarding
discrimination, harassment, or hostile work environment;
30

--------------------------------------------------------------------------------

(vi)      since January 1, 2015, there has not been any strike, slowdown,
picketing, work stoppage, lockout, employee grievance process, union
organizational activity, or other labor dispute involving the Companies or any
of their Subsidiaries;
(vii)     with respect to all Business Employees and former employees and
contractors of the Companies and their Subsidiaries, since January 1, 2015,
there has not been any proceeding relating to the alleged violation of any Legal
Requirement pertaining to labor relations, including any charge or complaint
filed with the National Labor Relations Board, or any comparable Governmental
Authority and there has not been any material proceeding relating to any alleged
violation of any Legal Requirement pertaining to employment or wage practices,
including any charge or complaint filed with the Equal Employment Opportunity
Commission, U.S. Department of Labor, or any comparable Governmental Authority;
and
(viii)     since January 1, 2015, none of the Companies nor any of their
Subsidiaries has agreed to recognize a collective bargaining agent.
(b)          Except as set forth in Schedule 2.22(b):
(i)        no Business Employee is on maternity, paternity, shared parental,
adoption, or parental leave or other leave or has been absent due to a health
condition, disability, or the health condition or disability of an immediate
family member, for more than one continuous month;
(ii)       no Business Employee is on short term disability leave or any similar
leave related to disability or illness pursuant to any disability leave policy,
law, statute, ordinance, or regulation; and
(iii)      no Business Employee has been granted an employment accommodation
affecting the material terms and conditions of employment, such as modified
hours of work, modified attendance requirements, modified job functions or
duties, or modified work materials, pursuant to the Americans With Disabilities
Amendments Act or any similar law, statute, ordinance, or regulation.
(c)          Seller warrants and represents that it has complied in all material
respects with immigration laws pertaining to the employment of Business
Employees, and the Companies and their Subsidiaries have documentation regarding
their respective Business Employees, including Form I-9 Employment Eligibility
Verifications or applicable Visa documents, confirming that each Business
Employee is legally authorized to work in the United States, sufficient to pass
external audit by a Governmental Authority.  Seller further warrants and
represents that neither Seller nor the Companies or any of their Subsidiaries
have knowingly entered into contracts or other employment agreements with
individuals or entities not authorized to work in the United States.  Schedule
2.22(c) contains a complete and accurate list of all Business Employees who, as
of the Closing Date, are legally authorized to work in the United States
pursuant to a valid work visa, and includes the type of work visa and the
expiration date of said visa.
31

--------------------------------------------------------------------------------

2.23          Owner-Operators.
(a)          Except as set forth on Schedule 2.23(a):
(i)       with respect to all current owner-operators and former owner-operators
and contractors of the Companies and their Subsidiaries, there is not currently,
and since January 1, 2017, there has not been, any claim, proceeding or audit
relating to misclassification of an independent contractor including, but not
limited to, wage and hour claims; unemployment or worker’s compensation benefit,
tax or premium claims; employee benefit claims; paycheck deduction or
withholding claims; or any other claims that an independent contractor or
employee of an owner-operator or independent contractor was, or is, an employee
of any of the Companies or their Subsidiaries, or is, or was, entitled to
payments from any of the Companies or their Subsidiaries under a law or
regulation governing the employer-employee relationship;
(ii)      with respect to all current owner-operators and former owner-operators
and contractors of the Companies and their Subsidiaries, the Companies and their
Subsidiaries require as part of their contracts, documented proof of
occupational accident and/or workers compensation insurance and liability
insurance and the Companies and their Subsidiaries possess proof of such
insurance for each owner-operator and contractor engaged as of the Closing Date;
(iii)     with respect to all current owner-operators and former owner-operators
and contractors of the Companies and their Subsidiaries, the Companies and their
Subsidiaries require, as part of their contracts, that the Companies and their
Subsidiaries be named as additional insureds on the occupational accident and/or
workers compensation and liability insurance policies of all owner-operators and
former owner-operators and contractors, and the Companies and their Subsidiaries
possess evidence that the applicable Company or Subsidiary thereof is named as a
certificate holder for the occupational accident and/or workers compensation
insurance policies and as an additional insured on liability insurance policies
for each owner-operator and contractor engaged as of the Closing Date;
(iv)     all drivers currently operating commercial motor vehicles in connection
with a contract between any Companies and their Subsidiaries and any
owner-operator or contractor of the Companies and their Subsidiaries, are
required to have a current valid license to operate the vehicle(s) assigned to
such driver and be in compliance with any requirements or criteria established
by any department of transportation, and the Companies and their Subsidiaries
are in possession of proof of the same for each owner-operator and contractor
engaged as of the Closing Date;
(v)     with respect to all current owner-operators and former owner-operators
and contractors of the Companies and their Subsidiaries, the Companies and their
Subsidiaries require, as part of their contracts, that owner-operators and
contractors provide annual inspection reports, as required by federal department
of transportation regulations, on the equipment covered by the contract, and the
Companies and their Subsidiaries are in possession of such annual inspection
reports for each owner-operator or contractor engaged as of the Closing Date;
and
32

--------------------------------------------------------------------------------

(vi)    there are no current disputes regarding independent contractor operating
agreements between owner-operators and contractors, on the one hand, and the
Companies and their Subsidiaries, on the other hand.
(b)          Each of the Companies’ and their Subsidiaries’ contracts with its
owner-operators complies in all material respects with the federal
truth-in-lending regulations set forth in 49 C.F.R. Part 376, and in the past
three years, all payments, deductions, chargebacks, and other actions of the
Companies or any of their Subsidiaries with regard to their owner-operators have
complied in all material respects with the terms and conditions of such
contracts and regulations.
(c)          Each of the Companies’ and their Subsidiaries’ contracts with its
owner-operators (i) complies in all material respects with all applicable Legal
Requirements, (ii) has been duly and validly executed and delivered by a Company
or a Subsidiary thereof, as applicable, and, to Seller’s Knowledge, the
respective owner-operator, (iii) is in full force and effect and is valid and
enforceable in accordance with its terms, and (iv) does not require the consent
of any Person in connection with the transactions contemplated by this
Agreement. To Seller’s Knowledge, no event has occurred or circumstance exists
that (with or without notice or lapse of time or both) would be reasonably
expected to contravene, conflict with or result in a breach of, or give the
Companies or any of their Subsidiaries or any other Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate, or modify any
contract between any Company or any of their Subsidiaries and an owner-operator.
(d)          Schedule 2.23(d) is a true, correct, and complete listing, as of
the relevant date, of all of the escrowed funds held by the Companies or any of
their Subsidiaries for each owner-operator, in all material respects, and a
listing of any amounts owed to the Companies or any of their Subsidiaries by
each owner-operator in accordance with the terms of any contract between any
Company or any of their Subsidiaries and an owner-operator, all of which are
reflected on the Latest Balance Sheet and included in the calculation of
Estimated Aggregate Closing Consideration.
2.24      Permits; Safety.
(a)          All Permits possessed by the Companies and their Subsidiaries are
set forth on Schedule 2.24(a).  The Companies and their Subsidiaries possess all
Permits required to operate their business as presently conducted. Such Permits
are in full force and effect, and (i) no Proceeding is pending, (ii) to Seller’s
Knowledge, no Proceeding is threatened, and (iii) to Seller’s Knowledge, no
events have occurred, in each case which would reasonably be expected to result
in the revocation, reclassification, or limitation of any material Permit. The
Companies and their Subsidiaries have not received any written notice of or, to
Seller’s Knowledge, any other communication regarding (i) any actual or possible
violation of any Permit or any failure to comply with any term or requirement of
any Permit, or (ii) any actual or possible revocation, withdrawal, suspension,
cancellation, termination, or modification of any Permit.
(b)          Except as set forth on Schedule 2.24(b), none of the Permits held
by the Companies or their Subsidiaries required to operate their business in all
material respects as presently conducted will be terminated or impaired or
become terminable as a result of the Transactions.
33

--------------------------------------------------------------------------------

(c)          None of the Companies nor any of their Subsidiaries has an
unsatisfactory or conditional safety and fitness rating from the Federal Motor
Carrier Safety Commission (“FMCSA”), or its predecessor the Federal Highway
Administration (“FHWA”), as a result of a compliance review by the FMCSA or
FHWA, and there is no compliance review or related proceeding currently pending.
(d)          The Companies and their Subsidiaries have implemented all policies
and procedures required by FMCSA, including but not limited to, a drug and
alcohol policy, and current owner-operators and contractors of the Companies and
their Subsidiaries are required to adhere to such drug and alcohol policy.
(e)          The Companies and their Subsidiaries have taken reasonable
corrective action in compliance in all material respects with federal department
of transportation regulations, with respect to all instances of which Seller,
the Companies or the Companies’ Subsidiaries became aware where a driver (i)
tested positive for drugs or alcohol, (ii) was driving without a valid license
to operate his or her vehicle, (iii) was involved in a tow-away, injury, or
fatal accident, or (iv) was found to have violated hour-of-service requirements.
2.25          Bank Accounts; Powers of Attorney; Investments; Derivatives. 
Schedule 2.25 sets forth (a) the names and locations of all banks, trusts,
companies, savings and loan associations and other financial institutions at
which the Companies or any of their Subsidiaries maintain safe deposit boxes, an
account, credit line, lock box or other accounts of any nature with respect to
their business, and the account numbers with respect to each of the foregoing,
(b) the names of all Persons authorized to draw thereon, make withdrawals
therefrom or have access thereto, (c) the names of all Persons, if any, holding
powers of attorney from the Companies or any of their Subsidiaries, and a
summary statement of the terms thereof, (d) all certificates of deposit, debt,
or equity securities and other investments owned, beneficially or of record, by
the Companies or any of their Subsidiaries, and (e) any outstanding obligations
in respect of a derivative transaction including any foreign exchange
transaction.
2.26          Loans to Officers, Managers, Partners, and Directors.  Except as
set forth on Schedule 2.26, none of the Companies or any of their Subsidiaries
have outstanding any loans or advances to any officer, manager, partner, or
director of the Companies or any Subsidiaries thereof (as applicable).
2.27          Bribery of Public Officials and Witnesses; Foreign Corrupt
Practices Act.
(a)          None of the Companies nor any of their Subsidiaries have violated,
attempted, planned, promised to or otherwise acted in contradiction to the
anti-bribery and corruption provisions of 18 U.S.C. § 201(b) and (c) or any
regulations or rules promulgated thereunder (the “Anti-Kickback Statutes”)
except where the failure to so comply would not result in a material liability
to or limitation on the Companies or any of their Subsidiaries.  None of the
Companies nor any of their Subsidiaries have received written notice from any
Governmental Authority of, or been investigated by any Governmental Authority
with respect to, any violation by the Companies, any Subsidiaries of the
Companies or any employee of the Companies or any of their Subsidiaries, of the
Anti-Kickback Statutes and, to Seller’s Knowledge, no such investigation has
been threatened or is pending.
34

--------------------------------------------------------------------------------

(b)          (i) the Companies and their Subsidiaries are in compliance with the
United States Foreign Corrupt Practices Act of 1977 (the “FCPA”), except where
the failure to so comply would not result in a material liability to or
limitation on the Companies or any of their Subsidiaries, taken as a whole, and
(ii) since January 1, 2012, the Companies and their Subsidiaries have not been
investigated by any Governmental Authority with respect to, or been given
written notice by a Governmental Authority of, any violation by Seller, the
Companies, or any of the Companies’ Subsidiaries of the FCPA.
2.28          Customers.  Schedule 2.28 sets forth the names of the twenty (20)
largest customers of the Companies by recognized revenues for each of the years
ended June 30, 2017, and June 30, 2018 (the “Material Customers”).  Except as
set forth in Schedule 2.28, (a) all Material Customers continue to be customers
of the Companies; (b) none of the Companies has received any notice, nor to
Seller’s Knowledge is Seller or any of the Companies otherwise aware, that any
Material Customer intends to reduce materially its business with the Companies
from the levels achieved during the year ended June 30, 2018; (c) since June 30,
2018, no Material Customer has terminated its relationship with the Companies or
threatened to do so; (d) since June 30, 2018, no Material Customer has modified
or notified the Companies, nor to Seller’s Knowledge is Seller or any of the
Companies otherwise aware, that any Material Customer intends to modify its
relationship with the Companies in a manner which is less favorable in any
material respect to the Companies; and (e) none of the Companies is involved in
any material claim, dispute or controversy with any Material Customer.  No
Material Customer has threatened, or to Seller’s Knowledge reasonably may be
expected, to take any of the actions described in this Section 2.28 as a result
of the Transactions.
2.29          Disclosure.  None of the representations, warranties or statements
contained in this Agreement, in the Disclosure Schedules or Exhibits hereto, or
in any of the Transaction Documents contain any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary in order to make any of such representations, warranties or
statements, in the context in which made, not false or misleading. Copies of all
documents furnished by or on behalf of the Companies, the Companies’
Subsidiaries, and Seller to Buyer or their representatives pursuant to the terms
of this Agreement and the Transaction Documents are complete and accurate. All
documents (or copies thereof) and summaries of all oral agreements referred to
in the Disclosure Schedules or Exhibits hereto have been made available to
Buyer.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller as follows:
3.01          Good Standing.  Buyer is a corporation existing and in good
standing under the laws of the State of Maine.
3.02          Power and Authority; Authorization.  Buyer has all requisite
corporate power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is a party and to perform its
obligations hereunder or thereunder.  The execution, delivery and performance of
this Agreement and each other Transaction Document by Buyer and the consummation
of the transactions contemplated thereby have been duly authorized by all
requisite corporate action on the part of Buyer, and no other corporate
proceedings on Buyer’s part are necessary to authorize the execution, delivery
or performance of this Agreement and each other Transaction Document to which
Buyer is a party.
35

--------------------------------------------------------------------------------

3.03          Enforceability.  This Agreement has been duly executed and
delivered by Buyer, and assuming that this Agreement is a valid and binding
obligation of Seller, this Agreement constitutes a valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms, except as
enforceability may be limited by bankruptcy laws, other similar Legal
Requirements affecting creditors’ rights and general principles of equity
affecting the availability of equitable remedies.  Each other Transaction
Document to which Buyer is a party, has been (or are being in connection with
the execution and delivery of this Agreement) duly executed and delivered by
Buyer, and assuming that such other Transaction Documents are valid and binding
obligations of the other parties thereto, each such Transaction Document
constitutes a valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms, except as enforceability may be limited by
bankruptcy laws, other similar Legal Requirements affecting creditors’ rights
and general principles of equity affecting the availability of equitable
remedies.
3.04          No Conflicts.  Except as set forth on Schedule 3.04, the
execution, delivery and performance by Buyer of this Agreement and each other
Transaction Document to which it is a party and the consummation of the
Transactions do not conflict with or result in any breach of, constitute a
default under, result in a violation of, result in the creation of any Lien upon
any assets of Buyer, or require any authorization, consent, approval or other
action by or notice to any Governmental Authority or other third party that has
not been obtained, under the provisions of Buyer’s certificate of incorporation
or bylaws, or any Contract or other instrument to which Buyer is bound, or any
Legal Requirement to which Buyer is subject.
3.05          Litigation.  There are no Proceedings pending against or affecting
Buyer or its Subsidiaries at law or in equity, by or before any Governmental
Authority, or arbitration or mediation authority, which would reasonably be
expected to adversely affect Buyer’s performance under any Transaction Document
to which Buyer is a party or the consummation of the Transactions.
3.06          Brokerage.  There are no claims for brokerage commissions,
finders’ fees or similar compensation in connection with the Transactions based
on any arrangement or other Contract made by or on behalf of Buyer, except those
that will be satisfied or otherwise borne by Buyer (and not satisfied or
otherwise borne by Seller or any of its owners or Affiliates).
3.07          Investment Representation.  Buyer is acquiring the Equity
Interests and the equity interests of any Subsidiaries of the Companies for its
own account with the intention of holding such equity interests for investment
purposes and not with a view to, or for sale in connection with, any
distribution of such securities in violation of any federal or state securities
laws.  Buyer is an “accredited investor” as defined in Regulation D promulgated
by the SEC under the Securities Act.  Buyer acknowledges that the Equity
Interests and the equity interests of any Subsidiaries of the Companies have not
been registered under the Securities Act or any state or foreign securities laws
and that the Equity Interests and the equity interests of any Subsidiaries of
the Companies may not be sold, transferred, offered for sale, pledged,
hypothecated, or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation, or other disposition is pursuant to the terms of an
effective registration statement under the Securities Act and the Equity
Interests and the equity interests of any Subsidiaries of the Companies are
registered under any applicable state or foreign securities laws or sold
pursuant to an exemption from registration under the Securities Act and any
applicable state or foreign securities laws.
36

--------------------------------------------------------------------------------

ARTICLE 4
ADDITIONAL AGREEMENTS
4.01        Tax Matters.
(a)          Seller shall prepare or cause to be prepared all Tax Returns of the
Companies and their Subsidiaries required to be filed after the Closing Date (as
well as any Tax Returns for such periods reflecting Amendment Items) for all
Pre-Closing Periods (collectively, the “Seller Prepared Returns”). Such Tax
Returns shall be prepared on a basis consistent with the past practice of the
Companies (and their Subsidiaries), except (i) as otherwise required by
applicable Legal Requirements, and (ii) upon approval of Buyer, with such
approval not to be unreasonably withheld, conditioned, or delayed, with respect
to the Amendment Items.  At least 30 days prior to the date on which each such
Tax Return is to be filed, if such Tax Return relates to a Pre-Closing Period,
Seller shall submit such Tax Returns, together with all supporting documentation
and work papers, to Buyer for review and comment. Seller will cause each such
Tax Return to be timely filed and will provide a copy to Buyer.
(b)          Buyer shall prepare or cause to be prepared all Tax Returns of the
Companies and their Subsidiaries required to be filed after the Closing Date for
all Post-Closing Periods and all Straddle Periods (collectively, the “Buyer
Prepared Returns”).  Such Tax Returns for the Straddle Periods shall be prepared
on a basis consistent with the past practices of the Companies (and their
Subsidiaries), except as otherwise required by applicable Legal Requirements. At
least 30 days prior to the date on which each such Tax Return is to be filed, if
such Tax Return relates to a Straddle Period, Buyer shall submit such Tax
Returns, together will all supporting documentation and work papers, to Seller
for review and comment. Buyer will cause each such Tax Return to be timely filed
and will provide a copy to the Seller.  With respect to Tax Returns for the
Straddle Period, Seller shall pay Buyer for the Taxes paid with respect to such
Tax Returns for the portion of the Straddle Period which ends on and includes
the Closing Date. Buyer shall request such payment in writing, setting forth in
detail the computation of the amount owed by the Seller. Such payment by Seller
shall be made no later than 10 days prior to the due date for paying such Taxes
without regard to the indemnification limitations in Article 5.
(c)          In completing any Tax Return for a Straddle Period, the Transaction
Expenses and any other applicable expenses of the Companies or their
Subsidiaries associated with the Transaction shall, to the extent properly
deductible for federal income Tax purposes as determined by Buyer in its
reasonable discretion (following consultation with Seller), be separately
reported and allocated to a Pre-Closing Period Tax Return. Except as required by
applicable Legal Requirements, to the extent that Buyer makes an allocation of a
pre-Closing expense or deduction that results in an expense or deduction that
could be properly deductible in a Pre-Closing Period return being allocated or
deducted in a post-closing federal Tax Return of the Companies, and such
allocation results in an increase in Tax liability of the Companies or their
Subsidiaries which, under this Agreement, results in a potential claim by Buyer
against the Indemnity Escrow Account shall not be a valid claim against the
Escrow Account.
37

--------------------------------------------------------------------------------

(i)       The Buyer and Seller agree that to the extent the Disregarded Entities
are treated as “disregarded entities” (as described in Treasury Regulation
Section 301.7701-2(c)(2)) for federal Tax purposes, the purchase of the equity
interests of the Disregarded Entities shall be treated as a purchase of the
assets of the Disregarded Entities. The portion of the purchase price for the
equity interests of the Disregarded Entities (as determined for applicable Tax
purposes) to be allocated to the asset classes set forth on Exhibit E shall be
allocated among the assets of the Disregarded Entities as set forth on Exhibit E
attached hereto. After the Closing, Buyer and Seller shall further allocate the
balance of the  purchase price among the assets of the Disregarded Entities in
accordance with Section 1060 of the Code and Treasury Regulations thereunder.
Buyer and Seller agree to timely file IRS Form 8594, Asset Acquisition Statement
consistent with the allocation of the purchase price as set forth on Exhibit E
attached hereto, and any similar form required under state or local law in
accordance with applicable Legal Requirements.  For completeness, the assets of
Buckler Distribution Center, L.P. are also set forth on Exhibit E attached
hereto.
(ii)     In the event that there is an adjustment to the purchase price, Seller
and the Buyer shall revise the allocation set forth on Exhibit E to reflect such
adjustment.
(d)          Except as otherwise required by applicable law (including in
connection with a voluntary disclosure), Buyer will not amend (or cause to be
amended) any Tax Return of the Companies, for any Pre-Closing Period or Straddle
Period, or make (or cause to be made) any Tax election that has retroactive
effect to any Pre-Closing Period or Straddle Period, in each case without the
prior written consent of Seller which consent will not be unreasonably withheld,
conditioned or delayed, it being understood that such consent will be deemed
unreasonably withheld if such Tax Return is required by law to be amended or if
such Tax election is required by law to be made (including in connection with a
voluntary disclosure agreement) and in each case Seller is held harmless by
Buyer for all liability, cost, and expense related to such amendment.
(e)          Except as set forth in Section 4.01(a), Seller will not amend (or
cause to be amended) any Tax Return of the Companies without the prior written
consent of the Buyer, which consent the Buyer may withhold at the Buyer’s sole
discretion; provided, that Seller may amend Tax Returns of the Companies with
respect to the Amendment Items upon approval of Buyer, such approval not to be
unreasonably withheld, conditioned, or delayed.
(f)          Buyer and Seller shall attempt in good faith to resolve any
disagreements regarding any Buyer Prepared Return and Seller Prepared Return
prior to the filing due date (including applicable extensions).  In the event
that Buyer and Seller are unable to resolve any dispute with respect to such
Buyer Prepared Return or Seller Prepared Return, such dispute shall be resolved
by an independent accounting firm mutually acceptable to both Buyer and Seller.
The fees and expenses of such accounting firm shall be borne equally by Seller,
on the one hand, and Buyer on the other.  If any dispute with respect to a Buyer
Prepared Return or Seller Prepared Return is not resolved prior to the
applicable filing due date (including applicable extensions), such Buyer
Prepared Return or Seller Prepared Return shall be filed in the manner that
Buyer, in its reasonable judgment, deems correct and consistent with this
Agreement; provided, however, that such Buyer Prepared Return or Seller Prepared
Return shall be amended to the extent necessary to reflect the subsequent
resolution of any such dispute by the independent accounting firm.
38

--------------------------------------------------------------------------------

(g)           In the case of such Taxes that are payable with respect to any
Straddle Period, the portion of any such Taxes that is attributable to the
portion of the period ending on the Closing Date shall be:
(i)       in the case of Taxes that are either (A) based upon or related to
income or receipts, or (B) imposed in connection with any sale or other transfer
or assignment of property (real or personal, tangible or intangible), deemed
equal to the amount that would be payable if the Tax period of the Companies and
their Subsidiaries ended with (and included) the Closing Date; provided that
exemptions, allowances or deductions that are calculated on an annual basis
(including depreciation and amortization deductions) shall be allocated between
the period ending on and including the Closing Date and the period beginning
after the Closing Date in proportion to the number of days in each period; and
(ii)      in the case of Taxes that are imposed on a periodic basis with respect
to the assets or capital of the Companies or any of their Subsidiaries, deemed
to be the amount of such Taxes for the entire Straddle Period (or, in the case
of such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding period), multiplied by a fraction the numerator of which
is the number of calendar days in the portion of the period ending on and
including the Closing Date and the denominator of which is the number of
calendar days in the entire period.
(h)          Buyer and Seller shall cooperate fully as and to the extent
reasonably requested by the other party in connection with the filing of Tax
Returns, the filing of amended Tax Returns (including, without limitation,
amended Tax Returns), and any audit, litigation, or other proceeding (each a
“Tax Proceeding”) with respect to Taxes imposed on or with respect to the
assets, operations or activities of the Companies and their Subsidiaries.  Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
Tax Return, amended Tax Return, or Tax Proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder.  Each of Seller and Buyer agrees, upon
request of the other, to use commercially reasonable efforts to obtain any
certificate or other documentation from any Governmental Authority or any other
Person as may be necessary to mitigate, reduce or eliminate any Tax that could
be imposed on Buyer, the Companies (and their Subsidiaries), or Seller,
including, but not limited to, with respect to the transactions contemplated
hereby; provided, however, that (unless required by Legal Requirements) Seller
will not be required to take any action that would impose or increase any
obligation on the part of Seller, or create or increase any claim against the
Indemnity Escrow Account unless Buyer holds Seller harmless from such action. 
The Companies (and Subsidiaries of the Companies) and Seller shall (i) retain
all books and records with respect to Tax matters pertinent to the Companies and
their Subsidiaries relating to any taxable period beginning before the Closing
Date until the expiration of the statute of limitations (and, to the extent
notified by Buyer or Seller, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (ii) give the other party reasonable written notice prior
to transferring, destroying or discarding any such books and records and, if the
other party so requests, the Companies or Seller, as the case may be, shall
allow the other party to take possession of such books and records. 
Notwithstanding the above, the control and conduct of any Tax Proceeding that is
a third-party action shall be governed by Section 5.05.
39

--------------------------------------------------------------------------------

(i)       All transfer, documentary, sales, use, stamp, registration or other
similar Taxes imposed on the Companies or any of their Subsidiaries or Seller
directly or indirectly as a result of the transactions contemplated by this
Agreement (collectively, “Transfer Taxes”) and any penalties or interest with
respect to the Transfer Taxes will be borne fifty percent (50%) by Seller and
fifty percent (50%) by Buyer; provided, however, notwithstanding the foregoing,
all costs related to the transfer or assignment of the Transferred Equipment and
Assets and Retained Real Property, including, without limitation, any associated
Transfer Taxes, will be borne one hundred percent (100%) by Seller.  The Buyer
will file all necessary Tax Returns and other documentation with respect to all
such Transfer Taxes.  Buyer and Seller will cooperate in the filing of any
returns with respect to the Transfer Taxes, including promptly supplying
information in their possession that is reasonably necessary to complete such
Tax Returns.  Buyer and Seller shall cooperate in good faith to minimize, to the
extent permissible under applicable Law, the amount of any such Transfer Taxes.
4.02          Further Assurances.  From time to time from and after the Closing,
as and when reasonably requested by the other party, Seller and Parent, on the
one hand, and Buyer and its Affiliates, on the other hand, shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions as Buyer or Parent may reasonably deem necessary to evidence and
effectuate the Transactions.  In furtherance and not in limitation thereof,
Parent shall provide to Buyer (i) delivery of certificates of title and other
indicia of ownership relating to the Transferred Equipment and Assets that may
be received from counterparties to the Payoff Letters or otherwise may be in the
possession of Parent or any subsidiary of Parent following Closing, (ii)
evidence of payment of Transfer Taxes (if any) relating to the transfer of the
Transferred Equipment and Assets at or prior to Closing, and (iii) if requested
by Buyer or its Affiliates, assistance with respect to any claim by Buyer (or
one of its Affiliates) under the R&W Policy.
4.03          Release.
(a)             Effective as of the Closing, Seller and Parent on their behalf
and on behalf of each member of the Seller Group, hereby finally,
unconditionally, irrevocably and absolutely forever release, acquit, remise and
discharge, to the fullest extent permitted by applicable Legal Requirements,
each member of the Company Group, both individually and in their official
capacities, from any and all claims of whatsoever kind or character arising as a
result of any event or condition, or action or inaction of any member of the
Company Group, from the beginning of time until the Closing, whether known or
unknown, absolute or contingent, at law or in equity, which any member of the
Seller Group ever had, now has, or ever may have against any member of the
Company Group, including, without limitation, in any member of the Seller
Group’s capacity as a stockholder of the Companies and pursuant to any contract
between such stockholder and any member of the Company Group (“Seller Released
Claims”); provided, however, that the foregoing release and discharge shall not
apply to any (w) right to indemnification whether under the Companies’ and their
Subsidiaries’ Organizational Documents or  under a written indemnification
agreement entered into by any of the Companies or their Subsidiaries (as
applicable) and such officer, director, member, partner, or manager of the
Companies or their Subsidiaries (as applicable) prior to the date hereof, with
respect to a claim against any member of the Seller Group by a third party that
seeks to impose monetary liability by virtue of an act or omission committed by
such officer, director, member, partner, or manager, in his or her capacity as
an officer, director, member, partner, or manager of the Companies or their
Subsidiaries, (x) rights and claims arising from or in connection with this
Agreement or any Transaction Document (including claims arising after Closing
under the Related Party Leases), (y) compensation for services rendered and
reimbursement of expenses payable to any member of the Seller Group in such
Person’s capacity as an employee or officer of the Companies in the ordinary
course of business relating to the pay period in which the Closing occurs, or
(z) rights and claims arising from any member of the Seller Group’s employment
relationship with the Company Group for any period beginning after the Closing.
40

--------------------------------------------------------------------------------

(b)          THE RELEASE IN SECTION 4.03(a) IS SPECIFICALLY INTENDED TO OPERATE
AND BE APPLICABLE EVEN IF IT IS ALLEGED, CHARGED OR PROVEN THAT ALL OR SOME OF
THE CLAIMS OR DAMAGES RELEASED WERE SOLELY AND COMPLETELY CAUSED BY ANY ACTS OR
OMISSIONS, WHETHER NEGLIGENT, GROSSLY NEGLIGENT, INTENTIONAL OR OTHERWISE, OF OR
BY (AND WHETHER DIRECTLY OR INDIRECTLY BY AGENTS OR REPRESENTATIVES OF) THE
COMPANY GROUP.
(c)          Seller represents and warrants that it has not transferred,
pledged, assigned or otherwise hypothecated to any other Person all or any
portion of Seller Released Claims (or any claims that would constitute Seller
Released Claims but for any such transfer, pledge or assignment) or any rights
or entitlements with respect thereto.
(d)          Seller acknowledges that the provisions of Section 4.03(a) are
valid, fair, adequate and reasonable and were agreed to with its full knowledge
and consent, were not procured through fraud, duress or mistake and have not had
the effect of misleading, misinforming or failing to inform Seller. Seller
further acknowledges that, in signing the release set forth in Section 4.03(a),
it has not relied on any promises or representations, express or implied, that
are not referred to herein.
(e)          Seller, on its own behalf and on behalf of each member of the
Seller Group, hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, or assisting any party in the commencement of any action,
proceeding, arbitration, audit, hearing, investigation, litigation or suit
(whether civil, criminal, administrative, investigative or informal) of any kind
against any member of the Company Group based upon any Seller Released Claims
purported to be released hereby. Seller understands that it is, on its own
behalf and on behalf of each member of the Seller Group, expressly waiving all
claims against the Company Group covered by the release set forth in
Section 4.03(a), including those claims that he, she or it may not know of or
suspect to exist, that, if known, may have materially affected the decision to
provide the release set forth in Section 4.03(a), and Seller is, on its own
behalf and on behalf of each member of the Seller Group, expressly waiving any
rights under applicable Legal Requirements that provide to the contrary. Seller
agrees that if it violates any provision of this Section 4.03, it shall pay all
costs and expenses of defending against any related or resulting suit or other
proceeding incurred by the applicable member of the Company Group released
hereunder, including reasonable attorneys’ fees.
41

--------------------------------------------------------------------------------

4.04          Restrictive Covenants.  In (i) consideration for Buyer’s
acquisition of the Equity Interests and the transfer of the goodwill associated
therewith, (ii) order to protect the goodwill obtained by Buyer and transferred
by Seller as a result of the Transactions, and (iii) order to satisfy certain
conditions to the consummation of the Transactions and as a material inducement
and express incentive for Buyer to enter into this Agreement, Seller expressly
agrees to the provisions of this Section 4.04.
(a)          Covenant Not To Compete. Seller and Parent covenant and agree that,
during the five-year period beginning on the Closing Date, Seller and Parent
shall not, and Seller and Parent shall cause any controlled Affiliates of Seller
or Parent not to, directly or indirectly, enter into any new Contract to provide
Dedicated Trucking Services or Flatbed Trucking Services (i) where the
customer’s facility is an origin or pick-up location in the Restricted Territory
and/or a destination or delivery location in the Restricted Territory, or (ii)
for auto parts delivery directly to dealers and retailers of auto manufacturers’
locations anywhere in the United States.
(b)          Buyer acknowledges and agrees that Seller, Parent, and their
Affiliates are in the business of providing trucking services, including
Dedicated Trucking Services and Flatbed Trucking Services, to many customers and
will continue to provide such services after the Closing Date and, for the
avoidance of doubt, this Section 4.04 does not restrict Seller, Parent, or their
Affiliates from providing trucking services, including Dedicated Trucking
Services and Flatbed Trucking Services, except as specifically set forth herein.
(c)          Non-Solicitation of Employees.  During the five-year period
beginning on the Closing Date, Seller and Parent shall not, and Seller and
Parent shall cause any controlled Affiliates of Seller and Parent not to,
without the prior written consent of Buyer, directly or indirectly, cause,
solicit, induce or encourage to leave the employment or engagement of the
Companies, Subsidiaries of the Companies, or their Affiliates, or solicit, hire,
engage or employ, or cause any other Person to solicit, hire, engage or employ
any employee employed by the Companies or any of their Subsidiaries, as of the
Closing or during such five-year period, unless such employee’s retention or
employment had ceased for the preceding six months; provided that (x) general
advertising, including Internet postings and use of search firms, shall not be
deemed a breach hereof, nor shall hiring or retaining any Person who responds to
such a general advertisement and (y) nothing in this Agreement shall prohibit
Seller or any other Person from engaging any professional services firm or other
third party advisor or contractor that provides services to multiple clients.
(d)          Limited Non-Solicitation of Material Customers. During the
five-year period beginning on the Closing Date, Seller and Parent shall not, and
Seller and Parent shall cause any controlled Affiliates of Seller and Parent not
to, without the prior written consent of Buyer, directly or indirectly, cause,
solicit, induce or encourage the Material Customers to provide Committed
Trucking Services in the Restricted Territory.
(e)          No Interference with Suppliers.  Seller and Parent agree that,
during the five-year period beginning on the Closing Date, Seller and Parent
shall not, and shall not permit any controlled Affiliate of Seller, Parent, or
any Person acting at Seller’s or Parent’s direction or with Seller’s or Parent’s
encouragement to, directly or indirectly solicit, encourage, support, cause or
attempt to cause any Supplier to cease or lessen such Supplier’s business with
the Companies, Subsidiaries of the Companies, or with Buyer or any of its
Affiliates. For purposes of this Agreement, the term “Supplier” means any
material supplier of goods or services to the Companies or any of their
Subsidiaries as of the Closing or during such five-year period.
42

--------------------------------------------------------------------------------

(f)          Seller’s and Parent’s Acknowledgements and Representations.  Seller
and Parent expressly acknowledge and agree that the restrictions set forth
herein are reasonable in all respects and are no greater than necessary to
protect Buyer’s and its Affiliates’ (including the Companies’) legitimate
business interests, including the preservation of trade secrets, valuable
confidential and professional information, and the goodwill that Seller is
conveying to Buyer under this Agreement.
(g)          Reformation; Severability of Provisions.  The parties expressly
acknowledge and agree that the restrictions contained herein are reasonable and
no greater than necessary to protect the legitimate interests of Buyer and its
Affiliates.  However, if any covenant set forth in this Agreement is determined
by any court to be unenforceable by reason of its extending for too great a
period of time or over too great a geographic area, or by reason of its being
too extensive in any other respect, such covenant shall be reformed and
interpreted to extend only for the longest period of time and over the greatest
geographic area, and to otherwise have the broadest application as shall be
enforceable.  The invalidity or unenforceability of any particular provision (or
part thereof) of this Agreement shall not affect the other provisions hereof (or
parts thereof), which shall continue in full force and effect.  Without limiting
the foregoing, the covenants contained herein shall be construed as separate
covenants covering their respective subject matters.
(h)          Injunctive Relief.  Seller and Parent acknowledge that (a) the
provisions of this Section 4.04 are reasonable and necessary to protect the
legitimate interests of Buyer, and (b) any violation of this Section 4.04 will
result in irreparable injury to Buyer, the exact amount of which will be
difficult to ascertain, and that the remedies at law for any such violation
would not be reasonable or adequate compensation to Buyer for such a violation. 
Accordingly, Seller and Parent agree that if Seller or Parent violates the
provisions of this Section 4.04, Buyer, in addition to all other remedies which
may be available to it at law or in equity, shall be entitled to specific
performance and injunctive relief, without posting bond or other security, and
without the necessity of proving actual damages. Such relief will not be
exclusive, but will be in addition to all other relief available to Buyer and
its Affiliates, at law and equity.
4.05          Non-Use of Certain Names.  Within 60 days following the Closing,
Buyer shall and shall cause its Affiliates (including the Companies and their
Subsidiaries after the Closing) to cease using the term “Celadon” and any other
word, expression or identifiers of source confusingly similar thereto or
constituting an abbreviation, derivation or extension thereof, including
removing, or causing to be removed, all such names, marks or logos from wherever
they may appear on the Companies’ and their Subsidiaries’ assets, disposing of
any unused stationery and literature of the Companies and their Subsidiaries
bearing the such marks.  Immediately upon the Closing, Seller shall and shall
cause its Affiliates to cease using the terms “A&S,” “Kinard,” “Hunt Valley,”
and “Buckler,” and any other word, expression or identifiers of source
confusingly similar thereto or constituting an abbreviation, derivation or
extension thereof, including removing, or causing to be removed, all such names,
marks or logos from wherever they may appear on the Companies’ and their
Subsidiaries’ assets, disposing of any unused stationery and literature of the
Companies and their Subsidiaries bearing the such marks. For the avoidance of
doubt, Seller and its post-Closing Affiliates shall be permitted and the rights
of Seller and its post-Closing Affiliates shall not be affected with respect to
its and their right to use the term “Celadon” or any related term or combination
thereof following the Closing.
43

--------------------------------------------------------------------------------

4.06          R&W Policy.  Buyer has obtained buyer-side transaction risk
insurance policies underwritten by Everest Indemnity Insurance Company and AIG
Specialty Insurance Company which are effective at Closing (collectively, the
“R&W Policy”), insuring Buyer for certain Losses due to certain breaches of
representations and warranties of Seller under Article 2, such policies in form
reasonably satisfactory to Seller. At least 5 days prior to Closing, Buyer has
provided Seller with the proposed R&W Policy coverage, exclusions, deductibles,
limits, premiums, and other costs.  Notwithstanding anything in this Agreement
to the contrary, Buyer and Seller shall each pay 50% of all costs and expenses
related to the R&W Policy, including the total premium, underwriting costs,
brokerage commissions, and Taxes related to such policy and fees and expenses of
such policy.
4.07          Access to Books and Records.  Buyer shall, and shall cause the
Companies and their Subsidiaries to, maintain until the seventh (7th)
anniversary of the Closing Date, all books and records (including books of
account, general, financial and operating records, invoices and other documents,
records and files) relating to any of the Companies or their Subsidiaries or any
asset or liability of the Companies or their Subsidiaries prior to the Closing
Date in the manner such books and records are maintained immediately prior to
the Closing Date. After the Closing, Buyer shall, and shall cause the Companies
and their Subsidiaries to, provide Parent, Seller and their Representatives with
access to, upon prior reasonable request, during regular business hours, (a) the
officers and employees of the Companies and their Subsidiaries, (b) the books
and records, and (c) reasonable cooperation and assistance, in each case,
relating to the assets, liabilities or business of any of the Companies or their
Subsidiaries prior to the Closing, including, without limitation, in connection
with the audit or restatement of Parent’s historical financial statements, and
Parent, Seller and their Representatives will have the right to make copies of
such books and records and their sole expense. For purposes of this Section
4.07, “Representatives” means, in respect of any Person, such Person’s
Affiliates and such Person’s and its Affiliates’ respective directors, officers,
employees, and professional advisers, including, without limitation, legal and
financial advisors and accountants.
4.08          Risk Retention Group.  Buyer acknowledges that the Companies and
their Subsidiaries have been provided insurance coverage by Transportation
Insurance Services Risk Retention Group, Inc., a South Carolina corporation
(“TIS”), who is an intended third party beneficiary of this Section 4.08. As of
5:00 p.m. Eastern Time on March 28, 2019, the Companies and their Subsidiaries
have outstanding with TIS the claims, subject to the associated reserves, each
as set forth on Schedule 4.08. Buyer agrees that it will either (i) fund, pay
and/or settle directly any Losses associated with the claims set forth on
Schedule 4.08 and any other claims subject to insurance coverage provided by TIS
occurring on or prior to the Closing (collectively, the “TIS Claims”), up to the
applicable limits set forth on Schedule 4.08, or (ii) fully and timely fund
(within two (2) Business Days of a written demand by TIS and prior to the
payment by TIS of the underlying Loss) the TIS Claims, up to the applicable
limits set forth on Schedule 4.08. In furtherance of the foregoing, (a) Buyer
agrees that, in the event any Losses associated with the TIS Claims are not
fully and timely funded as provided in the foregoing sentence, Buyer will
promptly reimburse TIS, or will cause TIS to be promptly reimbursed, for any
amount paid by TIS in respect of the TIS Claims and (b) Buyer will indemnify,
defend, and hold TIS and Parent harmless from any Losses, directly or
indirectly, to the extent based upon, relating to, incurred in connection with,
resulting from, or with respect to the TIS Claims, including, without
limitation, any failure of the Buyer to fully and timely fund any TIS Claim or
reimburse TIS for any amount paid by TIS in respect of the TIS Claims in
accordance with this Section.
44

--------------------------------------------------------------------------------

ARTICLE 5
INDEMNIFICATION
5.01          Survival.  All of the representations and warranties contained in
Article 2 or Article 3 shall survive the Closing and remain in full force and
effect until the date that is 18 months following the Closing Date; provided,
further, that the representations set forth in Section 2.01 (Organization; Power
and Authority), Section 2.02 (Enforceability), Section 2.03(a) and (b)
(Authorization), Section 2.04(a) and (b) (Title; Capitalization), Section 2.05
(Brokerage and Expenses), Section 2.07 (Subsidiaries), Section 2.12 (Taxes), and
Section 2.21(b) (Title to Assets) (collectively, the “Fundamental
Representations”), and Section 2.16 (Employee Benefit Plans) and Section 2.19
(Environmental Matters) (together, the “Special Representations”) will remain
operative and in full force and effect until the later of (a) the sixth
anniversary of the Closing Date and (b) expiration of the applicable statute of
limitations plus 60 days (each such date of expiration, as applicable, the
“Survival Date”). Subject to the foregoing, all representations, warranties,
covenants and obligations in this Agreement, and any other certificate or
document delivered pursuant to this Agreement will survive the Closing for the
applicable period (if specified), or until the expiration of the applicable
statute of limitations, if such shorter period is required by applicable Legal
Requirements). Notwithstanding anything to the contrary in this Agreement, no
expiration of any representation, warranty, covenant or obligation in this
Agreement or any other certificate or document delivered pursuant to this
Agreement shall affect the rights of any Buyer Indemnitee under this Article 5
or otherwise to seek recovery of Losses arising out of fraud.
5.02       Indemnification.
(a)          From and after the Closing (but subject to the provisions of this
Article 5), Seller and Parent, jointly and severally, shall indemnify Buyer, the
Companies, Subsidiaries of the Companies, and each of Buyer’s and the Companies’
respective Affiliates and representatives (all such foregoing persons,
collectively, the “Buyer Indemnitees”), and defend and hold the Buyer
Indemnitees harmless from any Losses, directly or indirectly, whether or not due
to a third-party claim, incurred or sustained by or imposed upon a Buyer
Indemnitee, to the extent arising out of, based upon, relating to, incurred in
connection with, resulting from or with respect to or by reason of any of the
following:
(i)      any breach or inaccuracy of any representation or warranty made by
Seller and Parent in this Agreement or the Disclosure Schedules, or contained in
any certificate delivered to Buyer pursuant to any provision of this Agreement;
45

--------------------------------------------------------------------------------

(ii)     any breach of the covenants, obligations or agreements made by Seller
and Parent in this Agreement;
(iii)    the Excluded Liabilities, Excluded Assets, and the Retained Real
Property;
(iv)    any guaranty of any Indebtedness of any member of the Seller Group; and
(v)     any matter listed on Schedule 5.02(a)(v).
(b)          The indemnification provided for in Section 5.02(a) shall be
subject to each of the following principles or qualifications:
(i)      All payments under this Section 5.02 shall be treated by the parties as
an adjustment to the proceeds received by the indemnifying Seller and Parent
pursuant to Article 1;
(ii)     Seller and Parent shall not have any liability with respect to the
indemnification obligations under Section 5.02(a)(i) other than (A) the possible
loss of the funds in the Indemnity Escrow Account and (B) an additional amount
equal to the aggregate actually recovered from the R&W Policy (if any), except,
in each case, in respect of (x) fraud, or (y) breach of a Fundamental
Representation or Special Representation;
(iii)     Notwithstanding anything to the contrary in this Agreement, except for
Losses arising from fraud, in no event shall Seller and Parent be liable for
aggregate Losses resulting from breaches or inaccuracies of any of the
Fundamental Representations in excess of the Final Aggregate Closing
Consideration;
(iv)    Notwithstanding anything to the contrary in this Agreement, in no event
shall Seller and Parent be liable for aggregate Losses resulting from breaches
or inaccuracies of any of the Special Representations in excess of $50,000,000;
(v)    With the exception of Losses arising from a breach of or inaccuracy in
any of the Fundamental Representations or fraud, no Losses shall be recoverable
pursuant to Section 5.02(a)(i) unless the aggregate amount of all Losses for
which claims are made pursuant to Section 5.02(a)(i) exceeds one percent (1%) of
the Purchase Price, in which case the Buyer Indemnitees shall be entitled to be
indemnified against and compensated and reimbursed for the entire amount of such
Losses (and not merely the portion of such Losses exceeding such amount),
provided, however, that in respect of any breach of the representation made in
Section 2.08(a) that the Financial Statements have been prepared in accordance
with GAAP, no Loss shall count toward such 1% threshold unless (i) such Loss
shall be in excess of $100,000; or (ii) all Losses in respect of such breaches
shall exceed $500,000, in which case all such Losses shall count toward such
threshold;
(vi)     Notwithstanding anything to the contrary in this Agreement, for
purposes of determining whether there has been a breach of or inaccuracy in any
representation, warranty, or covenant in this Agreement or for purposes of
calculating any Losses with respect to a breach of or inaccuracy in any
representation, warranty, or covenant in this Agreement, if any such
representation, warranty or covenant is qualified by the use of the term
“Material Adverse Effect” or by the word “material” or by any word formed from
such words, then such representation or warranty shall be construed as if the
word “material” (and such words formed therefrom) or the term “Material Adverse
Effect” were not included in such representation, warranty or covenant;
46

--------------------------------------------------------------------------------

(vii)     Each Buyer Indemnitee shall use commercially reasonable efforts, to
the extent required by applicable law, to mitigate all Losses of which Buyer has
knowledge for which such Buyer Indemnitee is entitled to indemnification under
this Agreement; and
(viii)    With respect to any claim for any breach of or inaccuracy in any of
the representations and warranties of Seller or Parent pursuant to Section
5.02(a)(i), except in respect of fraud, the Buyer Indemnitees shall first pursue
recovery from the Indemnity Escrow Account and under the R&W Policy, to the
extent coverage is available, prior to seeking recovery from Seller or Parent. 
The amount of any Loss that is subject to indemnification under this Article 5
shall be calculated net of the amount of any proceeds pursuant to a third-party
insurance policy or from any indemnity, contribution or similar payment from a
third-party, in each case to the extent actually received by Buyer with respect
to such Loss (net of all amounts that are self-insured and the amount of any
deductibles, co-payments, retro-premium obligations and premium increases
attributable thereto, and all reasonable out-of-pocket costs of collection of
any such proceeds). If a Buyer Indemnitee receives such insurance proceeds or
indemnity, contribution or similar payments after being indemnified under this
Article 5 with respect to some or all of such Losses, such Buyer Indemnitee
shall pay to Seller the lesser of (A) the amount of such insurance proceeds or
indemnity, contribution or similar payment (net of all amounts that are
self-insured and the amount of any deductibles, co-payments, retro-premium
obligations and premium increases attributable thereto, and all reasonable
out-of-pocket costs of collection of any such proceeds), and (B) the aggregate
amount paid by Seller to any Buyer Indemnitee with respect to such Loss. Buyer
shall be obligated to use commercially reasonable efforts (consistent with the
efforts it would use to obtain insurance proceeds on its own behalf) to obtain
available insurance coverage with respect to any Losses; provided, however, that
Buyer shall not be obligated to file suit or initiate litigation, mediation or
any other proceeding with respect to such insurance coverage.  For the avoidance
of doubt, Buyer shall have no obligation to seek recovery from any Person, other
than insurance providers as discussed in the previous sentence.
(ix)      Anything to the contrary notwithstanding, Buyer Indemnitees shall have
no right to recover under Section 5.02(a)(i) or otherwise for any Loss relating
to any bodily injury, property damage, medical, or workers' compensation claim
reserved on a Balance Sheet included in the Financial Statements.
5.03        Escrow.
(a)          The Indemnity Escrow Account shall be available to compensate Buyer
Indemnitees for Losses pursuant to the indemnification obligations set forth in
this Article 5.
47

--------------------------------------------------------------------------------

(b)          In accordance with the terms of the Escrow Agreement, on the next
Business Day following the date that is 18 months after the Closing Date, the
Escrow Agent shall pay and distribute out of the Indemnity Escrow Account
(provided, that the Escrow Agent has received joint written instructions from
Buyer and Seller), by wire transfer to Seller, an aggregate amount equal to the
Indemnity Escrow Amount (together with any interest that may be earned thereon),
less (x) any amounts which have been distributed from the Indemnity Escrow
Account prior to such date and (y) any amounts for which Buyer Indemnitees shall
have made a claim pursuant to the procedures set forth in this Article 5 and for
which recovery shall not have been satisfied from the Indemnity Escrow Account
(the “Outstanding Escrow Claims”).
(i)      As between the parties to this Agreement, if any term or provision of
the Escrow Agreement conflicts with any term or provision of this Agreement,
then the term or provision of this Agreement will control.  Buyer and Seller
will each pay for 50% of the administrative fees of the Escrow Agent at the
Closing.  All payments made from the Indemnity Escrow Account shall be treated
by the parties as an adjustment to the proceeds received by Seller pursuant to
Article 1 hereof.
(ii)     In the event that Buyer is determined to be entitled to a recovery of a
Loss from the Escrow Account, Seller agrees to execute and deliver, at Buyer’s
request, to the Escrow Agent joint written instructions within three Business
Days after the determination with respect to such Loss is made, instructing the
Escrow Agent to distribute to Buyer an amount equal to the lesser of (A) the
amount of such Loss and (B) the amount remaining in the Escrow Account, in
accordance with such joint written instructions.
(c)          For the avoidance of doubt, the Net Working Capital Escrow Account
shall not be available to compensate Buyer Indemnitees for Losses pursuant to
the indemnification obligations set forth in this Article 5 and shall be
disbursed only as set forth in Section 1.02(h).
5.04       Expiration of Claims. The ability of Buyer Indemnitees to receive
indemnification under Section 5.02(a)(i) shall terminate on the applicable
Survival Date, unless a Buyer Indemnitee shall have incurred or reasonably
expects to incur a Loss and makes either a written claim for indemnification
pursuant to Section 5.02 or a written claim for receipt of proceeds from the
Indemnity Escrow Account pursuant to Section 5.03, as applicable, on or prior to
the applicable Survival Date.  If a Buyer Indemnitee has made either a written
claim for indemnification pursuant to Section 5.02 or a written claim for
receipt of proceeds from the Indemnity Escrow Account pursuant to Section 5.03,
as applicable, on or prior to the applicable Survival Date, such claim, if then
unresolved, shall not be extinguished by the passage of the applicable Survival
Date.
5.05       Procedures Relating to Indemnification.
(a)          In order for a Buyer Indemnitee (such Buyer Indemnitee, the
“Claiming Party”) to be entitled to indemnification under this Agreement in
respect of a claim or demand made by any Person against the Claiming Party (a
“Third Party Claim”), such Claiming Party shall promptly notify Seller and
Parent (the “Defending Party”) in writing of the Third Party Claim after receipt
by such Claiming Party of notice of the Third Party Claim; provided that failure
to give such notification on a timely basis shall not affect the indemnification
obligations of Seller or Parent provided hereunder except to the extent the
Defending Party shall have been actually and materially prejudiced as a result
of such failure.  Thereafter, the Claiming Party shall promptly deliver to the
Defending Party after the Claiming Party’s receipt thereof, copies of all
material notices and documents (including court papers) received by the Claiming
Party from the Person making the Third Party Claim.
48

--------------------------------------------------------------------------------

(b)          If a Third Party Claim is made against a Claiming Party, the
Defending Party shall be entitled to participate in the defense thereof and, if
it so chooses, to assume the defense thereof with recognized counsel selected by
the Defending Party and approved by the Claiming Party (such approval not to be
unreasonably withheld, conditioned or delayed), so long as the requirements of
this Section 5.05(b) remain true: (i) the Defending Party notifies the Claiming
Party within 15 days after the Claiming Party has given written notice of a
Third Party Claim to the Defending Party that the Defending Party acknowledges
that the Third Party Claim is a claim or demand which the Defending Party must
indemnify the Claiming Party against pursuant to this Article V and that the
Defending Party is assuming the defense of such Third Party Claim; and (ii) the
Defending Party conducts the defense of the Third Party Claim in an active and
diligent manner; provided that the Defending Party shall not be entitled to
assume the defense (unless otherwise agreed to in writing by the Claiming Party)
if (x) the Third Party Claim relates to any criminal proceeding, action,
indictment, allegation or investigation, or (y) the Third Party Claim seeks any
relief other than monetary damages in an amount not in excess of the amount then
remaining in the Indemnity Escrow Account as to which no Outstanding Escrow
Claims are pending or the insurer under the R&W Policy has accepted defense. 
Should a Defending Party so elect to assume the defense of a Third Party Claim,
the Defending Party shall not be liable to the Claiming Party for legal expenses
subsequently incurred by the Claiming Party in connection with the defense
thereof unless (i) the employment of separate counsel shall have been authorized
in writing by the Defending Party in connection with the defense of such Third
Party Claim or (ii) the Claiming Party’s counsel shall have advised the Claiming
Party in writing, with a copy delivered to the Defending Party, that there is a
conflict of interest that would make it inappropriate under applicable standards
of professional conduct to have common counsel.  If the Defending Party assumes
such defense, the Claiming Party shall have the right to participate in the
defense thereof and to employ counsel, at the Defending Party’s expense,
separate from the counsel employed by the Defending Party, it being understood,
however, that the Defending Party shall control such defense (including any
settlement with respect thereto); provided, however, that the Defending Party
shall obtain the prior written consent of the Claiming Party (which shall not be
unreasonably withheld, conditioned or delayed) before entering into any
settlement, compromise,  admission or acknowledgement of the validity of the
Third Party Claim if such resolution would involve anything other than the
payment of monetary damages in an amount not in excess of the amount then
remaining in the Indemnity Escrow Account as to which no Outstanding Escrow
Claims are pending or if such resolution does not include an unconditional
provision whereby the plaintiff or claimant in the matter releases the Claiming
Party and all of its Affiliates and representatives from all liability with
respect thereto.  If the Defending Party chooses to defend any Third Party
Claim, then all the parties hereto shall cooperate in the defense or prosecution
of such Third Party Claim, including by retaining and (upon the Defending
Party’s request) providing to the Defending Party all records and information
which are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any materials provided hereunder; provided, that such cooperation
will not unduly disrupt the operations of the business of such Claiming Party or
any of its Affiliates or cause such Claiming Party to waive any statutory or
common law privileges, breach any confidentiality obligations owed to third
parties or otherwise cause any confidential information of such Claiming Party
or any of its Affiliates to become public to any greater extent than if the
Claiming Party or the R&W Insurer handled such defense (and the parties agree to
enter into a customary “common defense” or similar agreement if necessary).  For
the avoidance of doubt, if Seller or Parent assumes the defense of a Third Party
Claim pursuant to this Section 5.05 as the Defending Party, all costs and
expenses incurred by Seller or Parent in connection with the defense of such
Third Party Claim shall be borne by Seller or Parent and shall not be reimbursed
from the Escrow Account.  Whether or not Seller or Parent shall have assumed the
defense of a Third Party Claim as the Defending Party, neither Buyer nor any of
its Affiliates shall admit any liability with respect to, or settle, compromise
or discharge, any Third Party Claim without the prior written consent of Seller
or Parent (which shall not be unreasonably withheld, conditioned or delayed),
except with respect to any Third Party Claim (i) that seeks the issuance of an
injunction, the specific election of an obligation or similar remedy, (ii) that
seeks damages in excess of the amount then remaining in the Indemnity Escrow
Account as to which no Outstanding Escrow Claims are pending or (iii) the
subject matter of which relates to the ongoing business of the Claiming Party or
any of its Affiliates, which Third Party Claim, if decided against such Claiming
Party, would materially affect the ongoing business or reputation of such
Claiming Party or any of its Affiliates, which Third Party Claims the Claiming
Party will be entitled to settle in its sole discretion.
49

--------------------------------------------------------------------------------

(c)          In any case in which a Buyer Indemnitee seeks indemnification under
this Agreement not arising out of a Third Party Claim, Buyer Indemnitee shall
notify Seller or Parent reasonably promptly in writing of any Losses that such
Buyer Indemnitee claims are subject to indemnification under the terms of this
Agreement.  The notice shall describe the indemnification sought in reasonable
detail to the extent known, and shall indicate the amount (estimated, if
necessary, and if then estimable) of the Loss that has been or may be suffered. 
Subject to the limitations set forth in Section 5.02(b) and the provisions of
this Section 5.05, the failure of such Buyer Indemnitee to exercise promptness
in such notification shall not amount to a waiver of such claim unless and only
to the extent that the resulting delay actually materially and adversely
prejudices the position of Seller or Parent with respect to such claim.
5.06          Determination of Loss Amount.  No Person shall be entitled to
recover damages or obtain payment, reimbursement, restitution or indemnity
hereunder more than once in respect of any one Loss or related group of Losses.
5.07          Resolution of Objections to Claims.
(a)          If Seller or Parent raises bona fide good faith objections in
writing to any claim or claims by a Buyer Indemnitee made pursuant to
Section 5.05 within 30 days of Seller’s or Parent’s receipt of notice of such
claim, Buyer, Seller and Parent shall attempt in good faith for 30 days after
Buyer’s receipt of such written objection to resolve such objection.  If Buyer,
Seller, and Parent shall so agree and Buyer has elected to collect reimbursement
for such claim from the Escrow Account, joint written instructions setting forth
such agreement shall be prepared and signed by both parties and delivered to the
Escrow Agent.  The Escrow Agent shall be entitled to conclusively rely on any
such memorandum and the Escrow Agent shall distribute immediately available
funds from the Indemnity Escrow Account in accordance with the terms of such
joint written instructions.
(b)          If no such agreement can be reached during the 30 day period for
good faith negotiation, but in any event upon the expiration of such 30 day
period, either Buyer or Seller/Parent may bring suit to resolve the matter in
accordance with Section 7.12.
50

--------------------------------------------------------------------------------

5.08          Sole and Exclusive Remedy. Except as specifically provided
elsewhere in this Agreement (including in Section 1.02 and Section 4.01), this
Article 5 sets forth the sole and exclusive remedy with respect to any and all
rights, claims and causes of action Buyer may have against Seller or Parent
relating to the subject matter of this Agreement and the transactions
contemplated hereby, whether arising under or based upon any law or otherwise
(including any right, whether arising at law or in equity, to seek
indemnification, contribution, cost recovery, damages, or any other recourse or
remedy, including as may arise under common law).  Notwithstanding the foregoing
or any other provision of this Agreement to the contrary, the liability of
Seller or Parent under this Article will be in addition to, and not exclusive
of, (a) any other liability that such Person may have at law or equity due to
the fraud of such Person; and (b) any equitable relief to which a Person may be
entitled relating to the breach of any covenant or agreement contained in this
Agreement or the other Transaction Documents.
ARTICLE 6
DEFINITIONS
6.01          Definitions.
For purposes hereof, the following terms, when used herein with initial capital
letters, shall have the following meanings.
(a)           “ACA” has the meaning set forth in Section 2.16(e)(iii).
(b)          “Accounts Receivable” has the meaning set forth in Section 2.09.
(c)          “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control, directly or indirectly, with
such particular Person, where control may be by either management authority or
equity interest.
(d)          “Affiliated Transactions” has the meaning set forth in Section
2.21.
(e)          “Aggregate Closing Consideration” has the meaning set forth in
Section 1.02(a).
(f)          “Aggregate Consideration” means an amount equal to the result of
(i) the Purchase Price, minus (ii) the actual amount of Indebtedness paid on
behalf of the Companies at Closing pursuant to Section 1.01(b)(i)(C), plus (iii)
the actual amount of Cash on Hand (which may be a negative number) as of 11:59
p.m. Eastern time on the day prior to the Closing Date, plus or minus, as
appropriate, (iv) the amount, if any, by which actual Net Working Capital as of
11:59 p.m. Eastern  time on the day prior to the Closing Date exceeds the Net
Working Capital Surplus Threshold or the amount, if any, by which the actual Net
Working Capital as of 11:59 p.m. Eastern time on the day prior to the Closing
Date is less than the Net Working Capital Deficit Threshold.
(g)          “Agreement” has the meaning set forth in the Preamble.
51

--------------------------------------------------------------------------------

(h)          “Amendment Items” means, with respect to Seller’s and Parent’s
previously filed consolidated Tax Returns, and all modifications, amendments and
supplements thereto to, in connection with Parent’s restatement of financial
statements for fiscal years ended June 30, 2014, 2015, 2016, and 2017, as well
any amendments related to Seller’s or Parent’s intent to recognize certain
Research and Development Tax Credits, Industry Specific Sales and Excise Tax
Refunds, Increased Work Opportunity Tax Credits (and the ELEVATE program), New
Disaster Zone Tax Credits, Investment Tax Credits, and Foreign Tax Credits, as
well as additional Employment Tax Incentives or other Tax incentives identified.
(i)          “Anti-Kickback Statutes” has the meaning set forth in Section 2.27.
(j)          “Benefit Program or Agreement” has the meaning set forth in
Section 2.16(a)(ii).
(k)          “Business” has the meaning set forth in Section 2.08(a)(iv).
(l)          “Business Day” means any day, other than a Saturday, a Sunday or
any other day on which banks located in New York, New York are closed for
business as a result of federal, state or local holiday.
(m)         “Business Employees” has the meaning set forth in Section 2.23(a).
(n)          “Buyer” has the meaning set forth in the Preamble.
(o)          “Buyer Indemnitees” has the meaning set forth in Section 5.02.
(p)          “Buyer Prepared Returns” has the meaning set forth in
Section 4.01(a).
(q)          “Carrier Selection Requirements” has the meaning set forth in
Section 2.13(c).
(r)          “Cash on Hand” means, as of a particular time of determination, the
Companies’ and their Subsidiaries’ cash (but not including cash deposited as
collateral for letters of credit, customer or employee deposits or other
restricted cash) and cash equivalents reflected on the general ledger(s) of the
Companies and their Subsidiaries, net of any bank overdrafts as adjusted for any
deposits in transit, any outstanding checks and ACH and other proper reconciling
items, all as determined in accordance with GAAP.
(s)          “Claiming Party” has the meaning set forth in Section 5.05(a).
(t)          “Closing” has the meaning set forth in Section 1.03.
(u)          “Closing Date” has the meaning set forth in Section 1.03.
(v)          “Closing Statement” has the meaning set forth in Section 1.02(c).
(w)          “Code” means the Internal Revenue Code of 1986, as amended.
(x)          “Committed Trucking Services” means the provision of dry van or
refrigerated truckload transportation services under Contracts (commonly
referred to as "committed volumes" Contracts) where customer contractually
commits to specific (i) volumes (i.e. number of loads), and (ii) rates.
52

--------------------------------------------------------------------------------

(y)          “Commonly Controlled Entity” has the meaning set forth in
Section 2.16(c).
(z)          “Companies” has the meaning set forth in the Recitals.
(aa)        “Company Group” means the Companies, their Subsidiaries, and each of
their respective individual, joint or mutual, past, present and future officers,
directors, stockholders, members, managers, joint venturers, partners and
employees, and all of the foregoing persons’ predecessors, successors, assigns,
agents and representatives (in each case, other than Seller).
(bb)         “Company Intellectual Property” has the meaning set forth in
Section 2.14(c).
(cc)         “Company Software” means all proprietary computer programs,
operating systems, applications, firmware and other code designed, created,
developed, or modified by or on behalf of Companies or their Subsidiaries,
including any and all software implementation of algorithms, models and
methodologies (whether in source code, object code or other form), databases,
compilations, descriptions, flow-charts and other work product to design, plan, 
organize and develop any of the foregoing screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons, and icons, and
all documentation, including user manuals and other training documentation,
related to any of the foregoing.
(dd)         “Computer Systems” means computers and related equipment including
central processing units and other processors (e.g. microprocessors and embedded
processors), controllers, modems, communications and telecommunications
equipment (e.g. voice, data, video), cables, storage devices, printers,
terminals, other peripherals and input and output devices, and other tangible
mechanical and electronic equipment intended for the input, output, storage,
communication, and retrieval of information and data.
(ee)          “Contract” means any written or oral agreement, contract,
instrument, commitment, obligation, promise or undertaking of any nature
(including leases, licenses, mortgages, notes, guarantees, sublicenses,
subcontracts, letters of intent, and purchase orders) that is legally binding,
whether express or implied.
(ff)           “Dedicated Trucking Services” means the provision of dry van or
refrigerated truckload (provided, that for the auto parts delivery business
referred to in Section 4.04(a)(ii), also including “co-load” shipments from
multiple auto manufacturers) transportation services under Contracts with the
following minimum terms (commonly referred to as “dedicated” Contracts): (i)
minimum base term of two (2) years; (ii) customer contractually commits to rates
and volumes; and (iii) service provider contractually commits to provide a
specified number of (x) tractors and trailers or (y) straight trucks, and
service levels during the term.
(gg)          “Defending Party” has the meaning set forth in Section 5.05(a).
(hh)          “Disclosure Schedules” means the disclosure schedules delivered by
Seller concurrently with the execution and delivery of this Agreement.
53

--------------------------------------------------------------------------------

(ii)           “Electronic Delivery” has the meaning set forth in Section 7.16.
(jj)          “Environmental Claim” means any claim, order, directive, decree,
Proceeding, loss, cost, expense, liability, penalty or damage arising, incurred
or otherwise asserted pursuant to any Environmental Law.
(kk)         “Environmental Law” means any and all Legal Requirements pertaining
to prevention of pollution, protection of the environment (including natural
resources), remediation of contamination or restoration of environmental
quality, or workplace health or safety.
(ll)            “Environmental Permit” means any permit, license, registration,
approval or other similar form of authorization required pursuant to
Environmental Laws.
(mm)        “Equity Interests” has the meaning set forth in the Preamble.
(nn)          “ERISA” has the meaning set forth in Section 2.16(a)(i).
(oo)          “Escrow Agent” means US Bank, National Association, in its
capacity as escrow agent.
(pp)          “Escrow Agreement” has the meaning set forth in
Section 1.01(b)(i)(B).
(qq)          “Estimated Aggregate Closing Consideration” has the meaning set
forth in Section 1.02(b).
(rr)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
(ss)           “Excluded Assets” means the items set forth on Schedule 6.01(qq).
(tt)           “Excluded Liabilities” means (a) any amounts required to pay any
Indebtedness not paid at or prior to the Closing and not taken into account in
determining the Final Aggregate Closing Consideration pursuant to Section 1.02
and (b) any Seller Taxes.
(uu)          “FCPA” has the meaning set forth in Section 2.27(b).
(vv)          “FHWA” has the meaning set forth in Section 2.24(c).
(ww)        “Final Aggregate Closing Consideration” has the meaning set forth in
Section 1.02(g).
(xx)          “Financial Statements” has the meaning set forth in
Section 2.08(a)(ii).
(yy)          “Flatbed Trucking Services” means the provision of transportation
services that may not require to be loaded in the enclosure of a dry van
trailer, cannot be loaded or unloaded from a dock or does not fit within the
dimensions of standard truck trailers, and include oversized and specialty
hauling transportation services.
(zz)          “FMCSA” has the meaning set forth in Section 2.24(c).
54

--------------------------------------------------------------------------------

(aaa)          “Fundamental Representations” has the meaning set forth in
Section 5.01.
(bbb)          “GAAP” means accounting principles generally accepted in the
United States.
(ccc)          “Governmental Authority” means any federal, state, tribal, local,
municipal or foreign government, political subdivision, legislature, court,
agency, department, bureau, commission or other governmental, arbitration or
regulatory authority, body or instrumentality.
(ddd)          “Hazardous Substance” means and includes each substance or
material defined, designated or classified as a hazardous waste, hazardous
substance, hazardous material, solid waste, pollutant, contaminant or toxic
substance under any Environmental Law, and any petroleum or petroleum products.
(eee)          “Historical Financial Statements” has the meaning set forth in
Section 2.08(a)(i).
(fff)            “Indebtedness” means, without duplication and exclusive of (x)
any liability included or reflected in the determination of Net Working Capital
or (y) any Transaction Expenses taken into account in the determination of the
Aggregate Closing Consideration or the Final Aggregate Closing Consideration,
any of the following and whether or not then due and payable:  (i) the unpaid
principal amount, together with any related unpaid accrued interest and
prepayment premiums or penalties (and other penalties, fees, expenses and
breakage costs), of all indebtedness of the Companies and their Subsidiaries,
whether or not represented by bonds, debentures, notes or other securities,
including, without limitation, any amounts owed to the Seller Group, (ii) all
deferred obligations of the Companies and their Subsidiaries for the payment of
the purchase price of property or capital assets purchased, (iii) obligations of
the Companies and their Subsidiaries to pay rent or other payment amounts under
a lease of real or personal property which is classified and accounted for as a
capital lease in the Companies’ historical financial statements, (iv) any
outstanding reimbursement obligation of the Companies and their Subsidiaries
with respect to letters of credit, bankers’ acceptances or similar facilities
issued for the account of the Companies or a Subsidiary thereof pursuant to
which the applicable bank or similar entity has paid thereunder obligations for
which the Companies or a Subsidiary thereof is required to repay, (v) any
payment obligation of the Companies and their Subsidiaries under any currency,
commodity or interest rate swap agreement, forward rate agreement, interest rate
cap or collar agreement or other financial agreement or arrangement entered into
for the purpose of limiting or managing interest rate risks, (vi) all
indebtedness secured by any Lien existing on property owned by the Companies or
a Subsidiary thereof, whether or not indebtedness secured thereby shall have
been assumed, (vii) all guaranties, endorsements, assumptions and other
contingent obligations of the Companies and their Subsidiaries in respect of, or
to purchase or to otherwise acquire, indebtedness of others the repayment of
which is guaranteed by the Companies or a Subsidiary thereof, (viii) all other
short-term and long-term liabilities of the Companies and their Subsidiaries for
borrowed money, (ix) all outstanding or potential claims, obligations, and
liabilities relating to mergers, reorganizations, asset purchases, equity
purchases, or similar activity prior to the Closing and relating to the
Companies and their Subsidiaries, (x) all liabilities relating to the A&S Agency
Business, (xi) all owner operator escrow amounts for which cash has been
received; (xii) liabilities and obligations relating to the Excluded Assets,
Excluded Liabilities, and Retained Real Property; and (xiii) any outstanding
bonus amounts payable to David Buckler. Anything to the contrary in this
Agreement notwithstanding, any lease accounted for as an operating lease in the
historical financial statements of the Companies shall not be deemed to be
Indebtedness for any purpose, regardless of whether such lease should have been
accounted for as a capital lease under GAAP.
55

--------------------------------------------------------------------------------

(ggg)          “Indemnity Escrow Account” has the meaning set forth in
Section 1.01(b)(i)(B).
(hhh)          “Indemnity Escrow Amount” has the meaning set forth in
Section 1.01(b)(i)(B).
(iii)             “Independent Accountants” means such independent accountants
as Seller and Buyer may mutually agree.
(jjj)            “Insurance Policies” has the meaning set forth in Section 2.17.
(kkk)         “Intellectual Property” means any or all intellectual property
arising under the laws of any jurisdiction or international treaty, and all
rights arising out of or association therewith, throughout the world,
including:  (i) all patents and applications therefor and all reissues,
divisions, renewals, extensions, provisional, continuations and
continuations-in-part thereof, including any design patents, industrial designs,
and equivalent or similar statutory rights in inventions (whether patentable or
not), invention disclosures, or improvements; (ii) trade secrets, know-how, and
rights in proprietary information including but not limited to methods,
processes, tools, techniques, discoveries, improvements, technology, business
and technical data and information, data compilations and collections, and
customer lists; (iii) all copyrights, copyright registrations and applications
therefor, database rights and all other rights in works of authorship, whether
or not copyrightable, including moral rights; (iv) all trade names, trademarks
and service marks, trademark and service mark registrations and applications
therefor, trade dress, protectable product configuration,  logos, slogans, and
other identifiers of source, whether at common law or statutory, and all
goodwill associated with any of the foregoing items; and (v) internet domain
names and social media account or user names (including “handles”), whether or
not trademarks, all associated web addresses, URLs, websites and web pages,
social media accounts and pages, and all content and data thereon or relating
thereto, whether or not copyrightable.
(lll)             “Interim Financial Statements” has the meaning set forth in
Section 2.08(a)(ii).
(mmm)       “Interim Historical Financial Statements” has the meaning set forth
in Section 2.08(a)(i).
(nnn)          “Latest Balance Sheet” has the meaning set forth in
Section 2.08(a)(ii).
(ooo)          “Latest Historical Balance Sheet” has the meaning set forth in
Section 2.08(a)(i).
(ppp)          “Legal Requirements” means any federal, state, tribal, foreign,
local, municipal or other statute, constitution, ordinance, code, edict, decree,
rule, regulation, ruling, or requirement issued, enacted, adopted, promulgated,
implemented, or otherwise put into effect by or under the authority of any
Governmental Authority and any Orders applicable to the Companies, their
Subsidiaries, or to any of their assets, properties, or businesses, but in any
event excluding common law principles and judicial decisions not involving the
Companies or any of their Subsidiaries.
(qqq)          “Leased Real Property” has the meaning set forth in
Section 2.11(b).
56

--------------------------------------------------------------------------------

(rrr)          “Liens” means any charge, claim, community or other marital
property interest, lien, license, option, mortgage, deed of trust, security
interest, pledge, right of way, easement, encroachment, servitude, encumbrance,
right of first offer or first refusal, buy/sell agreement, and any other
restriction or covenant with respect to, or condition governing the use,
construction, voting (in the case of any security or equity interest), transfer,
receipt of income or exercise of any other attribute of ownership.
(sss)          “Loss” means any loss, liability, obligation, claim, action,
suit, proceeding, hearing, investigation, charge, complaint, demand, Order,
ruling, damages (including incidental and consequential damages to the extent
they are a reasonably foreseeable result of the underlying breach or other
matter), dues, penalty, fine, sanction, costs (including the allocable portion
of an indemnitee’s internal costs and investigation, remedial and corrective
action costs), third-party costs, Orders, amounts paid in settlement, expense
(including costs of investigation and defense and reasonable attorneys’ fees,
accountants’ fees and fees of other professional advisors and of expert
witnesses), tax or lien whether or not involving a third-party claim; provided,
that “Loss” shall not include (i) any incidental or consequential damages except
to the extent any such damages were a reasonably foreseeable result of the
underlying breach or other matter or (ii) any punitive, special, or exemplary
damages or damages that are based on a “multiple of earnings,” except to the
extent any such damages are payable to a third party.
(ttt)          “Material Adverse Effect” means any fact, circumstance, event,
change, effect or occurrence that, individually or in the aggregate with all
other facts, circumstances, events, changes, effects and occurrences has been,
or reasonably would be expected to be materially adverse to the condition
(financial or otherwise), prospects, assets (including intangible assets),
liabilities (taken together), business or results of operations of such Person
and its Subsidiaries, taken as a whole, but shall exclude any change, effect or
occurrence to the extent primarily arising or resulting from any change in
general business or economic conditions, or in the industry in which the
Companies and their Subsidiaries operate, that does not disproportionately
affect the Companies and their Subsidiaries, taken as a whole, as compared to
other Persons in such industry, and will also exclude any change, effect, or
occurrence to the extent arising or resulting from:  (i) national or
international political or social conditions, including engagement by the United
States in hostilities, whether or not pursuant to a declaration of a national
emergency or war, or any escalation thereof, or the occurrence of any military
or terrorist attack upon the United States or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment, or personnel of the United States, (ii) changes in
GAAP, (iii) changes in financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (iv) changes in Legal Requirements or any interpretation thereof
(except, in the case of the foregoing clauses (i), (ii), (iii) and (iv), to the
extent there is a disproportionate effect on the Companies and their
Subsidiaries as compared to comparable Persons in the industry in which the
Companies and their Subsidiaries operate), (v) disclosure of the transactions
contemplated by this Agreement, or (vi) the taking of any action required by
this Agreement and the other agreements contemplated hereby.
(uuu)          “Material Contract” has the meaning set forth in Section 2.13(a).
(vvv)          “Material Customers” has the meaning set forth in Section 2.28.
57

--------------------------------------------------------------------------------

(www)       “Net Working Capital Escrow Account” has the meaning set forth in
Section 1.01(b)(i)(C).
(xxx)          “Net Working Capital Escrow Amount” has the meaning set forth in
Section 1.01(b)(i)(C).
(yyy)          “Net Working Capital” means the amount calculated by subtracting
the current liabilities of the Companies and their Subsidiaries from the current
assets of the Companies and their Subsidiaries taken as a whole  presented on a
carve-out basis (but not including any intercompany items for assets and
liabilities) determined in accordance with the methodology set forth in Schedule
6.01(ttt) and consistent in all material respects with the methodology used in
the preparation of the Financial Statements, consistently applied, as of 11:59
p.m. Eastern time on the day prior to the Closing Date. For the avoidance of
doubt, (i) current assets shall exclude any positive Cash on Hand and balances
in accounts receivable and prepaid expenses and other current assets related to
the A&S Agency business, and (ii) current liabilities shall exclude
Indebtedness, unamortized tire expense, balances in accounts payable and accrued
expenses related to the A&S Agency business, and any negative Cash on Hand, but
shall include reserves for general insurance liability and workers compensation
as well as vacation pay earned but not vested.  Net Working Capital will not
include any purchase accounting adjustments required under GAAP.  To the extent
any Transaction Expenses are incurred or paid by or on behalf of the Companies
or their Subsidiaries after 11:59 p.m. Eastern time on the day prior to the
Closing Date, such items in the amount incurred or paid by or on behalf of the
Companies or their Subsidiaries shall be included as a current liability in the
calculation of Net Working Capital as of 11:59 p.m. Eastern time on the day
prior to the Closing Date unless such items are included in the calculation of
Aggregate Closing Consideration, it being the intent of the parties that no
component of Indebtedness or Transaction Expenses be duplicated in the
calculation of Aggregate Closing Consideration.
(zzz)          “Net Working Capital Deficit Threshold” means an amount equal to
(a) the Net Working Capital Target minus (b) $200,000.
(aaaa)         Net Working Capital Surplus Threshold” means an amount equal to
(a) the Net Working Capital Target plus (b) $200,000.
(bbbb)        Net Working Capital Target” means an amount equal to $9,971,000.
(cccc)        “New Leases” has the meaning set forth in Section 1.04(i).
(dddd)       “Notice of Disagreement” has the meaning set forth in
Section 1.02(d).
(eeee)        “Offer Letters” has the meaning set forth in Section 1.04(i).
(ffff)           “Open Source Code” means free or open source software and
includes those components of software which qualify as public domain software or
are licensed as Shareable freeware or open source software. “Shareable freeware”
is copyrighted computer software which is made available to the general public
for use free of charge, for an unlimited time, without restrictions on field of
use or redistribution.  “Open source software” includes software licensed or
distributed under a license that, as a condition of use, modification, or
distribution of the software:  (i) requires that such software or other software
distributed or combined with the software be disclosed or distributed in source
code form, licensed for the purpose of making derivative works, or
redistributable at no charge, or (ii) otherwise imposes a limitation,
restriction, or condition on the right of the Companies or their Affiliates to
use, modify, or distribute all or part of a proprietary software program or to
enforce an Intellectual Property right of the Companies or their Affiliates. 
Open Source Code includes software code that is licensed under any license that
conforms to the Open Source Initiative’s definition of open source software in
effect as of the date of this Agreement, and any versions of the GNU General
Public License, GNU Lesser General Public License, Mozilla License, Common
Public License, Apache License, BSD License, MIT License, Artistic License, Sub
Community Source License or similar license.
58

--------------------------------------------------------------------------------

(gggg)          “Options” means all options, warrants, or other rights to
acquire equity interests of the Companies or any of their Subsidiaries.
(hhhh)          “Order” means any award, decision, injunction, judgment,
settlement, writ, order, ruling, or verdict entered, issued, made, or rendered
by any court, administrative agency or other Governmental Authority or by any
arbitrator.
(iiii)              “Organizational Documents” means (i) the articles or
certificate of incorporation and the bylaws of a corporation; (ii) the limited
liability company or operating agreement and certificate of formation or
articles of organization of a limited liability company; (iii) the partnership
agreement and any statement of partnership of a general partnership; (iv) the
limited partnership agreement and the certificate of limited partnership or
articles of limited partnership of a limited partnership; (v) any charter or
similar document adopted or filed in connection with the creation, formation, or
organization of a Person, and (vi) any amendment to any of the foregoing.
(jjjj)             “Outstanding Escrow Claims” has the meaning set forth in
Section 5.03(b).
(kkkk)         “Overpayment” has the meaning set forth in Section 1.02(h).
(llll)              “Owned Intellectual Property” has the meaning set forth in
Section 2.14(a).
(mmmm)      “Owned Real Property” has the meaning set forth in Section 2.12(a).
(nnnn)          “Parent” has the meaning set forth in the preamble.
(oooo)         “Payoff Letters” has the meaning set forth in Section 1.04(f).
(pppp)         “Permit” means any permit, license, registration, consent,
certification, exemption, variance, filing, approval or other authorization
required under any Legal Requirement or issued by any Governmental Authority.
(qqqq)         “Person” means an individual, a partnership, a corporation, a
limited liability company, an association or a joint stock company, a trust, a
joint venture, an unincorporated organization and a Governmental Authority.
(rrrr)             “Plan” has the meaning set forth in Section 2.16(a)(i).
59

--------------------------------------------------------------------------------

(ssss)          “Post‑Closing Period” means any Tax period beginning and ending
after the Closing Date.
(tttt)            “Pre‑Closing Period” means any Tax period ending on or before
the Closing Date.
(uuuu)         “Proceeding” means any action, suit (whether civil, criminal,
administrative, investigative or informal), proceeding, litigation, audit, claim
(including cargo claims), complaint, charge, inquiry, hearing, investigation,
arbitration, or mediation before or by a Governmental Authority or any
arbitrator or arbitration panel or any mediator or mediation panel or otherwise
formally made or ongoing.
(vvvv)          “Purchase Price” has the meaning set forth in Section 1.02(a).
(wwww)       “R&W Policy” has the meaning set forth in Section 4.06.
(xxxx)          “Real Property Leases” has the meaning set forth in
Section 2.11(b).
(yyyy)          “Registered Intellectual Property” has the meaning set forth in
Section 2.14(a).
(zzzz)           “Related-Party Real Property” has the meaning set forth in
Section 2.11(d).
(aaaaa)        “Release” means any depositing, spilling, leaking, pumping,
pouring, placing, emitting, discarding, abandoning, emptying, discharging,
migrating, injecting, escaping, leaching, seeping, dumping, or disposing.
(bbbbb)       “Representatives” has the meaning set forth in Section 4.07.
(ccccc)        “Restricted Territory” means Pennsylvania east of Altoona,
Maryland, Delaware, New York, New Jersey, Connecticut, Massachusetts, Rhode
Island, Vermont, New Hampshire, and Maine.
(ddddd)       “Retained Real Property” has the meaning set forth in Section
2.11(e).
(eeeee)        “Rolling Stock” means all tractors and trailers owned or leased
by the Companies or any of their Subsidiaries for use in the business of the
Companies or any of their Subsidiaries.
(fffff)            “Rolling Stock Lease” has the meaning set forth in Section
1.04(q).
(ggggg)        “SEC” means the Securities and Exchange Commission.
(hhhhh)        “Securities Act” means the Securities Act of 1933, as amended.
(iiiii)             “Seller” has the meaning set forth in the Preamble.
(jjjjj)           “Seller Group” means Seller and Parent, each of their
controlled Affiliates, each of the respective individual, joint or mutual past,
present, and future officers, directors, members, managers and partners of any
of the foregoing persons, and all of the foregoing persons’ predecessors,
successors, assigns, agents and representatives.
60

--------------------------------------------------------------------------------

(kkkkk)          “Seller Prepared Returns” has the meaning set forth in Section
4.01(a).
(lllll)                “Seller Released Claims” has the meaning set forth in
Section 4.03(a).
(mmmmm)      “Seller Taxes” means any and all Taxes imposed on Buyer, the
Companies or any Subsidiaries of the Companies or for which Buyer, the
Companies, or any Subsidiaries of the Companies may otherwise be liable (i) for
any Pre-Closing Period and for the portion of any Straddle Period ending on the
Closing Date (as determined under Section 4.01); (ii) resulting from a breach by
Seller of the covenants set forth in Section 4.01; (iii) of any member of any
consolidated group of which Seller, the Companies or any Subsidiaries of the
Companies (or any predecessor of Seller, the Companies or their Subsidiaries) is
or was a member on or prior to the Closing Date by reason of Treasury Regulation
Section 1.1502-6(a) or any analogous or similar foreign, state, or local Legal
Requirements; or (iv) of any other Person for which Seller, the Companies or any
of their Subsidiaries is or has been liable as a transferee or successor, by
contract or otherwise, which Taxes relate to an event or transaction occurring
prior to the Closing.
(nnnnn)          “Seller’s Knowledge” or words of similar import means the
actual knowledge (after reasonable inquiry) of each of Danielle Baublitz, Jordan
Brouillette, Toby Buterbaugh, Tim Carrigan, Ken Kennedy, Kathryn Wouters, Elliot
Eckard, Gary Franz and Paul Svindland.
(ooooo)        “Special Representations” has the meaning set forth in Section
5.01.
(ppppp)        “Straddle Period” means any Tax period beginning before and
ending after the Closing Date.
(qqqqq)        “Subsidiary” or “Subsidiaries” means, with respect to any Person,
any corporation, partnership, limited liability company, association or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (ii) if a partnership, limited liability company, association or other
business entity (other than a corporation), a majority of the partnership or
other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof.  For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a partnership, limited
liability company, association or other business entity (other than a
corporation) if such Person or Persons shall be allocated a majority of such
partnership’s, limited liability company’s, association’s or other business
entity’s gains or losses or shall be or control the managing director, managing
member, general partner or other managing Person of such partnership, limited
liability company, association or other business entity. The term “Subsidiary”
shall include all Subsidiaries of such Subsidiary.
(rrrrr)            “Supplier” has the meaning set forth in Section 4.04(e).
(sssss)          “Survival Date” has the meaning set forth in Section 5.01.
61

--------------------------------------------------------------------------------

(ttttt)          “Tax” or “Taxes” means (i) any taxes, assessments, fees,
unclaimed property and escheat obligations and other governmental charges
imposed by or under Legal Requirements, including income, profits, gross
receipts, net proceeds, alternative or add on minimum, ad valorem, value added,
turnover, sales, use, property, personal property (tangible and intangible),
environmental, stamp, leasing, lease, user, excise, duty, franchise, capital
stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, social contributions,
fuel, excess profits, occupational, premium, windfall profit, severance,
estimated, or other charge in the nature of taxes of any kind whatsoever,
including any interest, penalty or addition thereto; and (ii) any liability for
the payment of any amounts of the type described in clause (i) as a result of
being a member of a consolidated group for any period; and (iii) any liability
for the payment of any amounts of the type described in clauses (i) or (ii) as a
result of the operation of law or any express or implied obligation to indemnify
any other person.
(uuuuu)          “Tax Proceeding” has the meaning set forth in Section 4.01(h).
(vvvvv)          “Tax Returns” means any return, declaration, claim for refund,
report, information return or other document relating to Taxes (including Form
1099 and Form 1096), including any schedule or attachment thereto, and including
any amendment thereof.
(wwwww)     “Technology” means all the prototypes, devices, drawings,
specifications, lab notebooks, manuals, databases, equipment, files, technical
memoranda, invention disclosures, patent application files, research studies,
testing data, plans, files, formulas, computer programs, data and information,
quality control records and procedures, research and development files
containing, embodying or revealing trade secrets, know-how or other Intellectual
Property.
(xxxxx)          “Third Party Claim” has the meaning set forth in
Section 5.05(a).
(yyyyy)          “Transaction Documents” means each of this Agreement, the
Escrow Agreement, the Offer Letters, the New Leases, and each other agreement,
certificate, instrument and document referred to herein or therein or delivered
pursuant hereto or thereto.
(zzzzz)           “Transaction Expenses” means the aggregate fees and expenses
incurred by the Companies, the Subsidiaries of the Companies, and Seller in
connection with the negotiation of this Agreement, the performance of their
obligations hereunder, and the consummation of the Transactions to the extent
payable by the Companies or any of their Subsidiaries and unpaid as of Closing
and whether or not accrued before or after Closing, including, without
limitation, (i) all investment banking, financial advisory, legal, accounting,
management, consulting and other fees and expenses of third parties, (ii) all
compensation and other payments paid to or for the benefit of any employee or
other Person as a result of the Transactions, (iii)  any severance, retention,
bonus, change in control or similar compensatory payments paid in connection
with the Transactions (but not any retention amounts that are put in place by
Buyer at or following the Closing, which shall not be deemed Transaction
Expenses and otherwise not be recorded as current liabilities in the
determination of Net Working Capital), (iv) the employer portion of any payroll
and employment Taxes associated with payments under clauses (ii) and (iii)
above, and (v) 50% of the R&W Policy costs and expenses in accordance with
Section 4.06. In no event will “Transaction Expenses” be deemed to include any
fees or expenses to the extent incurred by Buyer or otherwise relating to
Buyer’s or its Affiliates’ financing (including obtaining any consent or waiver
relating thereto) for the Transactions or any other liabilities or obligations
incurred or arranged by or on behalf of Buyer or its Affiliates in connection
with the Transactions.
62

--------------------------------------------------------------------------------

(aaaaaa)          “Transactions” means the transactions contemplated by this
Agreement and the other Transaction Documents.
(bbbbbb)         “Transfer Taxes” has the meaning set forth in Section 4.01(i).
(cccccc)          “Transition Services Agreement” has the meaning set forth in
Section 1.04(l).
(dddddd)         “Underpayment” has the meaning set forth in Section 1.02(g).
6.02          Other Definitional Matters.  All references in this Agreement to
Exhibits, Schedules, Articles, Sections and subsections refer to the
corresponding Exhibits, Schedules, Articles, Sections and subsections of or to
this Agreement, unless expressly provided otherwise.  Titles appearing at the
beginning of any Articles, Sections and subsections of this Agreement are for
convenience only, do not constitute any part of this Agreement and shall be
disregarded in construing the intent of the parties hereto.  The Schedules to
this Agreement are incorporated herein by this reference.  The word “including”
(in its various forms) means including without limitation.  The word “or” is not
exclusive and the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder”
refer to this Agreement as a whole and not to the particular provision in which
such words appear.  Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires. 
References to “law”, “laws” or to a particular statute or law shall be deemed
also to include any and all rules and regulations promulgated thereunder and
shall refer to such statute, law, rules and regulations as amended from time to
time and includes any successor legislation thereto; provided that, for the
purposes of the representations and warranties set forth herein, with respect to
any violation or alleged violation of any statute, law, rules and regulations,
the reference to such law, rules or regulations means such, law, rules or
regulations as in effect at the time of such violation or alleged violation. 
References to any Contract, instrument or document means such Contract,
instrument or document as amended, supplemented and modified from time to time
to the extent permitted by the provisions thereof and not prohibited by this
Agreement.  The Schedules and Exhibits referred to herein shall be construed
with and as an integral part of this Agreement to the same extent as if they
were set forth verbatim herein.
ARTICLE 7
MISCELLANEOUS
7.01          Press Releases and Announcements.  No public release or
announcement concerning the transactions contemplated hereby shall be issued or
made by or on behalf of any party without the prior written consent of the other
parties, except as may be required to comply with securities laws or stock
exchange rules.  For the avoidance of doubt, Seller or any of its Affiliates may
disclose the terms of this transaction, including in any of their Securities Act
filings and reports and filings made pursuant to the Securities Exchange Act of
1934, as amended.
63

--------------------------------------------------------------------------------

7.02          Expenses.  Except as otherwise expressly provided herein, all
costs and expenses, including Transaction Expenses, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with the
negotiation of this Agreement, the performance of the obligations hereunder and
the consummation of the Transactions (whether consummated or not) shall be paid
by the party incurring such costs and expenses.  In the event of a dispute
between any of the parties hereto in connection with any Transaction Document or
the Transactions, each of the parties agrees that the prevailing party shall be
entitled to reimbursement by the other party of reasonable legal fees and
expenses incurred in connection with any such action or proceeding.
7.03          Notices.  All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been delivered (a) when personally
delivered, (b) when transmitted via telecopy (or other facsimile device) or
electronic mail to the number or address set out below if the sender sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), (c) the day following the day (except, if not a Business Day,
then the next Business Day) on which the same has been delivered prepaid to a
reputable national overnight air courier service for next day delivery, or
(d) the fifth Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid.  Notices, demands and
communications shall be sent to the applicable address set forth below, unless
another address has been previously specified in writing:
Notices to Buyer (and, after the Closing, the Companies):


MF Holdings, Inc.
398 Main Street
Hartland, NB E7P 1C6
Facsimile:  506-375-4945
Attention:  Luc Marcoux
Email:  luc.marcoux@mccain.ca
with a copy to (which shall not constitute delivery of notice):


Michael Best & Friedrich LLP
One South Pinckney Street, Suite 700
Madison, Wisconsin 53703
Facsimile:  608-283-2275
Attention:  Porter J. Martin
Email:  pjmartin@michaelbest.com
Notices to Seller or Parent:


Celadon Trucking Services, Inc.
9503 E. 33rd St.
Indianapolis, IN 46235
Facsimile:  317-829-6496
Attention:  Chase Welsh
Email:  cwelsh@celadontrucking.com
64

--------------------------------------------------------------------------------

with a copy to (which shall not constitute delivery of notice):


Scudder Law Firm, P.C., L.L.O.
411 S. 13th St. #200
Lincoln, NE 68508
Facsimile:  402-435-4239
Attention: Mark Scudder
Email:  mscudder@scudderlaw.com
7.04          Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, but with it being understood that neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned or delegated by any
party hereto; provided, however, that Buyer may assign any or all of its rights
pursuant to this Agreement, the Escrow Agreement and any other Transaction
Document to one or more of its Affiliates, provided, that Buyer will nonetheless
remain liable for all of its obligations hereunder and thereunder.
7.05          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements, but if any provision of this Agreement is held to
be prohibited by or invalid under applicable Legal Requirements, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.  Upon such a determination, Buyer and Seller shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner in order that the
Transactions be consummated as originally contemplated to the fullest extent
possible.
7.06          Construction and Disclosure.  Buyer and Seller each acknowledge
and agree that they and their respective counsel have reviewed, negotiated and
adopted this Agreement as the joint agreement and understanding of the parties
hereto, and the language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any Person.  The
specification of any dollar amount or the inclusion of any item in the
representations and warranties contained in this Agreement or the Schedules is
not intended to imply that the amounts, or higher or lower amounts, or the items
so included, or other items, are or are not required to be disclosed (including
whether such amounts or items are required to be disclosed as material or
threatened) or are within or outside of the ordinary course of business, and no
party shall use the fact of the setting of the amounts or the fact of the
inclusion of any item in this Agreement or the Schedules in any dispute or
controversy between the parties as to whether any obligation, item or matter not
described or included in this Agreement or in any Schedule is or is not required
to be disclosed (including whether the amount or items are required to be
disclosed as material or threatened) or is within or outside of the ordinary
course of business for purposes of this Agreement.  The information contained in
this Agreement and in the Disclosure Schedules hereto is disclosed solely for
purposes of this Agreement, and no information contained herein or therein shall
be deemed to be an admission by any party hereto to any third party of any
matter whatsoever (including any violation of Legal Requirements or breach of
contract).  Disclosure of an item on one Schedule shall be deemed disclosure on
another Schedule if it is reasonably apparent from the face of such disclosure
that the disclosed contract, event, fact, circumstance or other matter relates
to the representations or warranties covered by such other Schedule. 
Capitalized terms used in the Disclosure Schedules and not otherwise defined
therein have the meanings given to them in this Agreement.  Time is of the
essence in the performance of each of the parties’ respective obligations
contained herein.
65

--------------------------------------------------------------------------------

7.07          Captions.  The captions used in this Agreement and descriptions of
the Disclosure Schedules are for convenience of reference only and do not
constitute a part of this Agreement and shall not be deemed to limit,
characterize or in any way affect any provision of this Agreement, and all
provisions of this Agreement shall be enforced and construed as if no such
caption or description had been used in this Agreement.
7.08          Amendment and Waiver.  This Agreement may be amended only in a
writing executed and delivered by each of Buyer and Seller.  Any provision of
this Agreement may be waived only in a writing signed by the party against whom
such waiver is to be enforced.  No waiver of any provision hereunder or any
breach or default hereunder shall extend to or affect in any way any other
provision or prior or subsequent breach or default.
7.09          Complete Agreement.  This Agreement (including the recitals to
this Agreement which are hereby incorporated by reference), the Escrow
Agreement, the Transaction Documents and any other agreements referred to herein
or therein and executed and delivered on or after the date hereof in connection
herewith or therewith, contain the complete agreement among the parties hereto
and supersede any prior understandings, agreements or representations by or
between such parties, written or oral, which may have related to the subject
matter hereof in any way.
7.10          Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same instrument.
7.11          Governing Law.  All matters relating to the interpretation,
construction, validity and enforcement of this Agreement shall be governed by
and construed in accordance with the domestic laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than the State of Delaware.
7.12          JURISDICTION; VENUE; SERVICE OF PROCESS. SUBJECT TO THE PROVISIONS
OF SECTION 1.02 (WHICH SHALL GOVERN ANY DISPUTE ARISING THEREUNDER), THE PARTIES
AGREE THAT JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
ANY PARTY SEEKING RELIEF UNDER OR PURSUANT TO THIS AGREEMENT SHALL PROPERLY AND
EXCLUSIVELY LIE IN ANY FEDERAL COURT (OR, IF SUCH FEDERAL COURT DOES NOT HAVE
JURISDICTION OVER SUCH SUIT, ACTION OR PROCEEDING, IN A STATE COURT) IN
DELAWARE.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR PROCEEDING.  THE PARTIES
IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY
OBJECTION THAT ANY SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF SUCH SUIT, ACTION OR PROCEEDING.  THE PARTIES FURTHER AGREE THAT
THE MAILING BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF ANY
PROCESS REQUIRED BY ANY SUCH COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF
PROCESS AGAINST THEM, WITHOUT NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED
BY STATUTE OR RULE OF COURT.
66

--------------------------------------------------------------------------------

7.13          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
7.14          No Third Party Beneficiaries.  Except for Buyer Indemnities under
Article 5, no Person other than the parties hereto shall have any rights,
remedies, or benefits under any provision of this Agreement.
7.15          Payments Under Agreement.  Each party agrees that all amounts
required to be paid hereunder shall be paid in United States currency and,
except as otherwise expressly set forth in this Agreement, without discount,
rebate or reduction and subject to no counterclaim or offset, on the dates
specified herein.
7.16          Electronic Delivery.  This Agreement and any signed agreement or
instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, to the extent delivered by means of a facsimile machine or
electronic mail (any such delivery, an “Electronic Delivery”), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms hereof or thereof and deliver them to all other
parties.  No party hereto or to any such agreement or instrument shall raise
(a) the use of Electronic Delivery to deliver a signature or (b) the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of Electronic Delivery, as a defense to the formation of a contract, and
each such party forever waives any such defense, except to the extent such
defense relates to lack of authenticity.
[Signature pages follow]
67

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the date first written above.

 
BUYER
     
MF HOLDINGS, INC.
         
By:
/s/ Garry Price  
Name:
Garry Price  
Title:
President          
By:
/s/ Kurt A. Kinsey  
Name:
Kurt A. Kinsey  
Title:
Treasurer          
SELLER
     
CELADON TRUCKING SERVICES, INC.:
         
By:
/s/ Paul C. Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer          
PARENT
     
CELADON GROUP, INC.:
         
By:
/s/ Paul C. Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer

 

--------------------------------------------------------------------------------

 

 
COMPANIES
     
A&S SERVICES GROUP, LLC:
         
By:
/s/ Paul C. Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer          
A&S REAL ESTATE HOLDINGS, LLC:
         
By:
/s/ Paul C. Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer          
HUNT VALLEY EQUIPMENT CO., LLC:
         
By:
/s/ Paul C. Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer          
BUCKLER LOGISTICS, INC.:
         
By:
/s/ Paul C. Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer          
BUCKLER TRANSPORT, INC.:
         
By:
/s/ Paul C. Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer

 

--------------------------------------------------------------------------------

 

 
J. DAVID BUCKLER, INC.:
         
By:
/s/ Paul C. Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer          
BUCKLER DISTRIBUTION CENTER, L.P.:
         
By:
/s/ Paul C. Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer





--------------------------------------------------------------------------------



EXHIBIT A


TRANSFERRED EQUIPMENT AND ASSETS


[See Attached.]



--------------------------------------------------------------------------------


VIN
 
Year
 
Make
 
Type
 
Mileage
 
Purchase Date
3HSDJAPR0FN592421
 
2015
 
International
 
Sleeper Cab
 
374,318
 
8/19/2014
3HSDJAPR5FN592415
 
2015
 
International
 
Sleeper Cab
 
284,241
 
8/19/2014
3HSDJAPR9FN592420
 
2015
 
International
 
Sleeper Cab
 
            298,259
 
8/19/2014
3HSDJAPR9FN590831
 
2015
 
International
 
Sleeper Cab
 
            306,956
 
7/21/2014
3HSDJAPR5FN592432
 
2015
 
International
 
Sleeper Cab
 
            311,446
 
8/19/2014
3HSDJAPR8FN588441
 
2015
 
International
 
Sleeper Cab
 
            326,833
 
7/21/2014
3HSDJAPR7FN602295
 
2015
 
International
 
Sleeper Cab
 
            330,657
 
8/19/2014
3HSDJAPR7FN588902
 
2015
 
International
 
Sleeper Cab
 
            370,170
 
7/21/2014
4V4NC9EH3HN978236
 
2017
 
Volvo
 
Day Cab
 
              62,465
 
5/12/2016
4V4NC9EH7HN978238
 
2017
 
Volvo
 
Day Cab
 
              72,458
 
5/12/2016
4V4NC9EH3HN978267
 
2017
 
Volvo
 
Day Cab
 
              87,335
 
9/12/2016
4V4NC9EH7HN978224
 
2017
 
Volvo
 
Day Cab
 
              91,327
 
4/7/2016
4V4NC9EH3HN978219
 
2017
 
Volvo
 
Day Cab
 
              91,327
 
4/7/2016
4V4NC9EHXHN978251
 
2017
 
Volvo
 
Day Cab
 
            103,235
 
7/21/2016
4V4NC9EH9HN978225
 
2017
 
Volvo
 
Day Cab
 
            112,356
 
5/12/2016
4V4NC9EH9HN978239
 
2017
 
Volvo
 
Day Cab
 
            114,644
 
5/12/2016
4V4NC9EH9HN981755
 
2017
 
Volvo
 
Day Cab
 
            116,981
 
6/10/2016
4V4NC9EH6HN978246
 
2017
 
Volvo
 
Day Cab
 
            118,910
 
7/21/2016
4V4NC9EH9HN978256
 
2017
 
Volvo
 
Day Cab
 
            131,197
 
7/21/2016
4V4NC9EH4HN978259
 
2017
 
Volvo
 
Day Cab
 
            134,198
 
9/12/2016
4V4NC9EH7HN978255
 
2017
 
Volvo
 
Day Cab
 
            134,739
 
7/21/2016
4V4NC9EH3HN978253
 
2017
 
Volvo
 
Day Cab
 
            137,599
 
7/21/2016
4V4NC9EH8HN978247
 
2017
 
Volvo
 
Day Cab
 
            146,902
 
7/21/2016
4V4NC9EH5HN981753
 
2017
 
Volvo
 
Day Cab
 
            149,303
 
6/10/2016
4V4NC9EH2HN978258
 
2017
 
Volvo
 
Day Cab
 
            149,939
 
9/12/2016
4V4NC9EH7HN978241
 
2017
 
Volvo
 
Day Cab
 
            151,750
 
5/12/2016
4V4NC9EH1HN978249
 
2017
 
Volvo
 
Day Cab
 
            152,287
 
7/21/2016
4V4NC9EH5HN978254
 
2017
 
Volvo
 
Day Cab
 
            152,697
 
7/21/2016
4V4NC9EH0HN978257
 
2017
 
Volvo
 
Day Cab
 
            152,787
 
7/21/2016
4V4NC9EH8HN978233
 
2017
 
Volvo
 
Day Cab
 
            159,913
 
5/12/2016
4V4NC9EH2HN978261
 
2017
 
Volvo
 
Day Cab
 
            160,135
 
9/12/2016
4V4NC9EH6HN978229
 
2017
 
Volvo
 
Day Cab
 
            160,434
 
5/12/2016
4V4NC9EH9HN978242
 
2017
 
Volvo
 
Day Cab
 
            165,217
 
5/12/2016
4V4NC9EH4HN978231
 
2017
 
Volvo
 
Day Cab
 
            165,610
 
5/12/2016
4V4NC9EH6HN978232
 
2017
 
Volvo
 
Day Cab
 
            166,326
 
5/12/2016
4V4NC9EH2HN978230
 
2017
 
Volvo
 
Day Cab
 
            166,884
 
5/12/2016
4V4NC9EH3HN978222
 
2017
 
Volvo
 
Day Cab
 
            168,318
 
4/7/2016
4V4NC9EH7HN978269
 
2017
 
Volvo
 
Day Cab
 
            168,564
 
9/12/2016
4V4NC9EH0HN981756
 
2017
 
Volvo
 
Day Cab
 
            169,811
 
6/10/2016
4V4NC9EH4HN978262
 
2017
 
Volvo
 
Day Cab
 
            170,966
 
9/12/2016
4V4NC9EH1HN978218
 
2017
 
Volvo
 
Day Cab
 
            171,271
 
4/7/2016
4V4NC9EH3HN981749
 
2017
 
Volvo
 
Day Cab
 
            171,779
 
6/10/2016
4V4NC9EH1HN981751
 
2017
 
Volvo
 
Day Cab
 
            173,818
 
6/10/2016
4V4NC9EH2HN978244
 
2017
 
Volvo
 
Day Cab
 
            179,883
 
5/12/2016
4V4NC9EH0HN978226
 
2017
 
Volvo
 
Day Cab
 
            180,297
 
5/12/2016
4V4NC9EHXHN978234
 
2017
 
Volvo
 
Day Cab
 
            180,562
 
5/12/2016
4V4NC9EH0HN978260
 
2017
 
Volvo
 
Day Cab
 
            182,002
 
9/12/2016
4V4NC9EH8HN978216
 
2017
 
Volvo
 
Day Cab
 
            184,238
 
4/7/2016
4V4NC9EH5HN978268
 
2017
 
Volvo
 
Day Cab
 
            185,843
 
9/12/2016
4V4NC9EH8HN978250
 
2017
 
Volvo
 
Day Cab
 
            187,148
 
7/21/2016
4V4NC9EH6HN981745
 
2017
 
Volvo
 
Day Cab
 
            188,557
 
6/10/2016
4V4NC9EH1HN978252
 
2017
 
Volvo
 
Day Cab
 
            189,727
 
7/21/2016
4V4NC9EHXHN978220
 
2017
 
Volvo
 
Day Cab
 
            190,541
 
4/7/2016
4V4NC9EH4HN978245
 
2017
 
Volvo
 
Day Cab
 
            191,059
 
5/12/2016
4V4NC9EHXHN978248
 
2017
 
Volvo
 
Day Cab
 
            191,562
 
7/21/2016
4V4NC9EH2HN978227
 
2017
 
Volvo
 
Day Cab
 
            194,190
 
5/12/2016
4V4NC9EH3HN981752
 
2017
 
Volvo
 
Day Cab
 
            196,994
 
6/10/2016
4V4NC9EHXHN978198
 
2017
 
Volvo
 
Day Cab
 
            200,975
 
4/7/2016

 

--------------------------------------------------------------------------------

 
4V4NC9EH5HN978237
 
2017
 
Volvo
 
Day Cab
 
            204,316
 
5/12/2016
4V4NC9EH1HN978266
 
2017
 
Volvo
 
Day Cab
 
            207,370
 
9/12/2016
4V4NC9EHXHN978217
 
2017
 
Volvo
 
Day Cab
 
            210,010
 
4/7/2016
4V4NC9EH0HN978243
 
2017
 
Volvo
 
Day Cab
 
            210,131
 
5/12/2016
4V4NC9EH1HN981748
 
2017
 
Volvo
 
Day Cab
 
            210,412
 
6/10/2016
4V4NC9EH6HN978215
 
2017
 
Volvo
 
Day Cab
 
            215,662
 
4/7/2016
4V4NC9EH2HN981757
 
2017
 
Volvo
 
Day Cab
 
            221,589
 
6/10/2016
4V4NC9EHXHN981747
 
2017
 
Volvo
 
Day Cab
 
            224,005
 
6/10/2016
4V4NC9EHXHN981750
 
2017
 
Volvo
 
Day Cab
 
            225,527
 
6/10/2016
4V4NC9EH5HN978240
 
2017
 
Volvo
 
Day Cab
 
            225,805
 
5/12/2016
4V4NC9EH4HN978200
 
2017
 
Volvo
 
Day Cab
 
            226,844
 
4/7/2016
4V4NC9EH1HN978199
 
2017
 
Volvo
 
Day Cab
 
            227,790
 
4/7/2016
4V4NC9EH8HN981746
 
2017
 
Volvo
 
Day Cab
 
            229,223
 
6/10/2016
4V4NC9EH5HN978223
 
2017
 
Volvo
 
Day Cab
 
            230,400
 
4/7/2016
4V4NC9EH7HN981754
 
2017
 
Volvo
 
Day Cab
 
            236,767
 
6/10/2016
4V4NC9EH4HN978228
 
2017
 
Volvo
 
Day Cab
 
            246,982
 
5/12/2016
4V4NC9EH1HN978235
 
2017
 
Volvo
 
Day Cab
 
            249,439
 
5/12/2016
4V4NC9EH4HN981744
 
2017
 
Volvo
 
Day Cab
 
            257,323
 
6/10/2016
4V4NC9EH1HN978221
 
2017
 
Volvo
 
Day Cab
 
            281,965
 
4/7/2016
3HSDJAPRXFN725086
 
2015
 
International
 
Sleeper Cab
 
            257,415
 
12/31/2014
3HSDJAPR6FN724940
 
2015
 
International
 
Sleeper Cab
 
            274,299
 
12/31/2014
3HSDJAPR0FN725033
 
2015
 
International
 
Sleeper Cab
 
            285,603
 
12/31/2014
3HSDJAPR1FN724957
 
2015
 
International
 
Sleeper Cab
 
            322,993
 
12/15/2014
3HSDJAPR9FN725046
 
2015
 
International
 
Sleeper Cab
 
            329,330
 
12/31/2014
3HSDJAPR5FN725089
 
2015
 
International
 
Sleeper Cab
 
            342,786
 
12/31/2014
3HSDJAPR7FN725093
 
2015
 
International
 
Sleeper Cab
 
            346,191
 
12/31/2014
3HSDJAPR4FN725052
 
2015
 
International
 
Sleeper Cab
 
            513,163
 
12/31/2014
1FUJGLD5XGLGV0451
 
2016
 
Freightliner
 
Sleeper Cab
 
            237,384
 
5/8/2015
3HSDJAPRXGN285503
 
2016
 
International
 
Sleeper Cab
 
            297,234
 
3/29/2016
3HSDJAPRXGN285534
 
2016
 
International
 
Sleeper Cab
 
            283,513
 
4/7/2016
3HSDJAPR2GN285530
 
2016
 
International
 
Sleeper Cab
 
            176,188
 
3/29/2016
3HSDJAPR3GN285519
 
2016
 
International
 
Sleeper Cab
 
            183,069
 
3/29/2016
3HSDJAPR4GN285531
 
2016
 
International
 
Sleeper Cab
 
            191,513
 
4/7/2016
3HSDJAPR9GN285069
 
2016
 
International
 
Sleeper Cab
 
            193,165
 
4/7/2016
3HSDJAPR7GN285507
 
2016
 
International
 
Sleeper Cab
 
            201,133
 
3/29/2016
3HSDJAPR7GN284907
 
2016
 
International
 
Sleeper Cab
 
            204,825
 
3/29/2016
3HSDJAPR4GN285822
 
2016
 
International
 
Sleeper Cab
 
            209,330
 
4/7/2016
3HSDJAPR2GN285799
 
2016
 
International
 
Sleeper Cab
 
            214,834
 
4/7/2016
3HSDJAPR1GN285079
 
2016
 
International
 
Sleeper Cab
 
            219,732
 
3/29/2016
3HSDJAPR6GN285076
 
2016
 
International
 
Sleeper Cab
 
            221,451
 
3/29/2016
3HSDJAPR6GN285515
 
2016
 
International
 
Sleeper Cab
 
            226,677
 
3/29/2016
3HSDJAPR3GN285052
 
2016
 
International
 
Sleeper Cab
 
            237,023
 
4/7/2016
3HSDJAPR0GN285073
 
2016
 
International
 
Sleeper Cab
 
            237,887
 
3/29/2016
3HSDJAPR0GN285817
 
2016
 
International
 
Sleeper Cab
 
            239,774
 
4/7/2016
3HSDJAPR6GN285790
 
2016
 
International
 
Sleeper Cab
 
            241,147
 
4/7/2016
3HSDJAPR7GN285040
 
2016
 
International
 
Sleeper Cab
 
            242,082
 
4/7/2016
3HSDJAPR2GN285088
 
2016
 
International
 
Sleeper Cab
 
            245,121
 
4/7/2016
3HSDJAPR4GN285075
 
2016
 
International
 
Sleeper Cab
 
            246,673
 
3/29/2016
3HSDJAPR5GN111385
 
2016
 
International
 
Sleeper Cab
 
            248,526
 
3/29/2016
3HSDJAPR7GN285054
 
2016
 
International
 
Sleeper Cab
 
            249,624
 
4/7/2016
3HSDJAPR1GN285387
 
2016
 
INTRNTL
 
Sleeper Cab
 
            254,182
 
3/29/2016
3HSDJAPR3GN284919
 
2016
 
International
 
Sleeper Cab
 
            254,495
 
3/29/2016
3HSDJAPRXGN285517
 
2016
 
International
 
Sleeper Cab
 
            255,380
 
4/7/2016
3HSDJAPR1GN285793
 
2016
 
International
 
Sleeper Cab
 
            256,197
 
4/7/2016
3HSDJAPR4GN285805
 
2016
 
International
 
Sleeper Cab
 
            260,039
 
4/7/2016
3HSDJAPR6GN285045
 
2016
 
International
 
Sleeper Cab
 
            260,949
 
3/29/2016
3HSDJAPR7GN285071
 
2016
 
International
 
Sleeper Cab
 
            261,066
 
3/29/2016
3HSDJAPR1GN285521
 
2016
 
International
 
Sleeper Cab
 
            261,347
 
3/29/2016
3HSDJAPR7GN284910
 
2016
 
International
 
Sleeper Cab
 
            266,591
 
4/7/2016

 

--------------------------------------------------------------------------------

3HSDJAPR1GN285518
 
2016
 
International
 
Sleeper Cab
 
            266,868
 
3/29/2016
3HSDJAPR0GN285509
 
2016
 
International
 
Sleeper Cab
 
            271,450
 
3/29/2016
3HSDJAPR8GN285791
 
2016
 
International
 
Sleeper Cab
 
            272,004
 
4/7/2016
3HSDJAPR3GN285505
 
2016
 
International
 
Sleeper Cab
 
            276,097
 
3/29/2016
3HSDJAPR1GN285065
 
2016
 
International
 
Sleeper Cab
 
            283,249
 
4/7/2016
3HSDJAPR7GN285068
 
2016
 
International
 
Sleeper Cab
 
            284,165
 
4/7/2016
3HSDJAPRXGN285078
 
2016
 
International
 
Sleeper Cab
 
            285,396
 
3/29/2016
3HSDJAPR8GN285063
 
2016
 
International
 
Sleeper Cab
 
            286,531
 
4/7/2016
3HSDJAPRXGN285064
 
2016
 
International
 
Sleeper Cab
 
            286,678
 
4/7/2016
3HSDJAPR8GN284897
 
2016
 
International
 
Sleeper Cab
 
            295,346
 
3/29/2016
3HSDJAPR4GN285058
 
2016
 
International
 
Sleeper Cab
 
            298,450
 
4/7/2016
3HSDJAPR4GN285061
 
2016
 
International
 
Sleeper Cab
 
            319,940
 
4/7/2016
3HSDJAPR7GN284924
 
2016
 
International
 
Sleeper Cab
 
            322,550
 
3/29/2016
3HSDJAPR3GN285066
 
2016
 
International
 
Sleeper Cab
 
            323,310
 
4/7/2016
3HSDJAPRXGN285498
 
2016
 
International
 
Sleeper Cab
 
            329,703
 
3/29/2016
3HSDJAPR2GN285060
 
2016
 
International
 
Sleeper Cab
 
            361,344
 
4/7/2016
3HSDJAPR2GN285057
 
2016
 
International
 
Sleeper Cab
 
            377,012
 
4/7/2016
4V4NC9EHXHN988813
 
2017
 
Volvo
 
Day Cab
 
              87,385
 
1/1/2017
4V4NC9EH2JN988844
 
2018
 
Volvo
 
Day Cab
 
              89,217
 
6/1/2017
4V4NC9EH3HN988815
 
2017
 
Volvo
 
Day Cab
 
            102,610
 
1/1/2017
4V4NC9EH3JN988786
 
2018
 
Volvo
 
Sleeper Cab
 
            103,580
 
5/1/2017
4V4NC9EH2HN988837
 
2017
 
Volvo
 
Day Cab
 
            104,733
 
3/1/2017
4V4NC9EH1HN988814
 
2017
 
Volvo
 
Day Cab
 
            112,125
 
1/1/2017
4V4NC9EH4HN988841
 
2017
 
Volvo
 
Day Cab
 
            113,807
 
3/1/2017
4V4NC9EH8HN988714
 
2017
 
Volvo
 
Sleeper Cab
 
            114,783
 
1/1/2017
4V4NC9EH6HN988761
 
2017
 
Volvo
 
Sleeper Cab
 
            115,125
 
2/1/2017
4V4NC9EHXHN988777
 
2017
 
Volvo
 
Sleeper Cab
 
            118,929
 
3/1/2017
4V4NC9EH6HN988839
 
2017
 
Volvo
 
Day Cab
 
            120,987
 
3/1/2017
4V4NC9EH0HN988836
 
2017
 
Volvo
 
Day Cab
 
            121,717
 
3/1/2017
4V4NC9EH9HN988771
 
2017
 
Volvo
 
Sleeper Cab
 
            123,845
 
3/1/2017
4V4NC9EH3HN988734
 
2017
 
Volvo
 
Sleeper Cab
 
            124,093
 
1/1/2017
4V4NC9EH8HN988731
 
2017
 
Volvo
 
Sleeper Cab
 
            124,616
 
1/1/2017
4V4NC9EH5HN988816
 
2017
 
Volvo
 
Day Cab
 
            125,142
 
1/1/2017
4V4NC9EHXHN988827
 
2017
 
Volvo
 
Day Cab
 
            125,897
 
1/1/2017
4V4NC9EHXJN988784
 
2018
 
Volvo
 
Sleeper Cab
 
            126,101
 
5/1/2017
4V4NC9EH1HN988828
 
2017
 
Volvo
 
Day Cab
 
            126,156
 
1/1/2017
4V4NC9EH6HN988727
 
2017
 
Volvo
 
Sleeper Cab
 
            127,279
 
1/1/2017
4V4NC9EH8HN988826
 
2017
 
Volvo
 
Day Cab
 
            128,838
 
1/1/2017
4V4NC9EH9HN988818
 
2017
 
Volvo
 
Day Cab
 
            128,853
 
1/1/2017
4V4NC9EH9HN988835
 
2017
 
Volvo
 
Day Cab
 
            129,320
 
3/1/2017
4V4NC9EH2HN988773
 
2017
 
Volvo
 
Sleeper Cab
 
            129,581
 
3/1/2017
4V4NC9EHXHN988715
 
2017
 
Volvo
 
Sleeper Cab
 
            130,382
 
1/1/2017
4V4NC9EH5JN988790
 
2018
 
Volvo
 
Sleeper Cab
 
            131,363
 
5/1/2017
4V4NC9EH6HN988842
 
2017
 
Volvo
 
Day Cab
 
            132,294
 
3/1/2017
4V4NC9EH9HN988821
 
2017
 
Volvo
 
Day Cab
 
            132,627
 
1/1/2017
4V4NC9EHXHN988780
 
2017
 
Volvo
 
Sleeper Cab
 
            133,209
 
3/1/2017
4V4NC9EH7HN988834
 
2017
 
Volvo
 
Day Cab
 
            134,326
 
3/1/2017
4V4NC9EH3HN988765
 
2017
 
Volvo
 
Sleeper Cab
 
            134,741
 
3/1/2017
4V4NC9EH8HN988728
 
2017
 
Volvo
 
Sleeper Cab
 
            135,136
 
1/1/2017
4V4NC9EH3HN988751
 
2017
 
Volvo
 
Sleeper Cab
 
            135,265
 
2/1/2017
4V4NC9EH4JN988795
 
2018
 
Volvo
 
Sleeper Cab
 
            138,003
 
6/1/2017
4V4NC9EH6HN988730
 
2017
 
Volvo
 
Sleeper Cab
 
            138,715
 
1/1/2017
4V4NC9EH8HN988776
 
2017
 
Volvo
 
Sleeper Cab
 
            138,939
 
3/1/2017
4V4NC9EH0HN988769
 
2017
 
Volvo
 
Sleeper Cab
 
            140,046
 
3/1/2017
4V4NC9EH8HN988745
 
2017
 
Volvo
 
Sleeper Cab
 
            140,217
 
1/1/2017
4V4NC9EH6JN988796
 
2018
 
Volvo
 
Sleeper Cab
 
            140,866
 
6/1/2017
4V4NC9EH4JN988845
 
2018
 
Volvo
 
Day Cab
 
            141,070
 
6/1/2017
4V4NC9EH4HN988774
 
2017
 
Volvo
 
Sleeper Cab
 
            141,220
 
3/1/2017
4V4NC9EH0HN988819
 
2017
 
Volvo
 
Day Cab
 
            142,199
 
1/1/2017

 

--------------------------------------------------------------------------------

4V4NC9EH8HN988843
 
2017
 
Volvo
 
Day Cab
 
            142,602
 
3/1/2017
4V4NC9EH2HN988756
 
2017
 
Volvo
 
Sleeper Cab
 
            142,850
 
2/1/2017
4V4NC9EH2HN988840
 
2017
 
Volvo
 
Day Cab
 
            143,035
 
3/1/2017
4V4NC9EH4HN988760
 
2017
 
Volvo
 
Sleeper Cab
 
            143,521
 
2/1/2017
4V4NC9EH2HN988742
 
2017
 
Volvo
 
Sleeper Cab
 
            143,805
 
1/1/2017
4V4NC9EH4HN988810
 
2017
 
Volvo
 
Day Cab
 
            144,067
 
1/1/2017
4V4NC9EH8JN988783
 
2018
 
Volvo
 
Sleeper Cab
 
            144,383
 
5/1/2017
4V4NC9EH4HN988824
 
2017
 
Volvo
 
Day Cab
 
            144,701
 
1/1/2017
4V4NC9EH6HN988825
 
2017
 
Volvo
 
Day Cab
 
            144,868
 
1/1/2017
4V4NC9EHXHN988830
 
2017
 
Volvo
 
Day Cab
 
            144,970
 
2/1/2017
4V4NC9EH2HN988739
 
2017
 
Volvo
 
Sleeper Cab
 
            145,843
 
1/1/2017
4V4NC9EH6HN988811
 
2017
 
Volvo
 
Day Cab
 
            145,850
 
1/1/2017
4V4NC9EH0HN988822
 
2017
 
Volvo
 
Day Cab
 
            146,039
 
1/1/2017
4V4NC9EH1HN988716
 
2017
 
Volvo
 
Sleeper Cab
 
            146,667
 
1/1/2017
4V4NC9EH7JN988788
 
2018
 
Volvo
 
Sleeper Cab
 
            146,803
 
5/1/2017
4V4NC9EH9JN988789
 
2018
 
Volvo
 
Sleeper Cab
 
            148,286
 
5/1/2017
4V4NC9EH1HN988831
 
2017
 
Volvo
 
Day Cab
 
            148,483
 
2/1/2017
4V4NC9EH9HN988768
 
2017
 
Volvo
 
Sleeper Cab
 
            149,749
 
3/1/2017
4V4NC9EH7HN988736
 
2017
 
Volvo
 
Sleeper Cab
 
            149,873
 
1/1/2017
4V4NC9EH4HN988726
 
2017
 
Volvo
 
Sleeper Cab
 
            149,901
 
1/1/2017
4V4NC9EH6HN988775
 
2017
 
Volvo
 
Sleeper Cab
 
            150,457
 
3/1/2017
4V4NC9EH0HN988710
 
2017
 
Volvo
 
Sleeper Cab
 
            150,959
 
1/1/2017
4V4NC9EH0HN988772
 
2017
 
Volvo
 
Sleeper Cab
 
            151,047
 
3/1/2017
4V4NC9EH7HN988817
 
2017
 
Volvo
 
Day Cab
 
            151,625
 
1/1/2017
4V4NC9EH2HN988823
 
2017
 
Volvo
 
Day Cab
 
            153,100
 
1/1/2017
4V4NC9EH0HN988755
 
2017
 
Volvo
 
Sleeper Cab
 
            154,288
 
2/1/2017
4V4NC9EH7HN988820
 
2017
 
Volvo
 
Day Cab
 
            155,059
 
1/1/2017
4V4NC9EH1HN988764
 
2017
 
Volvo
 
Sleeper Cab
 
            155,512
 
3/1/2017
4V4NC9EH2JN988794
 
2018
 
Volvo
 
Sleeper Cab
 
            155,531
 
6/1/2017
4V4NC9EH8HN988812
 
2017
 
Volvo
 
Day Cab
 
            156,052
 
1/1/2017
4V4NC9EH9HN988723
 
2017
 
Volvo
 
Sleeper Cab
 
            156,479
 
1/1/2017
4V4NC9EH3HN988717
 
2017
 
Volvo
 
Sleeper Cab
 
            156,979
 
1/1/2017
4V4NC9EH1HN988750
 
2017
 
Volvo
 
Sleeper Cab
 
            157,229
 
2/1/2017
4V4NC9EH5HN988833
 
2017
 
Volvo
 
Day Cab
 
            159,208
 
2/1/17
4V4NC9EH3HN988748
 
2017
 
Volvo
 
Sleeper Cab
 
            159,344
 
2/1/2017
4V4NC9EHXHN988729
 
2017
 
Volvo
 
Sleeper Cab
 
            159,698
 
1/1/2017
4V4NC9EH8HN988762
 
2017
 
Volvo
 
Sleeper Cab
 
            160,141
 
2/1/2017
4V4NC9EH7JN988791
 
2018
 
Volvo
 
Sleeper Cab
 
            160,285
 
5/1/2017
4V4NC9EH1HN988781
 
2017
 
Volvo
 
Sleeper Cab
 
            160,964
 
3/1/2017
4V4NC9EH3HN988829
 
2017
 
Volvo
 
Day Cab
 
            161,048
 
1/1/2017
4V4NC9EH1HN988733
 
2017
 
Volvo
 
Sleeper Cab
 
            161,466
 
1/1/2017
4V4NC9EH5HN988735
 
2017
 
Volvo
 
Sleeper Cab
 
            161,578
 
1/1/2017
4V4NC9EH6HN988713
 
2017
 
Volvo
 
Sleeper Cab
 
            161,692
 
1/1/2017
4V4NC9EH3HN988779
 
2017
 
Volvo
 
Sleeper Cab
 
            161,880
 
3/1/2017
4V4NC9EH3HN988832
 
2017
 
Volvo
 
Day Cab
 
            162,538
 
2/1/2017
4V4NC9EH0HN988741
 
2017
 
Volvo
 
Sleeper Cab
 
            163,219
 
1/1/2017
4V4NC9EH0HN988724
 
2017
 
Volvo
 
Sleeper Cab
 
            164,489
 
1/1/2017
4V4NC9EH8HN988759
 
2017
 
Volvo
 
Sleeper Cab
 
            165,545
 
2/1/2017
4V4NC9EH1HN988778
 
2017
 
Volvo
 
Sleeper Cab
 
            166,149
 
3/1/2017
4V4NC9EH2HN988711
 
2017
 
Volvo
 
Sleeper Cab
 
            166,931
 
1/1/2017
4V4NC9EH6JN988782
 
2018
 
Volvo
 
Sleeper Cab
 
            167,052
 
5/1/2017
4V4NC9EH1HN988747
 
2017
 
Volvo
 
Sleeper Cab
 
            167,257
 
2/1/2017
4V4NC9EHXHN988763
 
2017
 
Volvo
 
Sleeper Cab
 
            167,499
 
2/1/2017
4V4NC9EH5JN988787
 
2018
 
Volvo
 
Sleeper Cab
 
            167,735
 
5/1/2017
4V4NC9EH5HN988749
 
2017
 
Volvo
 
Sleeper Cab
 
            167,754
 
2/1/2017
4V4NC9EH0JN988793
 
2018
 
Volvo
 
Sleeper Cab
 
            168,096
 
6/1/2017
4V4NC9EH7HN988719
 
2017
 
Volvo
 
Sleeper Cab
 
            168,629
 
1/1/2017
4V4NC9EH5HN988718
 
2017
 
Volvo
 
Sleeper Cab
 
            168,738
 
1/1/2017
4V4NC9EHXHN988746
 
2017
 
Volvo
 
Sleeper Cab
 
            171,181
 
2/1/2017

 

--------------------------------------------------------------------------------

4V4NC9EH7HN988767
 
2017
 
Volvo
 
Sleeper Cab
 
            172,906
 
3/1/2017
4V4NC9EH2HN988725
 
2017
 
Volvo
 
Sleeper Cab
 
            174,059
 
1/1/2017
4V4NC9EH3HN988720
 
2017
 
Volvo
 
Sleeper Cab
 
            174,234
 
1/1/2017
4V4NC9EH5HN988721
 
2017
 
Volvo
 
Sleeper Cab
 
            178,033
 
1/1/2017
4V4NC9EH9HN988740
 
2017
 
Volvo
 
Sleeper Cab
 
            179,431
 
1/1/2017
4V4NC9EH7HN988770
 
2017
 
Volvo
 
Sleeper Cab
 
            181,019
 
3/1/2017
4V4NC9EH6HN988744
 
2017
 
Volvo
 
Sleeper Cab
 
            181,575
 
1/1/2017
4V4NC9EH4HN988757
 
2017
 
Volvo
 
Sleeper Cab
 
            182,397
 
2/1/2017
4V4NC9EH5HN988752
 
2017
 
Volvo
 
Sleeper Cab
 
            183,283
 
2/1/2017
4V4NC9EH6HN988758
 
2017
 
Volvo
 
Sleeper Cab
 
            184,616
 
2/1/2017
4V4NC9EH4HN988712
 
2017
 
Volvo
 
Sleeper Cab
 
            188,020
 
1/1/2017
4V4NC9EH9HN988737
 
2017
 
Volvo
 
Sleeper Cab
 
            188,517
 
1/1/2017
4V4NC9EH9JN988792
 
2018
 
Volvo
 
Sleeper Cab
 
            190,944
 
6/1/2017
4V4NC9EH7HN988753
 
2017
 
Volvo
 
Sleeper Cab
 
            191,549
 
2/1/2017
4V4NC9EH5HN988766
 
2017
 
Volvo
 
Sleeper Cab
 
            196,439
 
3/1/2017
4V4NC9EH9HN988754
 
2017
 
Volvo
 
Sleeper Cab
 
            196,696
 
2/1/2017
4V4NC9EH4HN988838
 
2017
 
Volvo
 
Day Cab
 
            198,958
 
3/1/2017
4V4NC9EH1JN988785
 
2018
 
Volvo
 
Sleeper Cab
 
            199,554
 
6/1/2017
4V4NC9EH0HN988738
 
2017
 
Volvo
 
Sleeper Cab
 
            209,641
 
1/1/2017
4V4NC9EH7HN988722
 
2017
 
Volvo
 
Sleeper Cab
 
            215,120
 
1/1/2017
4V4NC9EH4HN988743
 
2017
 
Volvo
 
Sleeper Cab
 
            219,818
 
1/1/2017
4V4NC9EH9JN988797
 
2018
 
Volvo
 
Sleeper Cab
 
            225,260
 
6/1/2017
4V4NC9EHXHN988732
 
2017
 
Volvo
 
Sleeper Cab
 
            226,344
 
1/1/2017
1XKADP9X6DJ290007
 
2013
 
Kenworth
 
Day Cab
 
            341,716
 
4/30/2017
311213
 
2005
 
Ottawa
 
Jockey
 
              19,512
 
1/1/2005
4LMBF2116FL030020
 
2015
 
Capacity
 
Day Cab
 
              37,002
 
6/17/2015
4LMBF2112FL030018
 
2015
 
Capacity
 
Day Cab
 
              44,158
 
6/16/2015
1HTMMMMN3FH663708
 
2015
 
International
 
Box Truck
 
              57,808
 
1/1/2015
1HTMMMML8FH666361
 
2015
 
International
 
Box Truck
 
              94,188
 
1/1/2015
1XKYD49XXHJ148987
 
2017
 
Kenworth
 
Day Cab
 
            182,873
 
4/1/2016
1XKYD49X6HJ148985
 
2017
 
Kenworth
 
Day Cab
 
            189,829
 
4/1/2016
1XKYD49X8HJ148986
 
2017
 
Kenworth
 
Day Cab
 
            205,049
 
4/1/2016
3HSDJAPR5GN285053
 
2016
 
International
 
Sleeper Cab
 
            233,909
 
11/30/2016
1XKYD49X3HJ148992
 
2017
 
Kenworth
 
Sleeper Cab
 
            234,927
 
4/1/2016
1XKYD49X4HJ148984
 
2017
 
Kenworth
 
Day Cab
 
            236,000
 
4/1/2016
1XKYD49X2HJ148983
 
2017
 
Kenworth
 
Day Cab
 
            240,186
 
4/1/2016
1XKYD49X1HJ148991
 
2017
 
Kenworth
 
Sleeper Cab
 
            240,729
 
4/1/2016
3HSDJAPR1GN285051
 
2016
 
International
 
Sleeper Cab
 
            249,788
 
11/30/2016
1XKYD49X1HJ148988
 
2017
 
Kenworth
 
Sleeper Cab
 
            261,702
 
4/1/2016
1XKYD49X3HJ148989
 
2017
 
Kenworth
 
Sleeper Cab
 
            265,832
 
4/1/2016
4V4NC9EH9EN160862
 
2014
 
Volvo
 
Day Cab
 
            272,225
 
11/30/2016
1XKYD49XXHJ148990
 
2017
 
Kenworth
 
Sleeper Cab
 
            287,472
 
4/1/2016
3HSDJAPR6GN111198
 
2016
 
International
 
Sleeper Cab
 
            298,972
 
10/15/2015
4LMBF2114FL030019
 
2015
 
Capacity
 
Day Cab
 
            299,355
 
6/17/2015
3HSDJAPR8GN111199
 
2016
 
International
 
Sleeper Cab
 
            303,572
 
10/15/2015
4V4NC9EH3FN182406
 
2015
 
Volvo
 
Day Cab
 
            320,644
 
3/31/2017
1XKADP9XXDJ290009
 
2013
 
Kenworth
 
Day Cab
 
            410,093
 
4/1/2016
11VF813E2FA000106
 
2015
 
Ottawa
 
Day Cab
 
            689,301
 
12/18/2014
11VF813E0FA000105
 
2015
 
Ottawa
 
Day Cab
 
            834,607
 
12/18/2014
3HSDJAPR3GN030871
 
2016
 
International
 
Sleeper Cab
 
            232,294
 
9/14/2015
3HSDJAPR5GN030872
 
2016
 
International
 
Sleeper Cab
 
            248,810
 
9/14/2015
3HSDJAPR7GN030811
 
2016
 
International
 
Sleeper Cab
 
            264,226
 
9/14/2015
3HSDJAPR7GN030887
 
2016
 
International
 
Sleeper Cab
 
            270,177
 
9/14/2015
3HSDJAPRXGN030818
 
2016
 
International
 
Sleeper Cab
 
            288,800
 
9/14/2015
3HSDJAPR6GN030900
 
2016
 
International
 
Sleeper Cab
 
            298,640
 
9/14/2015
3HSDJAPR9GN030888
 
2016
 
International
 
Sleeper Cab
 
            302,946
 
9/14/2015
3HSDJAPR1GN030884
 
2016
 
International
 
Sleeper Cab
 
            306,962
 
9/14/2015

 

--------------------------------------------------------------------------------

3HSDJAPR3GN030787
 
2016
 
International
 
Sleeper Cab
 
            319,984
 
9/14/2015
3HSDJAPR7GN030775
 
2016
 
International
 
Sleeper Cab
 
            324,371
 
9/14/2015
3HSDJAPRXGN030897
 
2016
 
International
 
Sleeper Cab
 
            335,646
 
9/14/2015
3HSDJAPR0GN030875
 
2016
 
International
 
Sleeper Cab
 
            354,673
 
9/14/2015
3HSDJAPR7GN750285
 
2015
 
International
 
Sleeper Cab
 
            266,143
 
3/23/2015
3HSDJAPR6FN725215
 
2015
 
International
 
Sleeper Cab
 
            234,313
 
1/27/2015
3HSDJAPR3FN725107
 
2015
 
International
 
Sleeper Cab
 
            243,788
 
1/27/2015
3HSDJAPR7FN725224
 
2015
 
International
 
Sleeper Cab
 
            263,753
 
1/27/2015
3HSDJAPR9GN750241
 
2015
 
International
 
Sleeper Cab
 
            271,156
 
3/23/2015
3HSDJAPR2FN725275
 
2015
 
International
 
Sleeper Cab
 
            281,500
 
1/27/2015
3HSDJAPR0FN604776
 
2015
 
International
 
Sleeper Cab
 
            292,996
 
1/27/2015
3HSDJAPR1FN725204
 
2015
 
International
 
Sleeper Cab
 
            297,131
 
1/27/2015
3HSDJAPR7FN725174
 
2015
 
International
 
Sleeper Cab
 
            297,300
 
1/27/2015
3HSDJAPR9FN725161
 
2015
 
International
 
Sleeper Cab
 
            303,684
 
1/27/2015
3HSDJAPR5FN725125
 
2015
 
International
 
Sleeper Cab
 
            303,901
 
1/27/2015
3HSDJAPR0FN725212
 
2015
 
International
 
Sleeper Cab
 
            304,794
 
2/27/2015
3HSDJAPR8FN725281
 
2015
 
International
 
Sleeper Cab
 
            305,356
 
1/27/2015
3HSDJAPR2FN725387
 
2015
 
International
 
Sleeper Cab
 
            310,473
 
1/27/2015
3HSDJAPR8GN750246
 
2015
 
International
 
Sleeper Cab
 
            322,309
 
3/23/2015
3HSDJAPR3FN725172
 
2015
 
International
 
Sleeper Cab
 
            323,137
 
1/27/2015
3HSDJAPR9FN725385
 
2015
 
International
 
Sleeper Cab
 
            329,327
 
2/27/2015
3HSDJAPR1GN750377
 
2015
 
International
 
Sleeper Cab
 
            332,908
 
3/23/2015
3HSDJAPR9GN750434
 
2016
 
International
 
Sleeper Cab
 
            333,182
 
6/1/2015
3HSDJAPR4FN725438
 
2015
 
International
 
Sleeper Cab
 
            343,560
 
2/27/2015
3HSDJAPR5FN725318
 
2015
 
International
 
Sleeper Cab
 
            344,587
 
1/27/2015
3HSDJAPR3GN750431
 
2016
 
INTRNTL
 
Sleeper Cab
 
            348,316
 
6/1/2015
3HSDJAPR9FN725449
 
2015
 
International
 
Sleeper Cab
 
            353,051
 
3/23/2015
3HSDJAPR5FN725271
 
2015
 
International
 
Sleeper Cab
 
            353,673
 
2/27/2015
3HSDJAPR9FN725189
 
2015
 
International
 
Sleeper Cab
 
            360,166
 
1/27/2015
3HSDJAPR4FN725388
 
2015
 
International
 
Sleeper Cab
 
            364,106
 
2/27/2015
3HSDJAPRXFN604588
 
2015
 
International
 
Sleeper Cab
 
            297,891
 
12/19/2014
3HSDJAPR8FN604587
 
2015
 
International
 
Sleeper Cab
 
            334,786
 
12/19/2014
3HSDJAPR6GN111184
 
2016
 
International
 
Sleeper Cab
 
            240,504
 
11/3/2015
3HSDJAPRXGN111169
 
2016
 
International
 
Sleeper Cab
 
            297,596
 
11/3/2015
3HSDJAPR9GN111194
 
2016
 
International
 
Sleeper Cab
 
            317,658
 
11/3/2015
3HSDJAPR3FN724975
 
2015
 
International
 
Sleeper Cab
 
            384,548
 
2/27/2015
3HSDJAPR9FN662644
 
2015
 
International
 
Sleeper Cab
 
            362,368
 
10/1/2014
3HSDJAPR3FN604657
 
2015
 
International
 
Sleeper Cab
 
            355,613
 
12/1/2014
3HSDJAPR7FN588124
 
2015
 
International
 
Sleeper Cab
 
              20,815
 
6/13/2014
3HSDJAPR1FN587843
 
2015
 
International
 
Sleeper Cab
 
            230,129
 
6/13/2014
3HSDJAPR3GN750624
 
2016
 
International
 
Sleeper Cab
 
            230,531
 
6/29/2015
3HSDJAPR7GN030470
 
2016
 
International
 
Sleeper Cab
 
            264,163
 
6/29/2015
3HSDJAPR7FN602202
 
2015
 
International
 
Sleeper Cab
 
            278,265
 
7/31/2014
3HSDJAPR3FN725141
 
2015
 
International
 
Sleeper Cab
 
            287,245
 
2/27/2015
3HSDJAPR7GN750612
 
2016
 
International
 
Sleeper Cab
 
            287,352
 
6/29/2015
3HSDJAPR9GN750546
 
2016
 
International
 
Sleeper Cab
 
            293,018
 
6/29/2015
3HSDJAPR2GN030439
 
2016
 
International
 
Sleeper Cab
 
            293,740
 
6/29/2015
3HSDJAPR0FN725288
 
2015
 
International
 
Sleeper Cab
 
            294,298
 
2/27/2015
3HSDJAPR6FN604524
 
2015
 
International
 
Sleeper Cab
 
            295,907
 
10/1/2014
3HSDJAPR8FN604556
 
2015
 
International
 
Sleeper Cab
 
            299,253
 
8/19/2014
3HSDJAPR9FN604629
 
2015
 
International
 
Sleeper Cab
 
            308,595
 
12/1/2014
3HSDJAPR7GN030436
 
2016
 
International
 
Sleeper Cab
 
            310,457
 
6/29/2015
3HSDJAPR8GN750618
 
2016
 
International
 
Sleeper Cab
 
            315,343
 
6/29/2015
3HSDJAPR1FN588278
 
2015
 
International
 
Sleeper Cab
 
            316,231
 
6/13/2014
3HSDJAPR7FN604578
 
2015
 
International
 
Sleeper Cab
 
            316,453
 
12/1/2014
3HSDJAPRXFN604512
 
2015
 
International
 
Sleeper Cab
 
            317,081
 
9/22/2014
3HSDJAPR3FN604755
 
2015
 
International
 
Sleeper Cab
 
            324,183
 
12/31/2014
3HSDJAPR8FN587841
 
2015
 
International
 
Sleeper Cab
 
            324,824
 
6/13/2014
3HSDJAPR5FN602330
 
2015
 
International
 
Sleeper Cab
 
            327,868
 
6/30/2014

 

--------------------------------------------------------------------------------

3HSDJAPR1FN662881
 
2015
 
International
 
Sleeper Cab
 
            331,467
 
12/1/2014
3HSDJAPRXGN750619
 
2016
 
International
 
Sleeper Cab
 
            331,552
 
6/29/2015
3HSDJAPR3FN602276
 
2015
 
International
 
Sleeper Cab
 
            331,619
 
7/15/2014
3HSDJAPR0FN602283
 
2015
 
International
 
Sleeper Cab
 
            340,179
 
7/31/2014
3HSDJAPR1GN750623
 
2016
 
International
 
Sleeper Cab
 
            342,349
 
6/29/2015
3HSDJAPR0FN588286
 
2015
 
International
 
Sleeper Cab
 
            343,068
 
6/30/2014
3HSDJAPR4FN588176
 
2015
 
International
 
Sleeper Cab
 
            351,431
 
6/13/2014
3HSDJAPR7GN750626
 
2016
 
International
 
Sleeper Cab
 
            353,656
 
6/29/2015
3HSDJAPR5FN604532
 
2015
 
International
 
Sleeper Cab
 
            358,441
 
10/1/2014
3HSDJAPR6FN604622
 
2015
 
International
 
Sleeper Cab
 
            359,044
 
12/1/2014
3HSDJAPR9FN602332
 
2015
 
International
 
Sleeper Cab
 
            365,207
 
10/31/2014
3HSDJAPR9FN602282
 
2015
 
International
 
Sleeper Cab
 
            365,622
 
7/31/2014
3HSDJAPR7FN725028
 
2015
 
International
 
Sleeper Cab
 
            378,836
 
12/30/2014
3HSDJAPR8FN604749
 
2015
 
International
 
Sleeper Cab
 
            402,066
 
12/31/2014
3HSDJAPR8FN602290
 
2015
 
INTRNTL
 
Sleeper Cab
 
            404,490
 
7/31/2014
3HSDJAPR9FN725001
 
2015
 
International
 
Sleeper Cab
 
            414,498
 
12/1/2014
3HSDJAPR7FN663114
 
2015
 
INTRNTL
 
Sleeper Cab
 
            507,113
 
10/31/2014

 

--------------------------------------------------------------------------------

VIN
 
Year
 
Make
 
Type
13N1532C2G1517752
 
2016
 
Fontaine
 
Flatbed
13N1532C3G1518585
 
2016
 
Fontaine
 
Flatbed
13N1532C5G1518586
 
2016
 
Fontaine
 
Flatbed
13N1532C7G1517763
 
2016
 
Fontaine
 
Flatbed
1JJV532D7CL736419
 
2012
 
Wabash
 
Dry Van
1JJV532D4CL736426
 
2012
 
Wabash
 
Dry Van
1JJV532D0CL736455
 
2012
 
Wabash
 
Dry Van
1JJV532DXCL736477
 
2012
 
Wabash
 
Dry Van
1JJV532D9CL736499
 
2012
 
Wabash
 
Dry Van
1JJV532D5CL736502
 
2012
 
Wabash
 
Dry Van
1JJV532D3CL736515
 
2012
 
Wabash
 
Dry Van
1JJV532D6CL736542
 
2012
 
Wabash
 
Dry Van
1JJV532D2CL736554
 
2012
 
Wabash
 
Dry Van
1JJV532D2CL736599
 
2012
 
Wabash
 
Dry Van
1JJV532D6CL736606
 
2012
 
Wabash
 
Dry Van
1JJV532D1GL902438
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902451
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902507
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902602
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902626
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902595
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902550
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902434
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902504
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902605
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902586
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902474
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902481
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902483
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902560
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902590
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902470
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902554
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902585
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902435
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902600
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902606
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902533
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902623
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902578
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902431
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902497
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902618
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902549
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902531
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902611
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902443
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902544
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902607
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902523
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902613
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902492
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902596
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902534
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902447
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902484
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902526
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902448
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D2GL902433
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902620
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902574
 
2016
 
Wabash
 
Dry Van
1JJV532D7CL736470
 
2012
 
Wabash
 
Dry Van
1JJV532D0HL902867
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901098
 
2016
 
Great Dane
 
Dry Van
1JJV532D7GL901200
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901211
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901526
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901037
 
2016
 
Great Dane
 
Dry Van
1JJV532D8GL900914
 
2016
 
Great Dane
 
Dry Van
1JJV532D5GL901194
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901472
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901137
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901574
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901596
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901171
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901610
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901613
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901166
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901566
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900841
 
2016
 
Great Dane
 
Dry Van
1JJV532D2GL901461
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901531
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901142
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901537
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901215
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901128
 
2016
 
Great Dane
 
Dry Van
1JJV532D0GL901071
 
2016
 
Great Dane
 
Dry Van
1JJV532D0GL901569
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900904
 
2016
 
Great Dane
 
Dry Van
1JJV532D4GL900876
 
2016
 
Great Dane
 
Dry Van
1JJV532D2GL901606
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901603
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901173
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901561
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901155
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901553
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900947
 
2016
 
Great Dane
 
Dry Van
1JJV532D3GL901002
 
2016
 
Great Dane
 
Dry Van
1JJV532D3GL901212
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901536
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901141
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901541
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901219
 
2016
 
Wabash
 
Dry Van
1JJV532D2HL902756
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901598
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901588
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901133
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901187
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901116
 
2016
 
Great Dane
 
Dry Van
1JJV532D3GL901209
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901513
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901604
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901162
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900992
 
2016
 
Great Dane
 
Dry Van
1JJV532D6GL901222
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901148
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901136
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D2GL901542
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901228
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901567
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900855
 
2016
 
Great Dane
 
Dry Van
1JJV532D4GL901218
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901165
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901563
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901507
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901620
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901181
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901190
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901229
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901099
 
2016
 
Great Dane
 
Dry Van
1JJV532DXGL901045
 
2016
 
Great Dane
 
Dry Van
1JJV532D8GL900959
 
2016
 
Great Dane
 
Dry Van
1JJV532D7GL900970
 
2016
 
Great Dane
 
Dry Van
1JJV532D3GL900996
 
2016
 
Great Dane
 
Dry Van
1JJV532D3GL901114
 
2016
 
Great Dane
 
Dry Van
1JJV532D6GL901074
 
2016
 
Great Dane
 
Dry Van
1JJV532D4GL900909
 
2016
 
Great Dane
 
Dry Van
1JJV532D0GL900972
 
2016
 
Great Dane
 
Dry Van
1JJV532D8GL901030
 
2016
 
Great Dane
 
Dry Van
1JJV532D5GL901020
 
2016
 
Great Dane
 
Dry Van
1JJV532D8GL901013
 
2016
 
Great Dane
 
Dry Van
1JJV532D7GL900998
 
2016
 
Great Dane
 
Dry Van
1JJV532D3GL900836
 
2016
 
Great Dane
 
Dry Van
1JJV532D9GL900856
 
2016
 
Great Dane
 
Dry Van
1JJV532DXGL900851
 
2016
 
Great Dane
 
Dry Van
1JJV532D5GL900921
 
2016
 
Great Dane
 
Dry Van
1JJV532D4GL900926
 
2016
 
Great Dane
 
Dry Van
1JJV532D5GL901227
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901453
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901568
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901196
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901176
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901088
 
2016
 
Great Dane
 
Dry Van
1JJV532D3GL901081
 
2016
 
Great Dane
 
Dry Van
1JJV532D0GL900857
 
2016
 
Great Dane
 
Dry Van
1JJV532D2GL901492
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901450
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901517
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901510
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901460
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901046
 
2016
 
Great Dane
 
Dry Van
1JJV532D1GL901628
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900834
 
2016
 
Great Dane
 
Dry Van
1JJV532D1GL901502
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900931
 
2016
 
Great Dane
 
Dry Van
1JJV532D6GL901169
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901539
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901210
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901168
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901489
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901615
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901109
 
2016
 
Great Dane
 
Dry Van
1JJV532D7GL900886
 
2016
 
Great Dane
 
Dry Van
1JJV532D8GL901612
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901594
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901177
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D5GL900871
 
2016
 
Great Dane
 
Dry Van
1JJV532D8GL901545
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901552
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901036
 
2016
 
Great Dane
 
Dry Van
1JJV532D0GL901622
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901585
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL900923
 
2016
 
Great Dane
 
Dry Van
1JJV532D6GL901138
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900830
 
2016
 
Great Dane
 
Dry Van
1JJV532D3GL900884
 
2016
 
Great Dane
 
Dry Van
1JJV532D8GL901139
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901147
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901191
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901555
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900929
 
2016
 
Great Dane
 
Dry Van
1JJV532D7GL901214
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901533
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900879
 
2016
 
Great Dane
 
Dry Van
1JJV532D5GL900935
 
2016
 
Great Dane
 
Dry Van
1JJV532D2GL901198
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901226
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901624
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901201
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901572
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900962
 
2016
 
Great Dane
 
Dry Van
1JJV532D4GL901011
 
2016
 
Great Dane
 
Dry Van
1JJV532D7GL901617
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901144
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901529
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901199
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901587
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901185
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901583
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901546
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901623
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901579
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901163
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901592
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901130
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901554
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901146
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901591
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901203
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901559
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901551
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901534
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901607
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901593
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901564
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901167
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901134
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901621
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901220
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901223
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901578
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901597
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901532
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901577
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901602
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D6GL901530
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901609
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901557
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901543
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901180
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901544
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901183
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901625
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901590
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901184
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901619
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901154
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901547
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901573
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901172
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901140
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901152
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901535
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901132
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901207
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901158
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901589
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901616
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901193
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901586
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901159
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901608
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901224
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901601
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901186
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901605
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901576
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901216
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901174
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901582
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901195
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901197
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901170
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901600
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901205
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901143
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901151
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901208
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901192
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900942
 
2016
 
Great Dane
 
Dry Van
1JJV532D3GL901131
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901182
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901595
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901157
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901189
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901178
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901565
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901626
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901217
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901540
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901629
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901558
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901549
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901580
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D9GL901571
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900980
 
2016
 
Great Dane
 
Dry Van
1JJV532D8GL901156
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901204
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901153
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901188
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901059
 
2016
 
Great Dane
 
Dry Van
1JJV532D7GL901164
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901484
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901614
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901550
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901092
 
2016
 
Great Dane
 
Dry Van
1JJV532D0GL901149
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900893
 
2016
 
Great Dane
 
Dry Van
1JJV532D8GL901562
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901213
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901599
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901225
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901538
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901627
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901584
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901202
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901570
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901524
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901160
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901462
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901145
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901086
 
2016
 
Great Dane
 
Dry Van
1JJV532D2GL901556
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901150
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901221
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901560
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901175
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900902
 
2016
 
Great Dane
 
Dry Van
1JJV532D1GL901581
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901179
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901135
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901206
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901618
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901575
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901548
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901611
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902189
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902215
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902225
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902212
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902193
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902236
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902139
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902263
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902170
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902182
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902260
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902216
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902203
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902197
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902274
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902256
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902219
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D7GL902217
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902167
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902158
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902202
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902142
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902213
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902245
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902232
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902166
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902178
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902246
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902264
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902252
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902190
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902160
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902204
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902206
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902254
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902269
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902135
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902199
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902155
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902251
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902255
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902214
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902144
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902164
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902184
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900432
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902229
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902153
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902100
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900559
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902194
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902122
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900664
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902117
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902237
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902115
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901306
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902127
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902271
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900531
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902221
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902056
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902175
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900644
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902138
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900809
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902159
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900707
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902037
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902205
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902057
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902146
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902147
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902062
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901285
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900506
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D2GL900486
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902041
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900476
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900563
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901231
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902040
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900608
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902253
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902133
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900578
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902261
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900626
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900826
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900435
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902266
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902042
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900704
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900784
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900733
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902152
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900566
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902132
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902270
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902116
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902234
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902078
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902262
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900537
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902084
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902240
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900705
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902208
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900493
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900571
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902113
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902059
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902241
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902228
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902119
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902130
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902275
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902272
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902273
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902095
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902043
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901264
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902157
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902126
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902094
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902120
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902247
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901283
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902198
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901308
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902131
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902074
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902222
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902173
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900757
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532DXGL902101
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902161
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900604
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900753
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900570
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902218
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902077
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901295
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900721
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900678
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900682
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900714
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900508
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900482
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900770
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900457
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900466
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL900775
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900672
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900794
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900828
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900827
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900729
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900599
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900613
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL900579
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900479
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900557
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900587
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900501
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900580
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900773
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900679
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900635
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900628
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900543
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900550
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900695
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900500
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900641
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900619
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900460
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902250
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902143
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902076
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902248
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902276
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900515
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902034
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902060
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902080
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902165
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900655
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902277
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902075
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902067
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902110
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901289
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902137
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

 
1JJV532DXGL902258
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902065
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902191
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902185
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901241
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901294
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901309
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901266
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901234
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901293
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901272
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901242
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901291
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902207
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902224
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902061
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902163
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902244
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902249
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902149
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902176
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900768
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900485
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902171
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902156
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902230
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901243
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902195
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902278
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900723
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902151
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902259
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902267
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902136
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901278
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900539
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902108
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902179
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902150
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902154
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902265
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902172
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900609
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901269
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902141
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902066
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902045
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902055
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900616
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902134
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900434
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900600
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902233
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900657
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902083
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902054
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902103
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902048
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902239
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D0GL902088
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902223
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902079
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902046
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902227
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901240
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900652
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902243
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902102
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902068
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902125
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902038
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902044
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902035
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902111
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902070
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902104
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902093
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902090
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902039
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902145
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902112
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902047
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902098
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902209
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902091
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902099
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902050
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902049
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902235
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902087
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902058
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902210
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902107
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902242
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902031
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902082
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902106
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902105
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902121
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902097
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902072
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902086
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902174
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902089
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902201
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902033
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902064
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900495
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902169
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900617
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902032
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902036
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900554
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902118
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902162
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901246
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902200
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902092
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D5GL901261
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902085
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902109
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902196
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900521
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900511
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902052
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900716
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902096
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902148
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900823
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900491
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902114
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902053
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902071
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902187
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900801
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902183
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902051
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902030
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902063
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900552
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902069
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902128
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902073
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902140
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900574
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902129
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902168
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900774
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900494
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902220
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902238
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902123
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900819
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900725
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902211
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902268
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902186
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902180
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900800
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900766
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902279
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900447
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901333
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901332
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901337
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901390
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901408
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901360
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901371
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901397
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901314
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901349
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901421
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901379
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901409
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901323
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901417
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D2GL901430
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901410
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901369
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901413
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901406
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901438
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901411
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901364
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901368
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901424
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901351
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901359
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902305
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902282
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902296
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902315
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902303
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902280
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902309
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902320
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902286
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902310
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902293
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902288
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902314
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902364
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902307
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902281
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902326
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902316
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902299
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902306
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902359
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902372
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902327
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902424
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902337
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902298
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902291
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902321
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902382
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902284
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902313
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902294
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902289
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902332
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902304
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902297
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902318
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902322
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902416
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902312
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902399
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902287
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902429
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902311
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902324
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902283
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902329
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D4GL902319
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902323
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902391
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902295
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902404
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902290
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902368
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902300
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902325
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902317
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902393
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902302
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902308
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902301
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902285
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902389
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902345
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902292
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902381
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902390
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902385
 
2016
 
Wabash
 
Dry Van
1JJV532D8HL903118
 
2017
 
Wabash
 
Dry Van
1JJV532D3HL902930
 
2017
 
Wabash
 
Dry Van
1JJV532D2HL903003
 
2017
 
Wabash
 
Dry Van
1JJV532D8HL902955
 
2017
 
Wabash
 
Dry Van
1JJV532D6HL903036
 
2017
 
Wabash
 
Dry Van
1JJV532D8HL903071
 
2017
 
Wabash
 
Dry Van
1JJV532D1HL903087
 
2017
 
Wabash
 
Dry Van
1JJV532D7GL899643
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899729
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899709
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899506
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899500
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899408
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899750
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899677
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899640
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899048
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899176
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899335
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899263
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899342
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899301
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899306
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899076
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899079
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899085
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899092
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899133
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899104
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899244
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899360
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899318
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899231
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899062
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899084
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899126
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899297
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899340
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532DXGL899524
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899690
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899670
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899981
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899299
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899811
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899633
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899707
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899586
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899598
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899601
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899605
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899422
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899521
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899457
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899404
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899409
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899544
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899420
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899577
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899718
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899576
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899712
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899387
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899042
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899700
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899755
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899490
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899564
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899656
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899551
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899071
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899637
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899412
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899720
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899078
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899683
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899751
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899733
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899667
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899749
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899768
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899662
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899969
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899934
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899844
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899331
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899632
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899686
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899723
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899661
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899694
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899657
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899658
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899837
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899722
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899698
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899636
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899645
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D7GL899660
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899668
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899763
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899676
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899701
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899708
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899631
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899685
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899713
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899674
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899741
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899635
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899641
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899669
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899706
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899715
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899638
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899788
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899730
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899704
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899684
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899696
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899724
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899644
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899778
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899634
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899745
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899649
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899281
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899848
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899738
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899265
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899856
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899535
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899593
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899726
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899968
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899920
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899941
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899994
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899962
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899971
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899921
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899965
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899918
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899949
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899984
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899924
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899975
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899374
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899719
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899129
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899308
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899710
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899680
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899842
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899735
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899678
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899732
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

 
1JJV532D7GL899948
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899702
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899202
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899541
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899473
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899666
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899743
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899742
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899232
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899247
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899945
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899737
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899537
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899424
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899639
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899679
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899175
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899647
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899714
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899687
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899278
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899540
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899688
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899705
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899245
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899333
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899699
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899766
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899472
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899366
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899143
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899246
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899501
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899727
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899775
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899309
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899061
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899717
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899653
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899081
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899518
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899642
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899734
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899736
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899464
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899066
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899913
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899689
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899915
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899892
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899223
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899659
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899561
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899372
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899697
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899511
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899266
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899235
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899258
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

 
1JJV532D1GL899282
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899716
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899068
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899758
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899286
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899451
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899399
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899673
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899654
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899262
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899816
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899618
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899574
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899416
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899692
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899782
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899925
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899646
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899728
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899748
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899423
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899648
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899339
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899650
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899986
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899744
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899731
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899664
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899871
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899972
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899119
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899665
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899675
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL899691
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899630
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899320
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899651
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899563
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899725
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899873
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899272
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899721
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899655
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899878
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899379
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899980
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899377
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899432
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL899693
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL899703
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL899896
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899747
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899843
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899681
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899663
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL899695
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899711
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899682
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899212
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D3GL899672
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL899652
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL899746
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899740
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL899825
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL899671
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL899916
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL899739
 
2016
 
Wabash
 
Dry Van
1JJV532D6CL736556
 
2012
 
Wabash
 
Dry Van
1JJV532D1CL557566
 
2012
 
Wabash
 
Dry Van
1JJV532D0CL736567
 
2012
 
Wabash
 
Dry Van
1JJV532DXCL736575
 
2012
 
Wabash
 
Dry Van
1JJV532D6CL736475
 
2012
 
Wabash
 
Dry Van
1JJV532D9CL621028
 
2012
 
Wabash
 
Dry Van
1JJV532D3CL736630
 
2012
 
Wabash
 
Dry Van
1JJV532D7CL736551
 
2012
 
Wabash
 
Dry Van
1JJV532D8CL736543
 
2012
 
Wabash
 
Dry Van
1JJV532D4CL620739
 
2012
 
Wabash
 
Dry Van
1JJV532D0CL736522
 
2012
 
Wabash
 
Dry Van
1JJV532D5CL620569
 
2012
 
Wabash
 
Dry Van
1JJV532D0CL736584
 
2012
 
Wabash
 
Dry Van
1JJV532D6CL736573
 
2012
 
Wabash
 
Dry Van
1JJV532DXCL621068
 
2012
 
Wabash
 
Dry Van
1JJV532D3CL736868
 
2012
 
Wabash
 
Dry Van
1GRAP0628CT569471
 
2012
 
Great Dane
 
Dry Van
1JJV532D4CL736538
 
2012
 
Wabash
 
Dry Van
1JJV532D8CL736493
 
2012
 
Wabash
 
Dry Van
1JJV532D5CL736547
 
2012
 
Wabash
 
Dry Van
1JJV532D0CL736469
 
2012
 
Wabash
 
Dry Van
1JJV532D0CL620544
 
2012
 
Wabash
 
Dry Van
1JJV532D9CL621059
 
2012
 
Wabash
 
Dry Van
1JJV532D0CL736505
 
2012
 
Wabash
 
Dry Van
1JJV532D6CL736444
 
2012
 
Wabash
 
Dry Van
1JJV532D6CL736525
 
2012
 
Wabash
 
Dry Van
1JJV532D5CL736600
 
2012
 
Wabash
 
Dry Van
1JJV532D5CL621043
 
2012
 
Wabash
 
Dry Van
1JJV532D8CL736431
 
2012
 
Wabash
 
Dry Van
1JJV532D2CL736490
 
2012
 
Wabash
 
Dry Van
1JJV532D8CL620615
 
2012
 
Wabash
 
Dry Van
1JJV532D1CL736495
 
2012
 
Wabash
 
Dry Van
1JJV532D6CL736508
 
2012
 
Wabash
 
Dry Van
1GRAP0622DT573775
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574298
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574541
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574603
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574648
 
2013
 
Great Dane
 
Dry Van
1GRAP0629DT573918
 
2013
 
Great Dane
 
Dry Van
1GRAP0621DT573881
 
2013
 
Great Dane
 
Dry Van
1GRAP0629DT573899
 
2013
 
Great Dane
 
Dry Van
1GRAP0629DT573806
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574113
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574796
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT573838
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574804
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574634
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT574384
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574315
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT573927
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT574845
 
2013
 
Great Dane
 
Dry Van

 

--------------------------------------------------------------------------------

 
1GRAP0626DT574671
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT573825
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574164
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT573958
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574685
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574461
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT573800
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT573819
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574835
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT573852
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574377
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574659
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574170
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT574185
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT574646
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574575
 
2013
 
Great Dane
 
Dry Van
1GRAP0629DT574809
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574203
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574250
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT573836
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT573795
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574444
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574785
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574751
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574502
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574779
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT574851
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574276
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT574574
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574312
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT574000
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT573950
 
2013
 
Great Dane
 
Dry Van
1GRAP0621DT574321
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT574305
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT574839
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574732
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574105
 
2013
 
Great Dane
 
Dry Van
1GRAP0621DT574819
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT574817
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574153
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT574347
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT574610
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574097
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574331
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT574148
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT574599
 
2013
 
Great Dane
 
Dry Van
1GRAP0621DT574626
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574757
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574636
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574407
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT574800
 
2013
 
Great Dane
 
Dry Van
1GRAP0621DT573993
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT574103
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT573875
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT573938
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574791
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT573857
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT573957
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT574764
 
2013
 
Great Dane
 
Dry Van

 

--------------------------------------------------------------------------------

1GRAP062XDT574799
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574399
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT573978
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT573925
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT573776
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574432
 
2013
 
Great Dane
 
Dry Van
1GRAP0629DT574776
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT573814
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574737
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574699
 
2013
 
Great Dane
 
Dry Van
1GRAP0629DT574552
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT574719
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT573813
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574449
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574435
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT573788
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574012
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT573902
 
2013
 
Great Dane
 
Dry Van
1GRAP0621DT574769
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574219
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT573933
 
2013
 
Great Dane
 
Dry Van
1GRAP0629DT574034
 
2013
 
Great Dane
 
Dry Van
1GRAP0629DT574731
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT574588
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT574126
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT574143
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574746
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574754
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT574224
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT574341
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574040
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT573839
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT573865
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT574140
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT573926
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574726
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574850
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574704
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574334
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574205
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574693
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT573763
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574810
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574301
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574279
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT573903
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT574419
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574788
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574662
 
2013
 
Great Dane
 
Dry Van
1GRAP0629DT573837
 
2013
 
Great Dane
 
Dry Van
1GRAP0629DT574700
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574242
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT574825
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT576661
 
2013
 
Wabash
 
Dry Van
1GRAP0621DT574660
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT573932
 
2013
 
Great Dane
 
Dry Van
1GRAP0621DT574237
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT574456
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT574808
 
2013
 
Great Dane
 
Dry Van

 

--------------------------------------------------------------------------------

1GRAP0629DT574549
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT573751
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT574658
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574211
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT574243
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT574028
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT574498
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT573862
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT575242
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574393
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT574744
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574494
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT574585
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT576699
 
2013
 
Wabash
 
Dry Van
1GRAP0625DT574581
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574202
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574337
 
2013
 
Great Dane
 
Dry Van
1GRAP0621DT574058
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT574462
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574698
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT574577
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574777
 
2013
 
Great Dane
 
Dry Van
1GRAP0621DT574741
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT573924
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT574428
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT574415
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT573929
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT574067
 
2013
 
Great Dane
 
Dry Van
1JJV532D6DL786259
 
2013
 
Wabash
 
Dry Van
1GRAP0623DT574465
 
2013
 
Great Dane
 
Dry Van
1GRAP062XDT573930
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT573798
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT574713
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT573912
 
2013
 
Great Dane
 
Dry Van
1GRAP0621DT574478
 
2013
 
Great Dane
 
Dry Van
1GRAP0621DT574609
 
2013
 
Great Dane
 
Dry Van
1GRAP0624DT574300
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT574234
 
2013
 
Great Dane
 
Dry Van
1GRAP0626DT573830
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT574661
 
2013
 
Great Dane
 
Dry Van
1GRAP0629DT574647
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574614
 
2013
 
Great Dane
 
Dry Van
1GRAP0627DT574131
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574192
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT574286
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT573919
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT574683
 
2013
 
Great Dane
 
Dry Van
1GRAP0623DT573803
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574564
 
2013
 
Great Dane
 
Dry Van
1GRAP0620DT574553
 
2013
 
Great Dane
 
Dry Van
1GRAP0625DT574046
 
2013
 
Great Dane
 
Dry Van
1GRAP0622DT573968
 
2013
 
Great Dane
 
Dry Van
1GRAP0628DT573943
 
2013
 
Great Dane
 
Dry Van
1UYVS25355G534433
 
2005
 
Utility
 
Dry Van
1GRAA06235D410789
 
2005
 
Great Dane
 
Dry Van
1UYVS25335G534480
 
2005
 
Utility
 
Dry Van
1GRAA06205D410796
 
2005
 
Great Dane
 
Dry Van
QUYVS253X6G748982
 
2006
 
Utility
 
Dry Van
QUYVS25376G748972
 
2006
 
Utility
 
Dry Van

 

--------------------------------------------------------------------------------

1UYVS253766748907
 
2006
 
Utility
 
Dry Van
13N1532C4F1511210
 
2015
 
Revolution
 
Flatbed
2MN01JAH551005048
 
2005
 
Trailmobile
 
Dry Van
1S12E95365E501481
 
2005
 
Strick
 
Dry Van
1UYVS25335G534494
 
2005
 
Utility
 
Dry Van
1UYVS25305G534453
 
2005
 
Utility
 
Dry Van
1GRAA06235D410792
 
2005
 
Great Dane
 
Dry Van
1UYVS25356G748923
 
2005
 
Utility
 
Dry Van
1GRAA06235D410808
 
2005
 
Great Dane
 
Dry Van
1UYVS25326G748944
 
2005
 
Utility
 
Dry Van
1UYVS25305G534470
 
2005
 
Utility
 
Dry Van
1UYVS25305G534405
 
2005
 
Utility
 
Dry Van
1UYVS253X5G534444
 
2005
 
Utility
 
Dry Van
1UYVS25316G748921
 
2005
 
Utility
 
Dry Van
2MN01JAH051005037
 
2005
 
Trailmobile
 
Dry Van
1UYVS25376G748955
 
2005
 
Utility
 
Dry Van
1UYVS25375G534417
 
2005
 
Utility
 
Dry Van
1GRAA06225D410816
 
2005
 
Great Dane
 
Dry Van
1UYVS25336G748953
 
2005
 
Utility
 
Dry Van
1UYVS253X6G748996
 
2005
 
Utility
 
Dry Van
2MN01JAH351005078
 
2005
 
Trailmobile
 
Dry Van
1GRAA06215D410791
 
2005
 
Great Dane
 
Dry Van
1UYVS25386G748978
 
2005
 
Utility
 
Dry Van
1UYVS25376G748938
 
2005
 
Utility
 
Dry Van
1UYVS25316G748935
 
2005
 
Utility
 
Dry Van
1UYVS25316G748983
 
2005
 
Utility
 
Dry Van
1UYVS25335G534477
 
2005
 
Utility
 
Dry Van
1UYVS25346G748962
 
2005
 
Utility
 
Dry Van
2MN01JAH351005095
 
2005
 
Trailmobile
 
Dry Van
2MN01JAH351005128
 
2005
 
Trailmobile
 
Dry Van
2MN01JAHX51005045
 
2005
 
Trailmobile
 
Dry Van
2MN01JAH551005132
 
2005
 
Trailmobile
 
Dry Van
1UYVS25305G534498
 
2005
 
Utility
 
Dry Van
1UYVS25376G748941
 
2005
 
Utility
 
Dry Van
2MN01JAH551005115
 
2005
 
Trailmobile
 
Dry Van
1UYVS25356G748906
 
2005
 
Utility
 
Dry Van
1UYVS25305G534419
 
2005
 
Utility
 
Dry Van
1UYVS25365G534442
 
2005
 
Utility
 
Dry Van
1UYVS25396G748911
 
2005
 
Utility
 
Dry Van
1UYVS25356G748937
 
2005
 
Utility
 
Dry Van
1UYVS25315G534459
 
2005
 
Utility
 
Dry Van
1UYVS25306G748988
 
2005
 
Utility
 
Dry Van
2MN01JAH951005120
 
2005
 
Trailmobile
 
Dry Van
1UYVS253X6G748951
 
2005
 
Utility
 
Dry Van
1GRAA06235D410811
 
2005
 
Great Dane
 
Dry Van
1UYVS25396G748990
 
2005
 
Utility
 
Dry Van
1UYVS25326G748961
 
2005
 
Utility
 
Dry Van
1UYVS253X6G748903
 
2005
 
Utility
 
Dry Van
1UYVS25386G748981
 
2005
 
Utility
 
Dry Van
1GRAA06205D410782
 
2005
 
Great Dane
 
Dry Van
1UYVS25356G748999
 
2005
 
Utility
 
Dry Van
1UYVS25355G534478
 
2005
 
Utility
 
Dry Van
1GRAA06245D410817
 
2005
 
Great Dane
 
Dry Van
1UYVS25365G534408
 
2005
 
Utility
 
Dry Van
1GRAA06295D410795
 
2005
 
Great Dane
 
Dry Van
1UYVS25336G748905
 
2005
 
Utility
 
Dry Van
1UYVS25325G534437
 
2005
 
Utility
 
Dry Van
2MN01JAH751005049
 
2005
 
Trailmobile
 
Dry Van
1UYVS25305G534467
 
2005
 
Utility
 
Dry Van

 

--------------------------------------------------------------------------------

2MN01JAH751005102
 
2005
 
Trailmobile
 
Dry Van
1UYVS25336G748998
 
2005
 
Utility
 
Dry Van
1UYVS253X6G748948
 
2005
 
Utility
 
Dry Van
1UYVS25386G748950
 
2005
 
Utility
 
Dry Van
1UYVS25346G748931
 
2005
 
Utility
 
Dry Van
1GRAA06255D410793
 
2005
 
Great Dane
 
Dry Van
1UYVS25385G534488
 
2005
 
Utility
 
Dry Van
1UYVS25376G748924
 
2005
 
Utility
 
Dry Van
1UYVS25356G748954
 
2005
 
Utility
 
Dry Van
1UYVS25335G534415
 
2005
 
Utility
 
Dry Van
1GRAA06265D410804
 
2005
 
Great Dane
 
Dry Van
1UYVS25395G534418
 
2005
 
Utility
 
Dry Van
1UYVS25346G748945
 
2005
 
Utility
 
Dry Van
1UYVS25335G534401
 
2005
 
Utility
 
Dry Van
1UYVS253X5G534475
 
2005
 
Utility
 
Dry Van
1GRAA06285D410805
 
2005
 
Great Dane
 
Dry Van
1UYVS25306G748991
 
2005
 
Utility
 
Dry Van
1GRAA06295D410814
 
2005
 
Great Dane
 
Dry Van
1UYVS25355G534481
 
2005
 
Utility
 
Dry Van
2MN01JAH451005090
 
2005
 
Trailmobile
 
Dry Van
1UYVS25386G748916
 
2005
 
Utility
 
Dry Van
2MN01JAH951005103
 
2005
 
Trailmobile
 
Dry Van
1UYVS25376G748969
 
2005
 
Utility
 
Dry Van
1UYVS25356G748940
 
2005
 
Utility
 
Dry Van
1UYVS25365G534425
 
2005
 
Utility
 
Dry Van
1UYVS25396G748942
 
2005
 
Utility
 
Dry Van
1UYVS25335G534432
 
2005
 
Utility
 
Dry Van
1UYVS25395G534466
 
2005
 
Utility
 
Dry Van
1UYVS25356G748985
 
2005
 
Utility
 
Dry Van
2MN01JAH451005106
 
2005
 
Trailmobile
 
Dry Van
2MN01JAH851005111
 
2005
 
Trailmobile
 
Dry Van
2MN01JAH751005052
 
2005
 
Trailmobile
 
Dry Van
1UYVS25326G748975
 
2005
 
Utility
 
Dry Van
1UYVS25355G534447
 
2005
 
Utility
 
Dry Van
1UYVS25325G534406
 
2005
 
Utility
 
Dry Van
1UYVS25396G748939
 
2005
 
Utility
 
Dry Van
1GRAA06265D410771
 
2005
 
Great Dane
 
Dry Van
1GRAA06295D410800
 
2005
 
Great Dane
 
Dry Van
1UYVS25385G534426
 
2005
 
Utility
 
Dry Van
1UYVS25355G534495
 
2005
 
Utility
 
Dry Van
1GRAA06275D410777
 
2005
 
Great Dane
 
Dry Van
1UYVS25365G534439
 
2005
 
Utility
 
Dry Van
1UYVS25335G534463
 
2005
 
Utility
 
Dry Van
1UYVS25365G534473
 
2005
 
Utility
 
Dry Van
IUYVS25355G534433
 
2005
 
Utility
 
Dry Van
1UYVS25335G534446
 
2005
 
Utility
 
Dry Van
1GRAA06265D410785
 
2005
 
Great Dane
 
Dry Van
2MN01JAH451005056
 
2005
 
Trailmobile
 
Dry Van
1UYVS25305G534436
 
2005
 
Utility
 
Dry Van
1UYVS25325G534499
 
2005
 
Utility
 
Dry Van
1GRAA06275D410794
 
2005
 
Great Dane
 
Dry Van
1UYVS25395G534483
 
2005
 
Utility
 
Dry Van
1UYVS25336G748970
 
2005
 
Utility
 
Dry Van
1UYVS25326G748989
 
2005
 
Utility
 
Dry Van
1UYVS25395G534404
 
2005
 
Utility
 
Dry Van
1UYVS25375G534479
 
2005
 
Utility
 
Dry Van
1UYVS253X6G748965
 
2005
 
Utility
 
Dry Van
1UYVS25376G748986
 
2005
 
Utility
 
Dry Van
2MN01JAH251005069
 
2005
 
Trailmobile
 
Dry Van

 

--------------------------------------------------------------------------------

2MN01JAH851005044
 
2005
 
Trailmobile
 
Dry Van
1UYVS25396G748973
 
2005
 
Utility
 
Dry Van
1UYVS25375G534420
 
2005
 
Utility
 
Dry Van
1UYVS25375G534482
 
2005
 
Utility
 
Dry Van
1UYVS25316G748966
 
2005
 
Utility
 
Dry Van
1GRAA06285D410786
 
2005
 
Great Dane
 
Dry Van
1UYVS25396G748908
 
2005
 
Utility
 
Dry Van
1UYVS25305G534422
 
2005
 
Utility
 
Dry Van
1UYVS25325G534454
 
2005
 
Utility
 
Dry Van
1UYVS25345G534438
 
2005
 
Utility
 
Dry Van
1UYVS25346G748928
 
2005
 
Utility
 
Dry Van
2MN01JAH651005057
 
2005
 
Trailmobile
 
Dry Van
2MN01JAH651005107
 
2005
 
Trailmobile
 
Dry Van
1GRAA06295D410781
 
2005
 
Great Dane
 
Dry Van
1UYVS25355G534450
 
2005
 
Utility
 
Dry Van
1UYVS25306G748912
 
2005
 
Utility
 
Dry Van
1GRAA06295D410778
 
2005
 
Great Dane
 
Dry Van
1UYVS25366G748946
 
2005
 
Utility
 
Dry Van
1GRAA06215D410810
 
2005
 
Great Dane
 
Dry Van
1UYVS25336G748919
 
2005
 
Utility
 
Dry Van
1GRAA06205D410779
 
2005
 
Great Dane
 
Dry Van
1UYVS25395G534497
 
2005
 
Utility
 
Dry Van
1UYVS25396G748956
 
2005
 
Utility
 
Dry Van
1UYVS25315G534428
 
2005
 
Utility
 
Dry Van
2MN01JAH951005098
 
2005
 
Trailmobile
 
Dry Van
1GRAA06265D410818
 
2005
 
Great Dane
 
Dry Van
1UYVS25336G748984
 
2005
 
Utility
 
Dry Van
1UYVS25375G534448
 
2005
 
Utility
 
Dry Van
1UYVS25385G534457
 
2005
 
Utility
 
Dry Van
2MN01JAH051005068
 
2005
 
Trailmobile
 
Dry Van
1UYVS25386G748933
 
2005
 
Utility
 
Dry Van
2MN01JAH251005086
 
2005
 
Trailmobile
 
Dry Van
1UYVS25326G748992
 
2005
 
Utility
 
Dry Van
2MN01JAH651005091
 
2005
 
Trailmobile
 
Dry Van
1UYVS25316G748904
 
2005
 
Utility
 
Dry Van
1UYVS25316G748952
 
2005
 
Utility
 
Dry Van
1UYVS25375G534451
 
2005
 
Utility
 
Dry Van
2MN01JAH651005074
 
2005
 
Trailmobile
 
Dry Van
1UYVS25335G534429
 
2005
 
Utility
 
Dry Van
1UYVS25365G534456
 
2005
 
Utility
 
Dry Van
1UYVS25306G748974
 
2005
 
Utility
 
Dry Van
1GRAA06225D410802
 
2005
 
Great Dane
 
Dry Van
1GRAA06245D410784
 
2005
 
Great Dane
 
Dry Van
1UYVS25306G748960
 
2005
 
Utility
 
Dry Van
1GRAA06225D410783
 
2005
 
Great Dane
 
Dry Van
1UYVS253X5G534430
 
2005
 
Utility
 
Dry Van
1UYVS253X6G748979
 
2005
 
Utility
 
Dry Van
1UYVS25315G534462
 
2005
 
Utility
 
Dry Van
1UYVS25386G748947
 
2005
 
Utility
 
Dry Van
2MN01JAH251005041
 
2005
 
Trailmobile
 
Dry Van
1UYVS25366G748915
 
2005
 
Utility
 
Dry Van
2MN01JAH551005065
 
2005
 
Trailmobile
 
Dry Van
1UYVS25315G534414
 
2005
 
Utility
 
Dry Van
1UYVS25356G748968
 
2005
 
Utility
 
Dry Van
1UYVS25345G534472
 
2005
 
Utility
 
Dry Van
1GRAA06205D410801
 
2005
 
Great Dane
 
Dry Van
1UYVS25385G534460
 
2005
 
Utility
 
Dry Van
2MN01JAH651005124
 
2005
 
Trailmobile
 
Dry Van
2MN01JAH151005094
 
2005
 
Trailmobile
 
Dry Van

 

--------------------------------------------------------------------------------

1GRAA06215D410807
 
2005
 
Great Dane
 
Dry Van
1UYVS253X5G534427
 
2005
 
Utility
 
Dry Van
1UYVS25305G534484
 
2005
 
Utility
 
Dry Van
1UYVS25346G748900
 
2005
 
Utility
 
Dry Van
1UYVS25396G748925
 
2005
 
Utility
 
Dry Van
1GRAA06205D410815
 
2005
 
Great Dane
 
Dry Van
1GRAA062X5D410787
 
2005
 
Great Dane
 
Dry Van
1UYVS25326G748927
 
2005
 
Utility
 
Dry Van
1UYVS25316G748949
 
2005
 
Utility
 
Dry Van
1GRAA06285D410769
 
2005
 
Great Dane
 
Dry Van
1UYVS25375G534434
 
2005
 
Utility
 
Dry Van
1UYVS25346G748959
 
2005
 
Utility
 
Dry Van
1UYVS25306G748909
 
2005
 
Utility
 
Dry Van
1UYVS25346G748993
 
2005
 
Utility
 
Dry Van
1UYVS25365G534487
 
2005
 
Utility
 
Dry Van
1UYVS25355G534416
 
2005
 
Utility
 
Dry Van
1UYVS25366G748963
 
2005
 
Utility
 
Dry Van
1GRAA06255D410809
 
2005
 
Great Dane
 
Dry Van
2MN01JAH651005060
 
2005
 
Trailmobile
 
Dry Van
2MN01JAH851005061
 
2005
 
Trailmobile
 
Dry Van
1UYVS25315G534493
 
2005
 
Utility
 
Dry Van
1UYVS25315G534445
 
2005
 
Utility
 
Dry Van
1UYVS25325G534423
 
2005
 
Utility
 
Dry Van
1UYVS25306G748943
 
2005
 
Utility
 
Dry Van
1UYVS25366G748901
 
2005
 
Utility
 
Dry Van
1UYVS25386G748995
 
2005
 
Utility
 
Dry Van
1UYVS25316G748918
 
2005
 
Utility
 
Dry Van
1UYVS25365G534490
 
2005
 
Utility
 
Dry Van
1UYVS25385G534491
 
2005
 
Utility
 
Dry Van
1UYVS25306G748957
 
2005
 
Utility
 
Dry Van
1UYVS25395G534449
 
2005
 
Utility
 
Dry Van
1GRAA06285D410772
 
2005
 
Great Dane
 
Dry Van
1UYVS25345G534455
 
2005
 
Utility
 
Dry Van
1UYVS25346G748976
 
2005
 
Utility
 
Dry Van
1UYVS25355G534464
 
2005
 
Utility
 
Dry Van
1GRAA06215D410774
 
2005
 
Great Dane
 
Dry Van
2MN01JAH451005087
 
2005
 
Trailmobile
 
Dry Van
1UYVS25315G534400
 
2005
 
Utility
 
Dry Van
1GRAA062X5D410773
 
2005
 
Great Dane
 
Dry Van
1UYVS25345G534407
 
2005
 
Utility
 
Dry Van
2MN01JAH551005082
 
2005
 
Trailmobile
 
Dry Van
1UYVS25346G748914
 
2005
 
Utility
 
Dry Van
1UYVS253X5G534492
 
2005
 
Utility
 
Dry Van
1UYVS25315G534476
 
2005
 
Utility
 
Dry Van
1GRAA06245D410770
 
2005
 
Great Dane
 
Dry Van
1UYVS25306G748926
 
2005
 
Utility
 
Dry Van
2MN01JAH951005070
 
2005
 
Trailmobile
 
Dry Van
1GRAA062X5D410806
 
2005
 
Great Dane
 
Dry Van
1UYVS25356G748971
 
2005
 
Utility
 
Dry Van
1UYVS25385G534409
 
2005
 
Utility
 
Dry Van
1UYVS25345G534424
 
2005
 
Utility
 
Dry Van
1GRAA06275D410813
 
2005
 
Great Dane
 
Dry Van
1UYVS25326G748930
 
2005
 
Utility
 
Dry Van
1UYVS25345G534469
 
2005
 
Utility
 
Dry Van
1UYVS25376G748910
 
2005
 
Utility
 
Dry Van
1UYVS25366G748929
 
2005
 
Utility
 
Dry Van
1UYVS25325G534471
 
2005
 
Utility
 
Dry Van
1GRAA06245D410803
 
2005
 
Great Dane
 
Dry Van
1UYVS253X6G748934
 
2005
 
Utility
 
Dry Van

 

--------------------------------------------------------------------------------

1GRAA06275D410780
 
2005
 
Great Dane
 
Dry Van
1UYVS25325G534485
 
2005
 
Utility
 
Dry Van
1UYVS253X5G534461
 
2005
 
Utility
 
Dry Van
2MN01JAH951005036
 
2005
 
Trailmobile
 
Dry Van
1UYVS25385G534474
 
2005
 
Utility
 
Dry Van
1UYVS25395G534421
 
2005
 
Utility
 
Dry Van
1GRAA06225D410797
 
2005
 
Great Dane
 
Dry Van
1UYVS25366G748994
 
2005
 
Utility
 
Dry Van
1UYVS25326G748913
 
2005
 
Utility
 
Dry Van
1UYVS25355G534402
 
2005
 
Utility
 
Dry Van
1GRAA06255D410776
 
2005
 
Great Dane
 
Dry Van
1UYVS25386G748902
 
2005
 
Utility
 
Dry Van
1UYVS25336G748922
 
2005
 
Utility
 
Dry Van
1UYVS253X6G748917
 
2005
 
Utility
 
Dry Van
2MN01JAH351005081
 
2005
 
Trailmobile
 
Dry Van
2MN01JAH451005073
 
2005
 
Trailmobile
 
Dry Van
1UYVS25336G748967
 
2005
 
Utility
 
Dry Van
1GRAA06245D410798
 
2005
 
Great Dane
 
Dry Van
1GRAA062X5D410790
 
2005
 
Great Dane
 
Dry Van
1UYVS25366G748977
 
2005
 
Utility
 
Dry Van
1GRAA06265D410799
 
2005
 
Great Dane
 
Dry Van
1UYVS25326G748958
 
2005
 
Utility
 
Dry Van
1UYVS25375G534403
 
2005
 
Utility
 
Dry Van
1UYVS25366G748932
 
2005
 
Utility
 
Dry Van
1UYVS25375G534465
 
2005
 
Utility
 
Dry Van
1UYVS25395G534435
 
2005
 
Utility
 
Dry Van
2MN01JAH051005040
 
2005
 
Trailmobile
 
Dry Van
1GRAA06235D410775
 
2005
 
Great Dane
 
Dry Van
1UYVS25366G748980
 
2005
 
Utility
 
Dry Van
1UYVS25345G534441
 
2005
 
Utility
 
Dry Van
1UYVS25325G534468
 
2005
 
Utility
 
Dry Van
1GRAA06215D410788
 
2005
 
Great Dane
 
Dry Van
1UYVS25396G748987
 
2005
 
Utility
 
Dry Van
2MN01JAH951005053
 
2005
 
Trailmobile
 
Dry Van
1UYVS25345G534486
 
2005
 
Utility
 
Dry Van
1UYVS25385G534443
 
2005
 
Utility
 
Dry Van
1UYVS25395G534452
 
2005
 
Utility
 
Dry Van
1UYVS25315G534431
 
2005
 
Utility
 
Dry Van
1UYVS25336G748936
 
2005
 
Utility
 
Dry Van
1UYVS25386G748964
 
2005
 
Utility
 
Dry Van
1UYVS253X6G748982
 
2006
 
Utility
 
Dry Van
1UYVS25376G748972
 
2006
 
Utility
 
Dry Van
1UYVS253X66748907
 
2006
 
Utility
 
Dry Van
1JJV532W87L035234
 
2006
 
Wabash
 
Dry Van
1UYVS253X6G748920
 
2006
 
Utility
 
Dry Van
1DW1A53207E003533
 
2007
 
Stoughton
 
Dry Van
1S12E9532BE524798
 
2011
 
Strickland
 
Dry Van
1GRAP0622CT567604
 
2012
 
Great Dane
 
Dry Van
1GRAP0629DT574311
 
2013
 
Great Dane
 
Dry Van
5V8VA5326EM402597
 
2014
 
Vanguard
 
Dry Van
1JJV532D7CL736484
 
2012
 
Wabash
 
Dry Van
1JJV532D4CL736572
 
2012
 
Wabash
 
Dry Van
1JJV532D3CL736482
 
2012
 
Wabash
 
Dry Van
1JJV532D4GL900263
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900383
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900254
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900216
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900012
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900270
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D4GL900120
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900361
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900168
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900225
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900233
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900370
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900337
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900329
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL900274
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900275
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900140
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900223
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900013
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900392
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900124
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900075
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900224
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900083
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900214
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900371
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900282
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900180
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900393
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900340
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900034
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900328
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900251
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900397
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900366
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900245
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900061
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900029
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900166
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900052
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900158
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900118
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900293
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900153
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900156
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900332
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900149
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900103
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900217
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900005
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900404
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900174
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900127
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL900212
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900018
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900418
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900427
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900420
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900279
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900181
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900318
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900311
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900364
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900196
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900241
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D4GL900411
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL900226
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900204
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900110
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900171
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL900047
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900152
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900363
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900256
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900038
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900357
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900063
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900210
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900283
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL900081
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900108
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900237
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900221
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900001
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900235
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900375
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL900016
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900157
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900003
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900045
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900302
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900070
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL900260
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900197
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900391
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900415
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900218
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL900011
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL900322
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL900086
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL900066
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900027
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL900117
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900331
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900129
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL900299
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL900017
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL900354
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL900006
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL900341
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL900320
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901902
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901633
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901979
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901781
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901977
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901782
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901788
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901941
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901776
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901771
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901789
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901848
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901882
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D2GL901881
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901666
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901921
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901849
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901953
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901804
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901652
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902019
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901805
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901948
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901778
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901852
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902012
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901746
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901736
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901833
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901947
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901903
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901915
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901970
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901896
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901793
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901665
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901853
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901719
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901923
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902021
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901842
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901806
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901832
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901981
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901949
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901647
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901681
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901646
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901737
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901843
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901675
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901952
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901732
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902004
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901930
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901819
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901762
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901839
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901931
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901662
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901811
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902029
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901916
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901837
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901885
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901889
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901975
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901966
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902002
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901934
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901877
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901962
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D9GL901926
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901704
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901972
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901685
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901798
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901895
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901721
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901866
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901829
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901765
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901994
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901791
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901688
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901847
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901986
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901713
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901745
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901659
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901661
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901932
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901743
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901649
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901968
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901854
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901803
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901758
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901910
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902005
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901846
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901814
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901868
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901967
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901990
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901768
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901872
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901956
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901857
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901851
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901869
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901747
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901794
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901920
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901911
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901637
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901938
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902025
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901969
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901710
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902026
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901800
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901827
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901635
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901717
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901757
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901751
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901942
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901779
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901651
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901918
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D3GL901971
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901729
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901936
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901879
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901939
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901707
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901890
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901861
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901992
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901738
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901773
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901951
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901720
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901780
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901904
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901960
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901730
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901724
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901908
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901735
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901632
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901887
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901670
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901691
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901937
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901863
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901699
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901708
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901892
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901899
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901871
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901634
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901695
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901683
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901770
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901677
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901974
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901826
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901711
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901734
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901927
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901672
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901698
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901706
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901760
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901640
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901940
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902010
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901850
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901955
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901764
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901638
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL902022
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901772
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902013
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901965
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901783
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901873
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901784
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D8GL901822
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901673
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901928
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901982
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901676
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902011
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901668
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901864
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901705
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901897
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901886
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901631
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901844
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901643
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901795
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901976
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901674
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901650
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901774
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901775
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901785
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901727
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901980
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901984
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901792
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901754
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901678
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902001
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901838
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902007
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901642
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901907
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901797
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901867
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901883
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901718
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901654
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901684
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901714
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL902008
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901898
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901802
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL902016
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901630
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901636
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901790
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901973
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901978
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901909
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901690
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901828
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901878
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901891
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901840
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901929
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901957
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901700
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901799
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901917
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D6GL901950
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901702
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902028
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901874
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901755
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901741
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901924
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901749
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901742
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901998
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901820
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901658
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902017
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901959
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901763
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901657
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901855
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901810
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902020
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901701
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901935
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901831
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901696
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901841
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901901
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901825
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901884
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901922
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901728
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901961
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901752
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901655
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901744
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901817
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901687
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901645
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901823
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901875
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901644
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901824
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901912
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901900
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901740
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901963
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901656
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901796
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901996
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901733
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901894
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901686
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901893
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901723
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901876
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901679
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901648
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901739
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901925
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901993
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901697
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D0GL901913
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901905
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901983
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901769
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901787
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901821
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL902018
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901667
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901767
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901945
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902023
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901862
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901715
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901985
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901753
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL902009
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901664
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901680
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL902024
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901845
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901835
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901856
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901830
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901716
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901858
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901859
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901812
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901919
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL902006
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901999
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901815
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901641
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901988
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901756
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901870
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901759
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL902003
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901813
 
2016
 
Wabash
 
Dry Van
1JJV532D8GL901836
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901808
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901989
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL902015
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901731
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901995
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901809
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901906
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901693
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901709
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901987
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901692
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901689
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901671
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901663
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901818
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901964
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901722
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL902027
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901777
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901958
 
2016
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

1JJV532D8GL901660
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901694
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901880
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901944
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901748
 
2016
 
Wabash
 
Dry Van
1JJV532D9GL901943
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901703
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901888
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901954
 
2016
 
Wabash
 
Dry Van
1JJV532D6GL901933
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901816
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901669
 
2016
 
Wabash
 
Dry Van
1JJV532D5GL901860
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902014
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901865
 
2016
 
Wabash
 
Dry Van
1JJV532D3GL901761
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901914
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901997
 
2016
 
Wabash
 
Dry Van
1JJV532D2GL901766
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901712
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901807
 
2016
 
Wabash
 
Dry Van
1JJV532D7GL901682
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901801
 
2016
 
Wabash
 
Dry Van
1JJV532DXGL901725
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL902000
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901946
 
2016
 
Wabash
 
Dry Van
1JJV532D1GL901726
 
2016
 
Wabash
 
Dry Van
1JJV532D0GL901653
 
2016
 
Wabash
 
Dry Van
1JJV532D4GL901834
 
2016
 
Wabash
 
Dry Van
13N1532C1F1511200
 
2015
 
Fontaine
 
Flatbed
13N1532C7F1511184
 
2015
 
Fontaine
 
Flatbed
1TTF532A1F3897604
 
2015
 
Benson
 
Flatbed
1TTF532A4F3897564
 
2015
 
Benson
 
Flatbed
13N1532C3F1511182
 
2015
 
Fontaine
 
Flatbed
13N1532C9G1517702
 
2016
 
Fontaine
 
Flatbed
1TTF532C9G3932666
 
2016
 
Transcraft
 
Flatbed
1TTF532A0G3897868
 
2016
 
Benson
 
Flatbed
1TTF532A6G3897857
 
2016
 
Benson
 
Flatbed
13N1532CXG1517675
 
2016
 
Fontaine
 
Flatbed
1TTF532C0G3905873
 
2016
 
Transcraft
 
Flatbed
13N1532C7G1517679
 
2016
 
Fontaine
 
Flatbed
13N1532C4G1517705
 
2016
 
Fontaine
 
Flatbed
1TTF532C0G3905856
 
2016
 
Transcraft
 
Flatbed
13N1532C0G1517748
 
2016
 
Fontaine
 
Flatbed
1JJV532D8CL620825
 
2012
 
Wabash
 
Dry Van
1JJV532D9EL787083
 
2013
 
Wabash
 
Dry Van
1JJV532D7FL874255
 
2014
 
Wabash
 
Dry Van

 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


ESCROW AGREEMENT


[See Attached.]



--------------------------------------------------------------------------------

ESCROW AGREEMENT


THIS ESCROW AGREEMENT, dated effective as of April 1, 2019 (“Agreement”), is by
and among MF HOLDINGS, INC., a Maine corporation (“Buyer”), CELADON TRUCKING
SERVICES, INC., a New Jersey corporation (“Seller”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as escrow agent hereunder (“Escrow
Agent”).


BACKGROUND


A.  Buyer, Seller, Parent and the Companies party thereto have entered into a
Purchase Agreement (the “Purchase Agreement”), dated as of even date herewith,
pursuant to which Buyer is purchasing from Seller all of the Companies’
outstanding equity interests other than the Buckler GP Interest.


B.  The Purchase Agreement provides that Buyer shall deposit on behalf of Seller
the Escrow Funds (defined below) in segregated escrow accounts to be held by
Escrow Agent for the purpose of a post-closing purchase price adjustment and for
the purpose of indemnification obligations that may become due to Buyer pursuant
to the Purchase Agreement.


C.  Escrow Agent has agreed to accept, hold, and disburse the funds deposited
with it and any earnings thereon in accordance with the terms of this Agreement.


D.  Buyer and Seller have appointed the Representatives (as defined below) to
represent them for all purposes in connection with the funds to be deposited
with Escrow Agent and this Agreement.


E.  Buyer and Seller acknowledge that (i) Escrow Agent is not a party to and has
no duties or obligations under the Purchase Agreement, (ii) all references in
this Agreement to the Purchase Agreement are solely for the convenience of Buyer
and Seller, and (iii) Escrow Agent shall have no implied duties beyond the
express duties set forth in this Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:


1.          Definitions.  Solely as between Buyer and Seller, capitalized terms
used herein but not otherwise defined herein shall have the meanings given to
them in the Purchase Agreement.  The following terms shall have the following
meanings when used herein:


“Business Day” means any day, other than a Saturday, Sunday or legal holiday, on
which Escrow Agent at its location identified in Section 15 is open to the
public for general banking purposes.


“Buyer Representative” means the person(s) so designated on Schedule C hereto or
any other person designated in a writing signed by Buyer and delivered to Escrow
Agent and a Seller Representative in accordance with the notice provisions of
this Agreement, to act as its representative under this Agreement.
1

--------------------------------------------------------------------------------



“Claim Notice” has the meaning set forth in Section 6(a).


“Escrow Funds” means the funds deposited with Escrow Agent pursuant to Section 3
of this Agreement, together with any interest and other income thereon.


“Escrow Period” means the period commencing on the date hereof and ending at the
close of Escrow Agent’s Business Day following the date that is 18 months after
the date hereof, unless earlier terminated pursuant to this Agreement.


“Final Order” means a final and nonappealable order of a court of competent
jurisdiction (an “Order”), which Order is delivered to Escrow Agent accompanied
by a written instruction from Buyer or Seller given to effectuate such Order and
confirming that such Order is final, nonappealable and issued by a court of
competent jurisdiction, and Escrow Agent shall be entitled to conclusively rely
upon any such confirmation and instruction and shall have no responsibility to
review the Order to which such confirmation and instruction refers.


“Indemnified Party” has the meaning set forth in Section 11.


“Indemnity Claim” has the meaning set forth in Section 6(a).


“Indemnity Escrow Amount” means $1,395,000.


“Indemnity Escrow Account” means the escrow account governed by this Agreement
with respect to the Indemnity Escrow Amount


“Joint Written Direction” means a written direction executed by a Buyer
Representative and a Seller Representative, substantially in the form of
Attachment 1 hereto, delivered to Escrow Agent in accordance with Section 15 and
directing Escrow Agent to disburse all or a portion of the Escrow Funds or to
take or refrain from taking any other action pursuant to this Agreement.


“Net Working Capital Escrow Amount” means $1,070,000.


“Net Working Capital Escrow Account” means the escrow account governed by this
Agreement with respect to the Net Working Capital Escrow Amount.


“Representatives” means a Buyer Representative and a Seller Representative.


“Seller Representative” means the person(s) so designated on Schedule C hereto
or any other person designated in a writing signed by Seller and delivered to
Escrow Agent and a Buyer Representative in accordance with the notice provisions
of this Agreement, to act as its representative under this Agreement.


2.          Appointment of and Acceptance by Escrow Agent.  Buyer and Seller
hereby appoint Escrow Agent to serve as escrow agent hereunder.  Escrow Agent
hereby accepts such appointment and, upon receipt by wire transfer of the Escrow
Funds in accordance with Section 3, shall hold, invest and disburse the Escrow
Funds in accordance with this Agreement.
2

--------------------------------------------------------------------------------



3.          Deposit of Escrow Funds.  Simultaneously with the execution and
delivery of this Agreement, the following will occur:


(i)          pursuant to Section 1.01(b)(i)(B) of the Purchase Agreement, Buyer
will deposit by wire transfer of immediately available funds an amount equal to
Indemnity Escrow Amount with the Escrow Agent to be held in the Indemnity Escrow
Account designated by Escrow Agent (the “Indemnity Escrow Funds”); and


(ii)          pursuant to Section 1.01(b)(i)(C) of the Purchase Agreement, Buyer
will deposit by wire transfer of immediately available funds an amount equal to
the Net Working Capital Escrow Amount with the Escrow Agent to be held in the
Net Working Capital Escrow Account designated by Escrow Agent (the “Net Working
Capital Escrow Funds”).


The Escrow Funds shall (i) not be subject to set off by the Escrow Agent or any
of its affiliates except as provided in Section 12(c), (ii) not be subject to
any lien, attachment, trustee process or any other judicial process of any
creditor of any party hereto, (iii) be held and disbursed solely for the
purposes and in accordance with the terms of this Agreement, and (iv) remain
uninvested except as provided in Section 7.


4.          Disbursements of Escrow Funds.


(a)          General.  Escrow Agent shall promptly disburse Escrow Funds at any
time and from time to time, upon receipt of, and in accordance with, (i) a Joint
Written Direction or (ii) a Final Order.  Any such Joint Written Direction must
contain complete payment instructions, including funds transfer instructions or
an address to which a check should be sent.


(b)          Net Working Capital Escrow Funds.  Pursuant to Sections 1.02 (g)
and (h) of the Purchase Agreement, following receipt of a Joint Written
Direction indicating that an Underpayment or an Overpayment has been determined
under the Purchase Agreement, the Escrow Agent shall, as promptly as
practicable, disburse funds from the Net Working Capital Escrow Account as
specified in the Joint Written Direction.


(c)          Indemnity Escrow Funds.  During the Escrow Period, the Escrow Agent
shall disburse amounts from the Indemnity Escrow Account in accordance with the
terms and procedures specified in Section 6 of this Agreement.


(d)          Expiration.  Upon the expiration of the Escrow Period (but only if
Escrow Agent has received a Joint Written Direction from Buyer and Seller),
Escrow Agent shall distribute to Seller, pursuant to the funds transfer
instruction set forth in the Joint Written Direction, as promptly as
practicable, any remaining Escrow Funds not subject to a Claim Notice as
provided in Section 6.


(e)          Prior to any disbursement, Escrow Agent must receive reasonable
identifying information regarding the recipient so that Escrow Agent is able to
comply with its regulatory obligations and reasonable business practices,
including without limitation a completed United States Internal Revenue Service
(“IRS”) Form W-9 or Form W-8, as applicable.  All disbursements of Escrow Funds
will be subject to the fees and claims of Escrow Agent and the Indemnified
Parties pursuant to Section 11 and Section 12.
3

--------------------------------------------------------------------------------



(f)          Buyer and Seller may each deliver written notice to Escrow Agent in
accordance with Section 15 changing their respective funds transfer
instructions, which notice will be effective only upon receipt by Escrow Agent
and after Escrow Agent has had reasonable time to act upon such notice.


5.          Suspension of Performance; Disbursement into Court.  If, at any
time, (a)  a dispute exists with respect to any obligation of Escrow Agent under
this Agreement, (b) Escrow Agent is unable to determine, to Escrow Agent’s
reasonable satisfaction,  Escrow Agent’s proper actions with respect to its
obligations hereunder, or (c) the Representatives have not appointed a successor
escrow agent to act under this Agreement in accordance with Section 9 hereof,
then Escrow Agent may, in its reasonable, good faith discretion, take either or
both of the following actions:


(i)          suspend the performance of any of its obligations (including
without limitation any disbursement obligations) under this Agreement until such
dispute or uncertainty is resolved to the reasonable satisfaction of Escrow
Agent or until a successor escrow agent is appointed; or


(ii)          petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction, in any venue convenient
to Escrow Agent, for instructions with respect to such dispute or uncertainty
and, to the extent required or permitted by law, pay into such court, for
holding and disposition by such court, all Escrow Funds, after deduction and
payment to Escrow Agent of all fees and expenses (including court costs and
reasonable attorneys’ fees) payable to, incurred by, or expected to be incurred
by Escrow Agent in connection with the performance of its duties and the
exercise of its rights hereunder.


Escrow Agent will have no liability to Buyer or Seller for any such suspension
of performance or disbursement into court, specifically including any liability
or claimed liability that may arise due to any delay in any other action
required or requested of Escrow Agent, in each case if permitted by this Section
5, except to the extent that a court of competent jurisdiction determines, which
determination is not subject to appeal, that Escrow Agent’s fraud, gross
negligence or willful misconduct caused any loss to Buyer or Seller.


6.          Resolutions & Disbursement of Claims.  If during the Escrow Period
Buyer elects to make a claim for indemnity against Seller, then the procedure
for administering and resolving such claims is as follows:


(a)          If Buyer elects to assert a claim for indemnity as contemplated by
the Purchase Agreement (an “Indemnity Claim”), it must give written notice of
such claim (a “Claim Notice”) to Escrow Agent and Seller prior to the expiration
of the Escrow Period.  Such Claim Notice must include a description of the claim
and the basis therefor and the amount, if known, asserted by Buyer for such
claim (including, if appropriate, an estimate of all costs and expenses
reasonably expected to be incurred by Buyer by reason of such claim).
4

--------------------------------------------------------------------------------



(b)          Escrow Agent shall promptly pay an Indemnity Claim to Buyer from
the Indemnity Escrow Account following: (i) a Joint Written Direction or (ii) a
Final Order.


7.      Investment of Funds.  Based upon Buyer’s and Seller’s prior review of
investment alternatives, in the absence of further specific written direction to
the contrary at any time that an investment decision must be made, Escrow Agent
is directed to invest and reinvest the Escrow Funds in the investment identified
in Schedule A. If applicable, Buyer and Seller acknowledge receipt from Escrow
Agent of a current copy of the prospectus for the investment identified in
Schedule A.  Buyer and Seller may deliver to Escrow Agent a Joint Written
Direction changing the investment of the Escrow Funds, upon which direction
Escrow Agent may conclusively rely without inquiry or investigation; provided,
however, that Buyer and Seller warrant that no investment or reinvestment
direction will be given except in the following:  (a) direct obligations of the
United States of America or obligations the principal of and the interest on
which are unconditionally guaranteed by the United States of America; (b) U.S.
dollar denominated deposit accounts and certificates of deposit issued by any
bank, bank and trust company, or national banking association (including Escrow
Agent and its affiliates), which are either (i) insured by the Federal Deposit
Insurance Corporation (“FDIC”) up to FDIC limits, or (ii) with domestic
commercial banks which have a rating on their short-term certificates of deposit
on the date of purchase of at least “A-1” by S&P or “P-1” by Moody’s (ratings on
holding companies are not considered as the rating of the bank); or (c) money
market funds, including funds managed by Escrow Agent or any of its affiliates;
provided further, however, that Escrow Agent will not be directed to invest in
investments that Escrow Agent determines are not consistent with Escrow Agent’s
policies or practices.  Buyer and Seller recognize and agree that Escrow Agent
will not provide supervision, recommendations or advice relating to either the
investment of Escrow Funds or the purchase or disposition of any investment and
the Escrow Agent will not have any liability for any loss in an investment made
pursuant to the terms of this Agreement. Escrow Agent has no responsibility
whatsoever to determine the market or other value of any investment and makes no
representation or warranty as to the accuracy of any such valuations. To the
extent applicable regulations grant rights to receive brokerage confirmations
for certain security transactions, Buyer and Seller waive receipt of such
confirmations.


All investments will be made in the name of Escrow Agent.  Escrow Agent may,
without notice to Buyer and Seller, sell or liquidate any of the foregoing
investments at any time for any disbursement of Escrow Funds permitted or
required hereunder and will not be liable for any loss, cost or penalty
resulting from any sale or liquidation of any such investment.  All investment
earnings will become part of the Escrow Funds and investment losses will be
charged against the Escrow Funds.  With respect to any Escrow Funds or
investment instruction received by Escrow Agent after 11:00 a.m., U.S. Central
Time, Escrow Agent will not be required to invest applicable funds until the
next Business Day.  Receipt of the Escrow Funds and investment and reinvestment
of the Escrow Funds will be confirmed by Escrow Agent by an account statement.
Failure to inform Escrow Agent in writing of any error or omission in any such
account statement within 90 days after receipt will conclusively be deemed
confirmation and approval by Buyer and Seller of such account statement.
5

--------------------------------------------------------------------------------



8.          Tax Reporting.  Escrow Agent has no responsibility for the tax
consequences of this Agreement and Buyer and Seller shall consult with
independent counsel concerning any and all tax matters. Buyer and Seller jointly
and severally agree to (a) assume all obligations imposed now or hereafter by
any applicable tax law or regulation with respect to payments or performance
under this Agreement and (b) request and direct the Escrow Agent in writing with
respect to withholding and other taxes, assessments or other governmental
charges, and advise the Escrow Agent in writing with respect to any
certifications and governmental reporting that may be required under any
applicable laws or regulations. Except as otherwise agreed by Escrow Agent in
writing, Escrow Agent has no tax reporting or withholding obligation except to
the Internal Revenue Service with respect to Form 1099-B reporting on payments
of gross proceeds under Internal Revenue Code Section 6045 and Form 1099 and
Form 1042-S reporting with respect to investment income earned on the Escrow
Funds, if any. To the extent that U.S. federal imputed interest regulations
apply, Buyer and Seller shall, no later than 5 Business Days after the effective
date of this Agreement, so inform the Escrow Agent, provide the Escrow Agent
with all imputed interest calculations and direct the Escrow Agent to disburse
imputed interest amounts as Buyer and Seller deem appropriate.  The Escrow Agent
will rely solely on such provided calculations and information and will have no
responsibility for the accuracy or completeness of any such calculations or
information. Buyer and Seller shall provide Escrow Agent a properly completed
IRS Form W-9 or Form W-8, as applicable, for each payee.  If requested tax
documentation is not so provided, Escrow Agent is authorized to withhold taxes
as required by the United States Internal Revenue Code and related regulations.
Buyer and Seller have determined that any interest or income on Escrow Funds
will be reported on an accrual basis and deemed to be for the account of Seller.


9.          Resignation or Removal of Escrow Agent.  Escrow Agent may resign and
be discharged from the performance of its duties hereunder at any time by giving
thirty (30) days’ prior written notice to Buyer and Seller specifying a date
when such resignation will take effect and, after the date of such resignation
notice, notwithstanding any other provision of this Agreement, Escrow Agent’s
sole obligation will be to hold the Escrow Funds pending appointment of a
successor Escrow Agent.  Similarly, Escrow Agent may be removed at any time by
Buyer and Seller giving at least thirty (30) days’ prior written notice to
Escrow Agent specifying the date when such removal will take effect.  If Buyer
and Seller fail to jointly appoint a successor Escrow Agent prior to the
effective date of such resignation or removal, Escrow Agent may petition a court
of competent jurisdiction to appoint a successor escrow agent, and all costs and
expenses related to such petition shall be paid jointly and severally by Buyer
and Seller.  The retiring Escrow Agent shall transmit all records pertaining to
the Escrow Funds and shall pay all Escrow Funds to the successor Escrow Agent,
after making copies of such records as the retiring Escrow Agent deems advisable
and after deduction and payment to the retiring Escrow Agent of all fees and
expenses (including court costs and reasonable attorneys’ fees) payable to,
incurred by, or expected to be incurred by the retiring Escrow Agent in
connection with the performance of its duties and the exercise of its rights
hereunder.  After any retiring Escrow Agent’s resignation or removal, the
provisions of this Agreement will inure to its benefit as to any actions taken
or omitted to be taken by it while it was Escrow Agent under this Agreement.
6

--------------------------------------------------------------------------------



10.          Duties and Liability of Escrow Agent.


(a)          Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no duties will be implied.  Escrow Agent has no
fiduciary or discretionary duties of any kind. Escrow Agent’s permissive rights
will not be construed as duties. Escrow Agent has no liability under and no duty
to inquire as to the provisions of any document other than this Agreement,
including without limitation any other agreement between any or all of the
parties hereto or any other persons even though reference thereto may be made
herein and whether or not a copy of such document has been provided to Escrow
Agent.  Escrow Agent’s sole responsibility is to hold the Escrow Funds in
accordance with Escrow Agent’s customary practices and disbursement thereof in
accordance with the terms of this Agreement.  Escrow Agent shall not be
responsible for or have any duty to make any calculations under this Agreement,
or to determine when any calculation required under the provisions of this
Agreement should be made, how it should be made or what it should be, or to
confirm or verify any such calculation.  Escrow Agent will not be charged with
knowledge or notice of any fact or circumstance not specifically set forth
herein.  This Agreement will terminate upon the distribution of all the Escrow
Funds pursuant to any applicable provision of this Agreement, and Escrow Agent
will thereafter have no further obligation or liability whatsoever with respect
to this Agreement or the Escrow Funds.


(b)          Escrow Agent will not be liable for any action taken or omitted by
it in good faith except to the extent that a court of competent jurisdiction
determines, which determination is not subject to appeal, that Escrow Agent’s
fraud, gross negligence or willful misconduct in connection with its material
breach of this Agreement was the sole cause of any loss to Buyer or Seller.
Escrow Agent may retain and act hereunder through agents, and will not be
responsible for or have any liability with respect to the acts of any such agent
retained by Escrow Agent in good faith.


(c)          Escrow Agent may rely upon any notice, instruction, request or
other instrument, not only as to its due execution, validity and effectiveness,
but also as to the truth and accuracy of any information contained therein,
which Escrow Agent believes to be genuine and to have been signed or presented
by the person or parties purporting to sign the same.  In no event will Escrow
Agent be liable for (i) acting in accordance with or conclusively relying upon
any instruction, notice, demand, certificate or document believed by Escrow
Agent to have been created by or on behalf of Buyer or Seller,  (ii) incidental,
indirect, special, consequential or punitive damages or penalties of any kind
(including, but not limited to lost profits), even if Escrow Agent has been
advised of the likelihood of such damages or penalty and regardless of the form
of action or (iii) any amount greater than the value of the Escrow Funds as
valued upon deposit with Escrow Agent.


(d)          Escrow Agent will not be responsible for delays or failures in
performance resulting from acts of God, strikes, lockouts, riots, acts of war or
terror, epidemics, governmental regulations, fire, communication line failures,
computer viruses, attacks or intrusions, power failures, earthquakes or any
other circumstance beyond its control.  Escrow Agent will not be obligated to
take any legal action in connection with the Escrow Funds, this Agreement or the
Purchase Agreement or to appear in, prosecute or defend any such legal action or
to take any other action that in Escrow Agent’s reasonable judgment may expose
it to potential expense or liability.  Buyer and Seller are aware that under
applicable state law, property which is presumed abandoned may under certain
circumstances escheat to the applicable state.  Escrow Agent will have no
liability to Buyer or Seller, their respective heirs, legal representatives,
successors and assigns, or any other party, should any or all of the Escrow
Funds escheat by operation of law.
7

--------------------------------------------------------------------------------



(e)          Upon providing at least two Business Days’ prior notice to Buyer
and Seller, Escrow Agent may consult, at Buyer’s and Seller’s expense (but only
if such expenses are reasonable and documented, and provided that, without
limiting the joint and several nature of their obligations to Escrow Agent,
Buyer and Seller agree between themselves that each will be responsible to the
other for 50% of Escrow Agent’s expenses under this Section), legal counsel
selected by it in the event of any dispute or question as to the construction of
any of the provisions hereof or of any other agreement or of its duties
hereunder, or relating to any dispute involving this Agreement, and will incur
no liability and must be fully indemnified from any liability whatsoever in
acting in accordance with the advice of such counsel.  Buyer and Seller agree to
perform or procure the performance of all further acts and things, and execute
and deliver such further documents, as may be required by law or as Escrow Agent
may reasonably request in connection with its duties hereunder. When any action
is provided for herein to be done on or by a specified date that falls on a day
other than a Business Day, such action may be performed on the following
Business Day.


(f)          If any portion of the Escrow Funds is at any time attached,
garnished or levied upon, or otherwise subject to any writ, order, decree or
process of any court, or in case disbursement of Escrow Funds is stayed or
enjoined by any court order, Escrow Agent is authorized, in its reasonable, good
faith discretion, to respond as it deems appropriate or to comply with all
writs, orders, decrees or process so entered or issued, including but not
limited to those which it is advised by legal counsel of its own choosing is
binding upon it, whether with or without jurisdiction; and if Escrow Agent
relies upon or complies with any such writ, order, decree or process, it will
not be liable to any of the parties hereto or to any other person or entity by
reason of such compliance even if such order is reversed, modified, annulled,
set aside or vacated.


(g)          Escrow Agent and any stockholder, director, officer or employee of
Escrow Agent may buy, sell and deal in any of the securities of any other party
hereto and contract and lend money to any other party hereto and otherwise act
as fully and freely as though it were not Escrow Agent under this Agreement. 
Nothing herein will preclude Escrow Agent from acting in any other capacity for
any other party hereto or for any other person or entity.


(h)          In the event instructions, including funds transfer instructions,
address change or change in contact information are given to Escrow Agent (other
than in writing at the time of execution of this Agreement), whether in writing,
by facsimile or otherwise, Escrow Agent is authorized, but  not required, to
seek confirmation of such instructions by telephone call-back to any person
designated by the instructing party on Schedule C hereto, and Escrow Agent may
rely upon the confirmation of anyone purporting to be the person so designated. 
The persons and telephone numbers for call-backs may be changed only in writing
actually received and acknowledged by Escrow Agent and will be effective only
after Escrow Agent has a reasonable opportunity to act on such changes.  If
Escrow Agent is unable to contact any of the designated representatives
identified in Schedule C, Escrow Agent is hereby authorized but will be under no
duty to seek confirmation of such instructions by telephone call-back to any one
or more of Buyer’s or Seller’s executive officers (“Executive Officers”), as the
case may be, which will include the titles of Chief Executive Officer, President
and Vice President, as Escrow Agent may select.  Such Executive Officer must
deliver to Escrow Agent a fully executed incumbency certificate, and Escrow
Agent may rely upon the confirmation of anyone purporting to be any such
officer.  Buyer and Seller agree that Escrow Agent may at its option record any
telephone calls made pursuant to this Section.  Escrow Agent in any funds
transfer may rely solely upon any account numbers or similar identifying numbers
provided by Buyer or Seller to identify (i) the beneficiary, (ii) the
beneficiary’s bank, or (iii) an intermediary bank, even when its use may result
in a transfer of funds to a person other than the intended beneficiary or to a
bank other than the intended beneficiary’s bank or intermediary bank.  Buyer and
Seller acknowledge that these optional security procedures are commercially
reasonable.
8

--------------------------------------------------------------------------------



11.          Indemnification of Escrow Agent.  Buyer and Seller, jointly and
severally, shall indemnify and hold harmless Escrow Agent and each director,
officer, employee and affiliate of Escrow Agent (each, an “Indemnified Party”)
upon demand against any and all claims, actions and proceedings (whether
asserted or commenced by Buyer, Seller or any other person or entity and whether
or not valid), losses, damages, liabilities, penalties, costs and expenses of
any kind or nature (including without limitation reasonable and documented
attorneys’ fees, costs and expenses) (collectively, “Losses”)  arising from this
Agreement or Escrow Agent’s actions hereunder, except to the extent such Losses
are finally determined by a court of competent jurisdiction, which determination
is not subject to appeal, to have been directly caused by the fraud, gross
negligence or willful misconduct of such Indemnified Party in connection with
Escrow Agent’s actions under this Agreement. Buyer and Seller further agree,
jointly and severally, to indemnify each Indemnified Party for all reasonable
and documented costs, including without limitation reasonable attorneys’ fees,
incurred by such Indemnified Party in connection with the enforcement of Buyer’s
and Seller’s obligations hereunder.  Each Indemnified Party shall, in its
reasonable, good faith discretion, have the right to select and employ separate
counsel with respect to any action or claim brought or asserted against it, and
the reasonable and documented fees of such counsel shall be paid upon demand by
Buyer and Seller jointly and severally.  The obligations of Buyer and Seller
under this Section shall survive any termination of this Agreement and the
resignation or removal of Escrow Agent.


12.          Compensation of Escrow Agent.


(a)          Fees and Expenses.  Buyer and Seller agree, jointly and severally,
to compensate Escrow Agent upon demand for its services hereunder in accordance
with Schedule B attached hereto.  Without limiting the joint and several nature
of their obligations to Escrow Agent, Buyer and Seller agree between themselves
that each will be responsible for 50% of Escrow Agent’s compensation.  The
obligations of Buyer and Seller under this Section shall survive any termination
of this Agreement and the resignation or removal of Escrow Agent.


(b)          Disbursements from Escrow Funds to Pay Escrow Agent.  Escrow Agent
is authorized to, and may disburse to itself from the Escrow Funds, from time to
time, the amount of any compensation and reimbursement of reasonable and
documented expenses due and payable hereunder (including any amount to which
Escrow Agent or any other Indemnified Party is entitled to seek indemnification
hereunder).  Escrow Agent shall notify Buyer and Seller of any such disbursement
from the Escrow Funds to itself or any other Indemnified Party and shall furnish
Buyer and Seller copies of related invoices and other statements.
9

--------------------------------------------------------------------------------



(c)          Offset.  Buyer and Seller hereby grant to Escrow Agent and the
other Indemnified Parties a right of offset against the Escrow Funds with
respect to any compensation or reimbursement due any of them hereunder
(including any claim for indemnification hereunder).  If for any reason the
Escrow Funds are insufficient to cover such compensation and reimbursement,
Buyer and Seller shall promptly pay such amounts upon receipt of an itemized
invoice, provided that, without limiting the joint and several nature of their
obligations to Escrow Agent, Buyer and Seller agree between themselves that each
will be responsible to the other for 50% of such compensation and reimbursement.


13.          Representations and Warranties.  Buyer and Seller each respectively
make the following representations and warranties to Escrow Agent:


(a)          it has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; and this Agreement has been
duly approved by all necessary action and constitutes its valid and binding
agreement enforceable in accordance with its terms.


(b)          each of the applicable persons designated on Schedule C attached
hereto has been duly appointed to act as its authorized representative hereunder
and individually has full power and authority on its behalf to execute and
deliver any instruction or direction, to amend, modify or waive any provision of
this Agreement and to take any and all other actions as its authorized
representative under this Agreement and no change in designation of such
authorized representatives will be effective until written notice of such change
is delivered to each other party to this Agreement pursuant to Section 15 and
Escrow Agent has had reasonable time to act upon it.
(c)          the execution, delivery and performance of this Agreement by Buyer
and Seller does not and will not violate any applicable law or regulation and no
printed or other material in any language, including any prospectus, notice,
report, and promotional material that mentions “U.S. Bank” or any of its
affiliates by name or the rights, powers, or duties of Escrow Agent under this
Agreement will be issued by any other parties hereto, or on such party’s behalf,
without the prior written consent of Escrow Agent.
(d)          it will not claim any immunity from jurisdiction of any court, suit
or legal process, whether from service of notice, injunction, attachment,
execution or enforcement of any judgment or otherwise.


(e)          there is no security interest in the Escrow Funds or any part
thereof and no financing statement under the Uniform Commercial Code is on file
in any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Funds or any part thereof.


14.          Identifying Information.  To help the government fight the funding
of terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account.  For a non-individual person such as a business
entity, a charity, a trust or other legal entity, Escrow Agent requires
documentation to verify its formation and existence as a legal entity.  Escrow
Agent may require financial statements, licenses or identification and
authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.  Buyer and Seller agree to provide all
information requested by Escrow Agent in connection with any legislation or
regulation to which Escrow Agent is subject, in a timely manner. Escrow Agent’s
appointment and acceptance of its duties under this Agreement is contingent upon
verification of all regulatory requirements applicable to Buyer, Seller and any
of their permitted assigns, including successful completion of a final
background check. These conditions include, without limitation, requirements
under the USA PATRIOT Act, the USA FREEDOM Act, the Bank Secrecy Act, and the
U.S. Department of the Treasury Office of Foreign Assets Control. If these
conditions are not met, Escrow Agent may at its option promptly terminate this
Agreement in whole or in part, and refuse any otherwise permitted assignment by
Buyer or Seller, without any liability or incurring any additional costs.
10

--------------------------------------------------------------------------------



15.          Notices.  All notices, approvals, consents, requests and other
communications hereunder must be in writing (provided that any communication
sent to Escrow Agent hereunder must be in the form of a document that is signed
manually or by way of a DocuSign digital signature or electronic copy of
either), in English, and may only be delivered (a) by personal delivery, or (b)
by national overnight courier service, or (c) by certified or registered mail,
return receipt requested, or (d) via facsimile transmission, with confirmed
receipt or (e) via email by way of a PDF attachment thereto. Notice will be
effective upon receipt except for notice via email, which will be effective only
when the recipient, by return email or notice delivered by other method provided
for in this Section, acknowledges having received that email (with an
automatically generated receipt or similar notice not constituting an
acknowledgement of an email receipt for purposes of this Section).  Such notices
may only be sent to the applicable party or parties at the address specified
below:




If to Buyer or Buyer Representative, at:
 
MF Holdings, Inc.
 
398 Main Street
 
Hartland, NB E7P 1C6
 
Attention: Luc Marcoux
 
Facsimile: 506-375-4945
 
Email: luc.marcous@mccain.ca
       
If to Seller and Seller Representative, at:
 
Celadon Trucking Services, Inc.
 
9503 E. 33rd St.
 
Indianapolis, IN 46235
 
Attention:  Chase Welsh
 
Telephone: 317-972-7000 Ext. 23342
 
Facsimile:  317-829-6496
 
Email:  cwelsh@celadontrucking.com
       
If to Escrow Agent, at:
U.S. Bank National Association, as Escrow Agent
 
ATTN:  Global Corporate Trust
 
Address:
1555 North RiverCenter Drive, Suite 203
   
Milwaukee, WI  53212
 
Telephone:  
(414) 905-5635
 
Facsimile: 
(414) 905-5049
 
E-mail: 
steven.posto@usbank.com
         
and to:
           
U.S. Bank National Association
 
ATTN:   Melissa Loskota
 
Address:
Trust Financial Management
   
60 Livingston Avenue
   
St. Paul, Minnesota 55107
 
Telephone:
(651) 466-6092
 
Facsimile:
(651) 312-2599
 
E-mail:
melissa.loskota@usbank.com



or to such other address as each party may designate for itself by like notice
and unless otherwise provided herein will be deemed to have been given on the
date received.  Buyer and Seller agree to assume all risks arising out of the
use of DocuSign digital signatures and electronic methods to submit instructions
and directions to Escrow Agent, including without limitation the risk of Escrow
Agent acting on unauthorized instructions, and the risk of interception and
misuse by third parties.
11

--------------------------------------------------------------------------------



16.          Amendment and Assignment.  None of the terms or conditions of this
Agreement may be changed, waived, modified, terminated or varied in any manner
whatsoever unless in writing duly signed by each party to this Agreement.  No
course of conduct will constitute a waiver of any of the terms and conditions of
this Agreement, unless such waiver is specified in writing, and then only to the
extent so specified.  No party may assign this Agreement or any of its rights or
obligations hereunder without the written consent of the other parties, provided
that if Escrow Agent consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business (including the escrow
contemplated by this Agreement) to another entity, the successor or transferee
entity without any further act will be the successor Escrow Agent.


17.          Governing Law, Jurisdiction and Venue.  This Agreement must be
construed and interpreted in accordance with the internal laws of the State of
Delaware without giving effect to the conflict of laws principles thereof that
would require the application of any other laws. Each of the parties hereto
irrevocably (a) consents to the exclusive jurisdiction and venue of the state
and federal courts in the State of Delaware in connection with any matter
arising out of this Agreement, (b) waives any objection to such jurisdiction or
venue (c) agrees not to commence any legal proceedings related hereto except in
such courts (d) consents to and agrees to accept service of process to vest
personal jurisdiction over it in any such courts made as set forth in Section 15
and (e) waives any right to trial by jury in any action in connection with this
Agreement.


18.          Entire Agreement, No Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement between the signatory parties hereto relating
to the holding, investment and disbursement of Escrow Funds and sets forth in
their entirety the obligations and duties of Escrow Agent with respect to Escrow
Funds.  This Agreement and any Joint Written Direction may be executed in two or
more counterparts, which when so executed will constitute one and the same
agreement or direction.  To the extent any provision of this Agreement is
prohibited by or invalid under applicable law, such provision will be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. The Section headings have been inserted for convenience only and will
be given no substantive meaning or significance whatsoever in construing the
terms and conditions of this Agreement.  Nothing in this Agreement, express or
implied, is intended to or will confer upon any person other than the signatory
parties hereto and the Indemnified Parties any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.


[signature page follows]
12

--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed manually or by way
of a Docusign digital signature effective as of the date first above written.



 
MF HOLDINGS, INC., as Buyer
         
By:
   
Name:
   
Title:
           
CELADON TRUCKING SERVICES, INC., as Seller
       
By:
   
Name:
   
Title:
           
U.S. BANK NATIONAL ASSOCIATION
 
as Escrow Agent
         
By:
   
Name:
   
Title:
 


 

--------------------------------------------------------------------------------

SCHEDULE A
 
 
 
 

--------------------------------------------------------------------------------

SCHEDULE B
 
 
 
 

--------------------------------------------------------------------------------

SCHEDULE C
 
 
 

--------------------------------------------------------------------------------

ATTACHMENT 1
 
 
 

--------------------------------------------------------------------------------

EXHIBIT C


FORM OF NEW LEASE


[See Attached.]



--------------------------------------------------------------------------------

LEASE AGREEMENT


THIS LEASE AGREEMENT (the “Lease”) is made and entered into effective as of
April 1, 2019 (the “Effective Date”), by and between Celadon Realty, LLC a
Delaware limited liability company (“Lessor”), and A&S Services Group, LLC
(“Lessee”).
WHEREAS, Lessee desires to lease from Lessor certain office space and parking
spaces, and Lessor desires to lease said office space and parking spaces to
Lessee upon the terms and conditions contained herein.
NOW, THEREFORE, FOR AND IN CONSIDERATION OF the mutual covenants and agreements
contained herein, Lessor and Lessee agree as follows:
1.
Leased Premises.  Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the following premises (the “Leased Premises”):

a.
That certain office space located in the building located at 3400 W. Market St.,
York, Pennsylvania, as more specifically depicted in Exhibit A attached hereto,
which office space shall house the existing workstations for up to twenty (20)
individuals for use consistent with such use immediately prior to the Effective
Date.  

b.
That certain office space located in the building 221 Cockeysville Road,
Cockeysville, Maryland, as more specifically depicted in Exhibit A attached
hereto, which office space shall house the existing workstations for up to four
(4) individuals for use consistent with such use immediately prior to the
Effective Date.

c.
Those certain ten (10) parking spaces located on the property upon which the
building at 221 Cockeysville Road, Cockeysville, Maryland is located, as more
specifically depicted in Exhibit A attached hereto, for use parking semi
tractors and trailers consistent with such use immediately prior to the
Effective Date.

d.
Parking spaces for up to seven (7) tractors and up to ten (10) trailers located
on the property at 5600 Midlothian Pike, Richmond, VA 23225, as more
specifically depicted in Exhibit A attached hereto, for use parking semi
tractors and trailers consistent with such use immediately prior to the
Effective Date.

e.
In addition to the Leased Premises described above, Lessee shall have access to
all common areas, including but not limited to parking areas, lobbies,
restrooms, cafeterias, hallways, and other similar areas, to allow Lessee to use
the Leased Premises in a manner consistent with such use immediately prior to
the Effective Date and otherwise consistent with the terms of this Lease. Lessee
shall have access to the Leased Premises 24 hours per day, 7 days per week, 365
days per year during the Term of this Lease.

f.
Subject to Lessor’s maintenance and repair obligations as set forth below, and
to any representations or warranties in that certain Purchase Agreement by and
among Lessee, the other Companies named therein, Celadon Trucking Services,
Inc., as Seller, Celadon Group, Inc., as Parent, and MF Holdings, Inc., as
Buyer, dated on or about the date hereof (the “Purchase Agreement”), Lessee
hereby accepts the Leased Premises as suitable for the purposes for which the
same are leased, and accepts the same and each and every appurtenance thereof AS
IS, WHERE IS AND WITH ALL FAULTS.

--------------------------------------------------------------------------------

2.
Rent.

a.
Base Rent:  The base rental amount (the “Base Rent”) for each of the Leased
Premises shall be as set forth in Exhibit B attached hereto.

b.
Late Fee:  Should Lessee at any time be in default for rental payments due and
payable under the Lease beyond the 10th day of the month, Lessee shall be liable
for additional rent in the amount of one percent (1%) of the Base Rent per month
until such default has been corrected.

c.
Additional Rent:  Lessee will be responsible for no other fees or expenses in
connection with this Lease.

d.
Payment: All rent is to be paid to Lessor for the duration of this Lease, or
until Lessee is otherwise notified in writing, at the following address:

Celadon Realty, LLC
9503 E. 33rd Street
Indianapolis, IN 46235
Attention: Kathryn Wouters or Terri Clay
kwouters@celadontrucking.com
tclay@celadontrucking.com


Lessee agrees to pay the Base Rent to Lessor on or before the first (1st) day of
each month for such month.  If Lessee relinquishes occupancy on other than the
last day of the month, the Base Rent shall be prorated for the time the Leased
Premises are occupied by Lessee.
3.
Term. This Lease shall commence on the Effective Date and end on the applicable
termination date (the “Termination Date”), for the applicable portion of the
Leased Premises, as set forth on Exhibit C attached hereto, unless terminated
earlier by the terms of this Lease. Notwithstanding the previous sentence,
either party may terminate this Lease upon written notice to the other party if
such other party is in default under this Lease, which default shall remain
uncured for thirty (30) or more days after the terminating party notifies such
other party in writing of such default. This Lease shall automatically terminate
and Lessee shall quit and surrender the Leased Premises without notice on the
Termination Date. Any holding over by Lessee after the Termination Date shall
not constitute a renewal or extension or give Lessee any right in or to the
Leased Premises, and the Base Rent shall be increased by 150% for the duration
of any holding over by Lessee, and the same shall be due and payable upon demand
by Lessor.

4.
Indemnification.  Subject to Section 6 below, Lessee shall indemnify, defend,
protect, and hold Lessor harmless from any and all losses, damages, costs
(including reasonable attorneys' fees), claims, and liabilities to the extent
arising from Lessee’s use of the Leased Premises, the conduct of Lessee's
business, anything done or permitted by Lessee to be done on or about the Leased
Premises, any breach or default in the performance of Lessee’s obligations under
this Lease, any holding over, or any act or omission of Lessee, except to the
extent arising from the gross negligence or willful misconduct of the Lessor or
from Lessor’s failure to fulfill its obligations under this Lease.  Subject to
Section 6 below, Lessor shall indemnify, defend, protect, and hold Lessee
harmless from any and all losses, damages, costs (including reasonable
attorneys' fees), claims, and liabilities to the extent arising from Lessor’s
use of the property in which the Leased Premises is located, the conduct of
Lessor's business, anything done or permitted by Lessor to be done on or about
the Leased Premises or the property in which the Leased Premises is located, any
breach or default in the performance of Lessor’s obligations under this Lease,
or any act or omission of Lessor, except to the extent arising from the gross
negligence or willful misconduct of the Lessee or from Lessee’s failure to
fulfill its obligations under this Lease.  As used in this section, the term
“Lessee” and “Lessor” shall include, as appropriate, Lessee’s and Lessor’s
respective officers, directors, employees, agents, contractors, and invitees.

--------------------------------------------------------------------------------

5.
Property Maintenance. All maintenance, repair, and replacement of the Leased
Premises and the properties in which the Leased Premises are located shall be
performed by Lessor, at Lessor’s sole cost and expense, in a manner consistent
with past practice, including but limited to all maintenance, repair, and
replacement of the structural and non-structural elements and mechanical
elements of such properties, janitorial, snow plowing, lawn care and
landscaping, and any other necessary maintenance, repair, or replacement.

6.
Insurance/Waiver of Claims/Waiver of Subrogation.  Lessor and Lessee shall each,
at their own cost and expense, during the Term hereof, carry a policy of
commercial general liability insurance in an amount not less than One Million
Dollars ($1,000,000.00), which policies shall name the other party as an
additional insured. Each party hereby expressly waives any right of recovery it
may have against the other party for loss to the Leased Premises or the
properties in which the Leased Premises is located, or to the contents thereof
or personal property located therein, due to fire or any other peril covered by
insurance, including such losses as may be due to the negligence of such other
party, its agents or employees, but only to the extent of amounts recovered by
reason of insurance carried by the waiving party.  Additionally, each party
waives the subrogation rights of its insurer with respect to damage or
destruction, provided that such waiver shall not serve to invalidate the
insurance coverage.

7.
Utilities.  Lessor shall, at Lessor’s sole cost, ensure that all utilities are
supplied to the Leased Premises, and Lessor shall be responsible for and
promptly pay when due all charges for gas, electricity, water, sewer, and other
utilities used or consumed in the Leased Premises. Lessee shall be responsible
for obtaining and paying for telephone and internet service for use by Lessee in
the Leased Premises. For the workstations located in the building at 221
Cockeysville Road, Lessor will provide or cause to be provided internet service
as provided in the Transition Services Agreement by and among Celadon Group,
Inc., Celadon Trucking Services, Inc., and MF Holdings, Inc. dated on or about
the date hereof (the “Transition Services Agreement”), provided that Lessee
shall be responsible for payment for such service as set forth in the Transition
Services Agreement. In the event of any interruption of utility service to the
Leased Premises that continues for more than four (4) consecutive business days,
and that results in Lessee being unable to use the Leased Premises for Lessee’s
intended use, in Lessee’s reasonable discretion, all Base Rent due under this
Lease for the portion of the Leased Premises impacted by such interruption shall
abate until such time as Lessee determines, in Lessee’s sole but reasonable
discretion, that the portion of the Leased Premises so impacted is again able to
be used for Lessee’s intended use.

8.
Damage, Destruction, or Condemnation.  If the Leased Premises or the property in
which a portion of the Leased Premises is located is damaged or destroyed by
fire or other casualty, or condemned or taken by eminent domain, to an extent
that Lessee determines, in Lessee’s reasonable discretion, that such portion of
the Leased Premises is no longer useable for the purposes set forth herein,
Lessee shall have the right, within thirty (30) days after the date of such
casualty or damage, or within thirty (30) days of receipt of notice of such
pending condemnation or taking, to deliver written notice to Lessor terminating
this Lease as to such portion of the Leased Premises, with such termination
effective as of the date of such casualty, damage, or taking. If, following any
casualty, damage, or taking, this Lease is not terminated as set forth in the
previous sentence, Lessor shall, at Lessor’s expense, promptly and in a good and
workmanlike manner, restore such portion of the Leased Premises and the property
in which it is located to its condition prior to such casualty, damage, or
taking.  If, during repair and restoration of damaged portions of the properties
or Leased Premises, all or any portion of the Leased Premises is deemed unusable
by Lessee, in Lessee’s reasonable discretion, then Base Rent shall be abated
with respect to such portion of the Leased Premises until such time as such
portion of the Leased Premises is again usable for Lessee’s intended use.

--------------------------------------------------------------------------------

9.
Successors and Assigns.  This Lease shall bind and inure to the benefit of the
successors, assigns, heirs, executors, administrations, and legal
representatives of the parties hereto.  Notwithstanding the foregoing sentence,
Lessee shall not assign this Lease or any interest herein, nor sublet, encumber,
or assign the Leased Premises or any part thereof, absent Lessor's prior written
consent, which consent may be granted or withheld by Lessor in its sole
discretion; provided, however, Lessee may, upon written notice to Lessor, but
without Lessor’s consent, assign Lessee’s interests in this Lease to an entity
controlling, controlled by, under common control with, or otherwise affiliated
with Lessee.

10.
Notices.  Any notices required or permitted hereunder shall be in writing and
delivered by either United States Certified Mail, return receipt requested,
postage fully prepaid, or by e-mail to the addressee set forth hereinafter, or
to such other address as either party may designate in writing and delivered as
herein provided:

 
Lessor:
Celadon Realty, LLC
   
9503 E. 33rd Street
   
Indianapolis, IN 46235
   
Attention: Chase Welsh
   
cwelsh@celadontrucking.com
       
With a copy:
Scudder Law Firm, P.C., L.L.O.
   
411 South 13th Street, Second Floor
   
Lincoln, NE  68508
   
Attention: Mark Scudder
   
mscudder@scudderlaw.com
       
Lessee:
A&S Services Group, LLC
   
c/o Day & Ross Inc.
   
398 Main Street
   
Hartland, NB, E7N2A7
   
Attention:  Luc Marcoux
   
lcmarcou@dayandrossinc.ca



11.
Governing Law.  The interpretation, validity, and effect of this Lease shall be
governed in all respects by the laws of the state where the applicable Leased
Premises is located, without regard to conflicts of law provisions.

12.
Counterparts and Electronic Signatures.  This Lease may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Lease and all of which, when taken together, will be deemed to constitute one
and the same agreement. The facsimile, e-mail, or other electronically delivered
signatures of the parties shall be deemed to constitute original signatures, and
facsimile or electronic copies hereof shall be deemed to constitute duplicate
originals.

[Signature Page Follows]

--------------------------------------------------------------------------------

EXECUTED to be effective as of the Effective Date.





 
LESSOR
     
CELADON REALTY, LLC
     
By:
   
Title:
           
LESSEE
     
A&S SERVICES GROUP, LLC
     
By:
   
Title:
 

 
 
 
 
SIGNATURE PAGE TO LEASE AGREEMENT



--------------------------------------------------------------------------------

Exhibit A
 
 

--------------------------------------------------------------------------------

Exhibit B
 
 

--------------------------------------------------------------------------------

Exhibit C
 

 

--------------------------------------------------------------------------------

EXHIBIT D


TRANSITION SERVICES AGREEMENT


[See Attached.]
 
 

--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT
 
 This Transition Services Agreement, dated as of April 1, 2019 (this
"Agreement"), is entered into by and among (i) Celadon Trucking Services, Inc.,
a New Jersey corporation ("Seller"), (ii) Celadon Group, Inc., a Delaware
corporation (“Parent”), and MF Holdings, Inc., a Maine corporation ("Buyer").
          

          WHEREAS, (i) Buyer, (ii) Seller, (iii) Parent, (iv) A&S Services
Group, LLC, a Delaware limited liability company (“A&S Services”), (v) A&S Real
Estate Holdings, LLC, a Pennsylvania limited liability company (“A&S Real Estate
Holdings”), (vi) Hunt Valley Equipment Co., LLC, a Delaware limited liability
company (“Hunt Valley”), (vii) Buckler Logistics, Inc., a Pennsylvania
corporation (“Buckler Logistics”), (viii) Buckler Transport, Inc., a
Pennsylvania corporation (“Buckler Transport”), (ix) J. David Buckler, Inc., a
Pennsylvania corporation (“J. David Buckler”), and (x) Buckler Distribution
Center, L.P., a Pennsylvania limited partnership (“Buckler Distribution,” and
collectively with A&S Services, A&S Real Estate Holdings, Hunt Valley, Buckler
Logistics, Buckler Transport, J. David Buckler, and each of their subsidiaries,
the “Companies”) have entered into that certain Purchase Agreement, dated as of
the date hereof (the "Purchase Agreement"), pursuant to which Seller has agreed
to sell to Buyer, and Buyer has agreed to purchase from Seller, all the
outstanding capital stock of the Companies (except only for the general partner
interest in Buckler Distribution, which is owned by another of the Companies),
all as more fully described therein;
          

          WHEREAS, in order to ensure an orderly transition of the business of
the Companies (except for the Excluded Assets and the Retained Real Property) to
Buyer and as a condition to consummating the transactions contemplated by the
Purchase Agreement, Buyer and Seller have agreed to enter into this Agreement,
pursuant to which (i) Seller and Parent will provide, or cause their Affiliates
to provide, Buyer, the Companies, or their Affiliates with certain services, and
(ii) Buyer will provide, or cause its Affiliates (including the Companies) to
provide, Seller, Parent, or their Affiliates with certain services, in each case
on a transitional basis and subject to the terms and conditions set forth
herein; and


          WHEREAS, capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to such terms in the Purchase Agreement.


          NOW, THEREFORE, in consideration of the mutual agreements and
covenants hereinafter set forth, the parties hereby agree as follows:


ARTICLE I 
Services
Section 1.01          Provision of Services.
(a)          Seller and Parent agree to provide, or to cause their Affiliates to
provide, the services (the "Seller Services") set forth on Exhibit A attached
hereto (as such exhibits may be amended or supplemented pursuant to the terms of
this Agreement, collectively, the "Seller Service Exhibit") to Buyer, the
Companies, or their Affiliates for the respective periods and on the other terms
and conditions set forth in this Agreement and in the Seller Service Exhibit.

--------------------------------------------------------------------------------

 
(b)          Buyer agrees to provide, or to cause its Affiliates including the
Companies to provide, the services (the "Buyer Services") set forth on Exhibit B
attached hereto (as such exhibits may be amended or supplemented pursuant to the
terms of this Agreement, collectively, the "Buyer Service Exhibit") to Seller,
Parent, or their Affiliates for the respective periods and on the other terms
and conditions set forth in this Agreement and in the Buyer Service Exhibit.


(c)          During the term of this Agreement, Buyer shall give Parent, Seller,
and their Affiliates access to such computer equipment and software of the
Companies as is reasonably necessary for the performance of the Seller
Services.  Parent, Seller, and their Affiliates, at the request of, and with
cooperation and assistance from, Buyer and the Companies, shall employ
commercially reasonable efforts to obtain any software-related consents,
licenses, or approvals of third parties at Seller’s reasonable cost that are
necessary for Seller, Parent, and Affiliates to provide the Seller Services, or
for Buyer, the Companies, or their Affiliates to receive the Seller Services.


(d)          During the term of this Agreement, Parent, Seller, and their
Affiliates shall give Buyer, the Companies, and their Affiliates access to such
computer equipment and software of Parent, Seller, and their Affiliates as is
reasonably necessary for the performance of the Buyer Services.  Buyer, the
Companies, and their Affiliates, at the request of, and with cooperation and
assistance from, Parent, Seller, and their Affiliates, shall employ commercially
reasonable efforts to obtain any software-related consents, licenses, or
approvals of third parties at Buyer’s reasonable cost that are necessary for
Buyer, the Companies, and their Affiliates to provide the Buyer Services, or for
Parent, Seller, and their Affiliates to receive the Buyer Services.


(e)          Notwithstanding the contents of the Seller Service Exhibit, Seller
and Parent agree to respond in good faith to any reasonable request by Buyer for
access to any additional services that are necessary for the operation of the
business of the Companies and which are not currently contemplated in the Seller
Service Exhibit, at a price to be agreed upon after good faith negotiations
between the parties. Any such additional services so provided by Seller or
Parent shall constitute Seller Services under this Agreement and be subject in
all respect to the provisions of this Agreement as if fully set forth on a
Seller Service Exhibit as of the date hereof.


(f)          Notwithstanding the contents of the Buyer Service Exhibit, Buyer
agrees to respond in good faith to any reasonable request by Seller or Parent
for access to any additional services that are necessary for the operation of
the continuing businesses of Seller, Parent, and their Affiliates and which are
not currently contemplated in the Buyer Service Exhibit, at a price to be agreed
upon after good faith negotiations between the parties. Any such additional
services so provided by Buyer or its Affiliates shall constitute Buyer Services
under this Agreement and be subject in all respect to the provisions of this
Agreement as if fully set forth on a Buyer Service Exhibit as of the date
hereof.
2

--------------------------------------------------------------------------------



(g)          The parties hereto acknowledge the transitional nature of the
Seller Services and Buyer Services. Accordingly, as promptly as practicable
following the execution of this Agreement, the parties agree to use commercially
reasonable efforts to make a transition of the Seller Services and Buyer
Services, as applicable, to their own internal organization or to obtain
alternate third-party sources to provide the Seller Services and Buyer Services,
as applicable.


(h)          Subject to Section 2.03, Section 2.04, and Section 3.05, the
obligations of the parties under this Agreement to provide Seller Services or
Buyer Services, as applicable, shall terminate with respect to the Seller
Services and Buyer Services on the last date specified for each Seller Services
and Buyer Services in the applicable Seller Service Exhibit and Buyer Service
Exhibit (the "End Date").


(i)          Notwithstanding the foregoing, the parties acknowledge and agree
that Buyer may determine from time to time that it does not require all the
Seller Services set out on one or more of the Seller Service Exhibit or that it
does not require such Seller Services for the entire period up to the applicable
End Date. Accordingly, Buyer may terminate any Seller Service, in whole and not
in part, upon notification to Seller in writing of any such determination.


(j)          Notwithstanding the foregoing, the parties acknowledge and agree
that Seller and Parent may determine from time to time that they do not require
all the Buyer Services set out on one or more of the Buyer Service Exhibit or
that they do not require such Buyer Services for the entire period up to the
applicable End Date. Accordingly, Seller or Parent may terminate any Buyer
Service, in whole and not in part, upon notification to Buyer in writing of any
such determination.


Section 1.02          Standard of Service.


(a)          Seller and Parent represent, warrant, and agree that the Seller
Services shall be provided in good faith, in accordance with applicable law and,
except as specifically provided in the Seller Service Exhibit, in a manner
generally consistent with the historical provision of the Seller Services and
with the same standard of care as historically provided. Subject to Section
1.03, Seller and Parent agree to assign sufficient resources and qualified
personnel as are reasonably required to perform the Seller Services in
accordance with the standards set forth in the preceding sentence.
Notwithstanding the foregoing, Buyer acknowledges that Seller and Parent are not
in the business of providing the Seller Services and are providing the Seller
Services solely for the purpose of facilitating the transactions contemplated by
the Purchase Agreement.


(b)          Except as expressly set forth in Section 1.02(a) or in any contract
entered into hereunder, Seller and Parent make no representations and warranties
of any kind, implied or expressed, with respect to the Seller Services,
including, without limitation, no warranties of merchantability or fitness for a
particular purpose, which are specifically disclaimed. Buyer acknowledges and
agrees that this Agreement does not create a fiduciary relationship,
partnership, joint venture, or relationships of trust or agency between the
parties and that all Seller Services are provided by Seller and Parent as an
independent contractor.
3

--------------------------------------------------------------------------------



(c)          Buyer represents, warrants, and agrees that the Buyer Services
shall be provided in good faith, in accordance with applicable law and, except
as specifically provided in the Buyer Service Exhibit, in a manner generally
consistent with the historical provision of the Buyer Services and with the same
standard of care as historically provided. Subject to Section 1.03, Buyer agrees
to assign sufficient resources and qualified personnel as are reasonably
required to perform the Buyer Services in accordance with the standards set
forth in the preceding sentence. Notwithstanding the foregoing, Seller and
Parent acknowledge that Buyer and the Companies are not in the business of
providing the Buyer Services and are providing the Buyer Services solely for the
purpose of facilitating the transactions contemplated by the Purchase Agreement.


(d)          Except as expressly set forth in Section 1.02(c) or in any contract
entered into hereunder, Buyer makes no representations and warranties of any
kind, implied or expressed, with respect to the Buyer Services, including,
without limitation, no warranties of merchantability or fitness for a particular
purpose, which are specifically disclaimed. Seller and Parent acknowledge and
agree that this Agreement does not create a fiduciary relationship, partnership,
joint venture, or relationships of trust or agency between the parties and that
all Buyer Services are provided by Buyer as an independent contractor.


Section 1.03          Third-Party Service Providers. It is understood and agreed
that each party has been retaining, and will continue to retain, third-party
service providers to provide some of the Seller Services or Buyer Services, as
applicable. In addition, the parties shall have the right to hire other
third-party subcontractors to provide all or part of any Seller Service or Buyer
Services, as applicable, hereunder; provided, however, that in the event such
subcontracting is inconsistent with past practices or such subcontractor is not
already engaged with respect to such Seller Service or Buyer Service as of the
date hereof, the party receiving services shall obtain the prior written consent
of the other party to hire such subcontractor, such consent not to be
unreasonably withheld. Each party shall in all cases retain responsibility for
the provision to the other party of Seller Services or Buyer Services, as
applicable, to be performed by any third-party service provider or subcontractor
or by any of a party’s Affiliates.


Section 1.04          Mutual Cooperation. During the term of this Agreement, the
parties shall consult with each other at regular intervals and at such times as
may be reasonably requested with respect to the performance of the Seller
Services or the Buyer Services.  Additionally, the parties shall take such
actions as may be commercially reasonable and reasonably necessary or desirable
in order to enable or assist, on the one hand, the Seller and Parent in
providing the Seller Services and, on the other, the Buyer and the Companies in
providing the Buyer Services, including exchanging information and providing
electronic access to data systems used in connection with the Seller Services or
Buyer Services.


ARTICLE II
Compensation


Section 2.01          Responsibility for Wages and Fees.


(a)          For such time as any employees of Seller, Parent, or any of their
Affiliates are providing the Seller Services under this Agreement, (a) such
employees will remain employees of Seller, Parent, or such Affiliate, as
applicable, and shall not be deemed to be employees of Buyer or the Companies
for any purpose, and (b) Seller, Parent, or such Affiliate, as applicable, shall
be solely responsible for the payment and provision of all wages, bonuses, and
commissions, employee benefits, including severance and worker's compensation,
and the withholding and payment of applicable Taxes relating to such employment.
4

--------------------------------------------------------------------------------

(b)          For such time as any employees of Buyer, the Companies, or any of
their Affiliates are providing the Buyer Services under this Agreement, (a) such
employees will remain employees of Buyer, the Companies, or such Affiliate, as
applicable, and shall not be deemed to be employees of Seller or Parent for any
purpose, and (b) Buyer, the Companies, or such Affiliate, as applicable, shall
be solely responsible for the payment and provision of all wages, bonuses, and
commissions, employee benefits, including severance and worker's compensation,
and the withholding and payment of applicable Taxes relating to such employment.


Section 2.02          Terms of Payment and Related Matters.


(a)          As consideration for provision of the Seller Services, Buyer shall
pay Seller the amount specified for each Seller Service on the Seller Service
Exhibit.


(b)          Except as expressly set forth in the Seller Service Exhibit or
Buyer Service Exhibit and subject to the terms and conditions therein, payments
pursuant to this Agreement shall be made on the first day of each month until
the End Date (as the same may be extended), except payroll services and payroll
tax obligations incurred in connection with Seller Services or Buyer Services,
as applicable, which shall be paid or funded in advance. It is the intent of the
parties that the compensation set forth in the Seller Service Exhibit and Buyer
Service Exhibit, respectively, reasonably approximate the cost of providing the
Seller Services and Buyer Services, respectively, including the cost of employee
wages and compensation, without any intent to cause Seller to receive profit or
incur loss. If at any time Seller or Buyer believes that the payments
contemplated by a specific Seller Service Exhibit or Buyer Service Exhibit, as
applicable, are materially insufficient to compensate it for the cost of
providing the Seller Services it is obligated to provide hereunder, or Buyer or
Seller believes that the payments contemplated by a specific Seller Service
Exhibit or Buyer Service Exhibit, as applicable, materially overcompensate
Seller or for such Seller Services or Buyer Services, as applicable, such party
shall notify the other party as soon as possible, and the parties hereto will
commence good faith negotiations toward an agreement in writing as to the
appropriate course of action with respect to pricing of such Seller Services or
Buyer Services for future periods.


Section 2.03          Extension of Services. The parties agree that neither
party shall be obligated to perform any Seller Service or Buyer Service, as
applicable, after the applicable End Date; provided, however, that if one party
desires and other party agrees to continue to perform any Seller Service or
Buyer Service, as applicable, after the applicable End Date, the parties shall
negotiate in good faith to determine an amount that compensates the party
performing the services for all of its costs for such performance, including the
time of its employees. The Seller Services or Buyer Services, as applicable, so
performed after the applicable End Date shall continue to constitute Seller
Services or Buyer Services, as applicable, under this Agreement and be subject
in all respects to the provisions of this Agreement for the duration of the
agreed-upon extension period.
5

--------------------------------------------------------------------------------



Section 2.04          Terminated Services. Upon termination or expiration of any
or all Seller Services and Buyer Services pursuant to this Agreement, or upon
the termination of this Agreement in its entirety, the parties shall have no
further obligation to provide the applicable terminated Seller Services and
Buyer Service.


Section 2.05          Disputes. In the event of a dispute regarding amounts owed
for Seller Services or Buyer Services, the disputing party shall deliver a
written statement to the other party no later than ten (10) days prior to the
date payment is due for the disputed Seller Service or Buyer Service, as
applicable, listing all disputed items and providing a reasonably detailed
description of each disputed item. Amounts not so disputed shall be deemed
accepted and shall be paid, notwithstanding disputes on other items, within the
period set forth in Section 2.02(b). The parties shall seek to resolve all such
disputes expeditiously and in good faith. The parties shall continue performing
the Seller Services and Buyer Services in accordance with this Agreement pending
resolution of any dispute.


Section 2.06          Taxes. Buyer shall be responsible for all sales or use
Taxes imposed or assessed as a result of the provision of Seller Services. 
Seller shall be responsible for all sales or use Taxes imposed or assessed as a
result of the provision of Buyer Services.


ARTICLE III
Termination


Section 3.01          Termination of Agreement. Subject to Section 3.04, this
Agreement shall terminate in its entirety (i) on the date upon which the parties
shall have no continuing obligation to perform any Seller Services and Buyer
Services, as applicable, as a result of each of their expiration or termination
in accordance with Section 1.01(g) or Section 3.02 or (ii) in accordance with
Section 3.03.


Section 3.02          Breach. Any party (the "Non-Breaching Party") may
terminate this Agreement with respect to any Seller Service or Buyer Service, in
whole but not in part, at any time upon prior written notice to the other party
(the "Breaching Party") if the Breaching Party has failed (other than pursuant
to Section 3.05) to perform any of its material obligations under this Agreement
relating to such Seller Service or Buyer Service, as applicable, and such
failure shall have continued without cure for a period of fifteen (15) days
after receipt by the Breaching Party of a written notice of such failure from
the Non-Breaching Party seeking to terminate such service. For the avoidance of
doubt, non-payment by Buyer or Seller for a Seller Service or Buyer Service, as
applicable, in accordance with this Agreement and not the subject of a
good-faith dispute, shall be deemed a breach for purposes of this Section 3.02.
6

--------------------------------------------------------------------------------



Section 3.03          Insolvency. In the event that either party hereto shall
(i) file a petition in bankruptcy, (ii) become or be declared insolvent, or
become the subject of any proceedings (not dismissed within sixty (60) days)
related to its liquidation, insolvency or the appointment of a receiver, (iii)
make an assignment on behalf of all or substantially all of its creditors, or
(iv) take any corporate action for its winding up or dissolution, then the other
party shall have the right to terminate this Agreement by providing written
notice in accordance with Section 6.01.


Section 3.04          Effect of Termination. Upon termination of this Agreement
in its entirety pursuant to Section 3.01, all obligations of the parties hereto
shall terminate, except for the provisions of Section 2.06, Article IV, Article
V, and Article VI, which shall survive any termination or expiration of this
Agreement.


Section 3.05          Force Majeure. The obligations under this Agreement with
respect to any Seller Service or Buyer Service, as applicable, shall be
suspended during the period and to the extent that Seller, Parent, Buyer, or any
of their respective Affiliates, as applicable, is prevented or hindered from
providing such Seller Service or Buyer Service, as applicable, or any party is
prevented or hindered from receiving such Seller Service or Buyer Service, as
applicable, due to any of the following causes beyond such party's reasonable
control (such causes, "Force Majeure Events"): (i) acts of God, (ii) flood, fire
or explosion, (iii) war, invasion, riot or other civil unrest, (iv) Order or 
any law, (v) actions, embargoes or blockades in effect on or after the date of
this Agreement, (vi) action by any Governmental Authority, (vii) national or
regional emergency, (viii) strikes, labor stoppages or slowdowns or other
industrial disturbances, (ix) shortage of adequate power or transportation
facilities, or (x) any other event which is beyond the reasonable control of
such party. The party suffering a Force Majeure Event shall give notice of
suspension as soon as reasonably practicable to the other party stating the date
and extent of such suspension and the cause thereof, and Seller, Parent, Buyer,
or any of their respective Affiliates, as applicable, shall resume the
performance of its obligations as soon as reasonably practicable after the
removal of the cause. Neither Buyer, Parent, Seller, nor any of their respective
Affiliates, shall be liable for the nonperformance or delay in performance of
its respective obligations under this Agreement when such failure is due to a
Force Majeure Event. The applicable End Date for any Seller Service or Buyer
Services, as applicable, so suspended shall be automatically extended for a
period of time equal to the time lost by reason of the suspension.


ARTICLE IV
Confidentiality


Section 4.01          Confidentiality.


(a)          During the term of this Agreement and thereafter, the parties
hereto shall, and shall instruct their respective representatives to, maintain
in confidence and not disclose the other party's financial, technical, sales,
marketing, development, personnel, and other information, records, or data,
including, without limitation, customer lists, supplier lists, trade secrets,
designs, product formulations, product specifications or any other proprietary
or confidential information, however recorded or preserved, whether written or
oral (any such information, "Confidential Information"). Each party hereto shall
use the same degree of care, but no less than reasonable care, to protect the
other party's Confidential Information as it uses to protect its own
Confidential Information of like nature. Unless otherwise authorized in any
other agreement between the parties, any party receiving any Confidential
Information of the other party (the "Receiving Party") may use Confidential
Information only for the purposes of fulfilling its obligations under this
Agreement (the "Permitted Purpose"). Any Receiving Party may disclose such
Confidential Information only to its representatives who have a need to know
such information for the Permitted Purpose and who have been advised of the
terms of this Section 4.01 and the Receiving Party shall be liable for any
breach of these confidentiality provisions by such Persons; provided, however,
that any Receiving Party may disclose such Confidential Information to the
extent such Confidential Information is required to be disclosed by an Order, in
which case the Receiving Party shall promptly notify, to the extent possible,
the disclosing party (the "Disclosing Party"), and take reasonable steps to
assist in contesting such Order or in protecting the Disclosing Party's rights
prior to disclosure, and in which case the Receiving Party shall only disclose
such Confidential Information that it is advised by its counsel in writing that
it is legally bound to disclose under such Order.
7

--------------------------------------------------------------------------------



(b)          Notwithstanding the foregoing, "Confidential Information" shall not
include any information that the Receiving Party can demonstrate: (i) was
publicly known at the time of disclosure to it, or has become publicly known
through no act of the Receiving Party or its representatives in breach of this
Section 4.01; (ii) was rightfully received from a third party without a duty of
confidentiality; or (iii) was developed by it independently without any reliance
on the Confidential Information.


(c)          Upon demand by the Disclosing Party at any time, or upon expiration
or termination of this Agreement with respect to any Seller Service or Buyer
Service, as applicable, the Receiving Party agrees promptly to return or
destroy, at the Disclosing Party's option, all Confidential Information. If such
Confidential Information is destroyed, an authorized officer of the Receiving
Party shall certify to such destruction in writing.


ARTICLE V
Indemnification


Section 5.01          Indemnification. Seller and Parent shall indemnify,
defend, and hold harmless Buyer, the Companies, and their Affiliates and each of
their respective representatives (collectively, the "Buyer Indemnified Parties")
from and against any and all Losses of the Buyer Indemnified Parties relating
to, arising out of or resulting from the gross negligence or willful misconduct
of Seller, Parent, or their Affiliates that provide a Seller Service to Buyer or
the Companies pursuant to Section 1.03 in connection with the provision of, or
failure to provide, any Seller Services to Buyer or the Companies; provided,
however, that neither Seller, Parent, nor their Affiliates shall be deemed to
have been grossly negligent or to have engaged in willful misconduct to the
extent that such Losses arise as a result of information provided by Buyer or
its Affiliates or actions taken or omitted to be taken upon the written
direction or instruction of Buyer or its Affiliates.  Buyer shall indemnify,
defend and hold harmless Seller, Parent, and their Affiliates and each of their
respective representatives (collectively, the "Seller Indemnified Parties") from
and against any and all Losses of the Seller Indemnified Parties relating to,
arising out of or resulting from the gross negligence or willful misconduct of
Buyer, the Companies, or their Affiliates that provide a Buyer Service to Seller
or Parent pursuant to Section 1.03 in connection with the provision of, or
failure to provide, any Buyer Services to Seller or Parent; provided, however,
that neither Buyer, the Companies, nor their Affiliates shall be deemed to have
been grossly negligent or to have engaged in willful misconduct to the extent
that such Losses arise as a result of information provided by Seller, Parent, or
their Affiliates or actions taken or omitted to be taken upon the written
direction or instruction of Seller, Parent, or their Affiliates.
8

--------------------------------------------------------------------------------



Section 5.02          Calculation of Losses.


(a)          The amount of any Losses payable under Section 5.01 by Seller and
Parent shall be net of any amounts recovered by the Buyer Indemnified Parties
from any other Person alleged to be responsible therefor.  If the Buyer
Indemnified Parties receive any amounts from any other Person alleged to be
responsible for any Losses, subsequent to an indemnification payment by Seller
or Parent, then the Buyer Indemnified Parties shall promptly reimburse Seller
and Parent for any payment made or expense incurred by Seller or Parent in
connection with providing such indemnification payment up to the amount received
by the Buyer Indemnified Parties, net of any expenses incurred by the Buyer
Indemnified Parties in collecting such amount.
(b)          The amount of any Losses payable under Section 5.01 by Buyer shall
be net of any amounts recovered by the Seller Indemnified Parties from any other
Person alleged to be responsible therefor.  If the Seller Indemnified Parties
receive any amounts from any other Person alleged to be responsible for any
Losses, subsequent to an indemnification payment by Buyer, then the Seller
Indemnified Parties shall promptly reimburse Buyer for any payment made or
expense incurred by Buyer in connection with providing such indemnification
payment up to the amount received by the Seller Indemnified Parties, net of any
expenses incurred by the Seller Indemnified Parties in collecting such amount.


ARTICLE VI
Miscellaneous


Section 6.01          Notices. All Invoices, notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be given in
accordance with Section 7.03 of the Purchase Agreement.


Section 6.02          Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.


Section 6.03          Severability. If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
9

--------------------------------------------------------------------------------

Section 6.04          Entire Agreement. This Agreement (including the recitals
and exhibits to this Agreement which are hereby incorporated by reference)
constitutes the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event and to the extent that there is a
conflict between the provisions of this Agreement and the provisions of the
Purchase Agreement as it relates to the Seller Services and Buyer Services
hereunder, the provisions of this Agreement shall control.


Section 6.05          Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but with it being understood that neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned or delegated by any party hereto; provided, however, that (i) Buyer may
assign any or all of its rights and obligations pursuant to this Agreement to
any of the Companies or to one or more of its Affiliates and (ii) Seller,
Parent, or their Affiliates may assign any or all of their rights and
obligations pursuant to this Agreement to purchasers of a material portion of
assets or equity interests of Seller, Parent, or their Affiliates upon thirty
(30) days’ prior notice to Buyer, provided, further, that in each case of the
preceding (i) and (ii), Buyer, Seller, Parent, and each of their respective
Affiliates (as applicable) will nonetheless remain liable for all of their
obligations hereunder.


Section 6.06          No Third-Party Beneficiaries. This Agreement is for the
sole benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement.


Section 6.07          Amendment and Modification; Waiver. This Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
each party hereto. No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. No failure to exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power, or privilege.


Section 6.08          Governing Law.  All matters relating to the
interpretation, construction, validity and enforcement of this Agreement shall
be governed by and construed in accordance with the domestic laws of the State
of Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdiction other than the State of
Delaware.
10

--------------------------------------------------------------------------------

Section 6.09          Jurisdiction; Venue; Service of Process.  THE PARTIES
AGREE THAT JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
ANY PARTY SEEKING RELIEF UNDER OR PURSUANT TO THIS AGREEMENT SHALL PROPERLY AND
EXCLUSIVELY LIE IN ANY FEDERAL COURT (OR, IF SUCH FEDERAL COURT DOES NOT HAVE
JURISDICTION OVER SUCH SUIT, ACTION OR PROCEEDING, IN A STATE COURT) IN
DELAWARE.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION, OR PROCEEDING.  THE PARTIES
IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY
OBJECTION THAT ANY SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF SUCH SUIT, ACTION, OR PROCEEDING.  THE PARTIES FURTHER AGREE THAT
THE MAILING BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF ANY
PROCESS REQUIRED BY ANY SUCH COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF
PROCESS AGAINST THEM, WITHOUT NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED
BY STATUTE OR RULE OF COURT.


Section 6.10          Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER
THIS AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


Section 6.11          Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.


 [SIGNATURE PAGES FOLLOW]
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 
BUYER
     
MF HOLDINGS, INC.
         
By:
   
Name:
   
Title:
           
SELLER
     
CELADON TRUCKING SERVICES, INC.:
         
By:
   
Name:
   
Title:
           
PARENT
     
CELADON GROUP, INC.:
         
By:
   
Name:
   
Title:
 

        



--------------------------------------------------------------------------------

EXHIBIT A
SELLER SERVICE EXHIBIT





--------------------------------------------------------------------------------

EXHIBIT B
BUYER SERVICE EXHIBIT

 

--------------------------------------------------------------------------------



EXHIBIT E


DISREGARDED ENTITY ALLOCATION


[disregardedentityallocation.jpg]



--------------------------------------------------------------------------------



EXHIBIT F


ROLLING STOCK LEASE


[See Attached.]
 
 
 

--------------------------------------------------------------------------------

LEASE AGREEMENT


This Lease Agreement ("Agreement") is made as of April 1, 2019 by and among MF
Holdings, Inc., or its assignee ("Lessor"), and Celadon Trucking Services, Inc.
("Lessee").


Background.  Prior to the date hereof, Lessee was the owner and/or operator of
certain tractors and trailers comprising the Rolling Stock (as defined below)
and owned the license plates and other operating permits issued in the base
plate state directly and on behalf of other states (collectively, the
"Licenses").  Pursuant to that certain Purchase Agreement, dated of even date
herewith, by and among Lessor, the Companies named therein, Lessee, and Celadon
Group, Inc., as Parent (the "Purchase Agreement"), Lessor has acquired the
Rolling Stock.  The parties now desire that (i) Lessee lease back the Rolling
Stock from Lessor for the period commencing on the date hereof (the
"Commencement Date") and continuing for the period determined by Lessor (the
"Lease Term") (provided, however, that this Agreement shall terminate
automatically on the date on which any License with respect to any item of
Rolling Stock expires, and if this Agreement does not so automatically
terminate, Lessor shall promptly reimburse Lessee for the full amount required
to renew such License for the next successive term), and (ii) simultaneously
herewith, Lessee and Lessor enter into an Equipment Lease pursuant to which
Lessee will sublease the Rolling Stock back to Lessor during the Lease Term (the
"Equipment Lease").


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.          Capitalized terms used herein and not otherwise defined herein have
the meanings ascribed in the Purchase Agreement.


2.          Lessor hereby leases the tractors and trailers set forth on the
attached Exhibit A (the "Rolling Stock") to Lessee for the Lease Term.


3.          The rental under this Agreement for the entire Lease Term shall be
$100, which shall be payable in cash by Lessee on the Commencement Date and
shall be non-refundable.


4.          Throughout the Lease Term, Lessor shall provide all required
insurance on the Rolling Stock (including liability insurance in connection with
the use and operation thereof, which shall name Lessee as an additional insured)
at its sole cost and expense. Lessor, on behalf of itself and its Affiliates,
shall indemnify, defend, and hold harmless Lessee, other members of the Seller
Group, and each of their respective directors, managers, officers, and
employees, against any Losses resulting from this Agreement or the use and
operation of the Rolling Stock (except as expressly provided under Section 5
hereof), including, without limitation, all costs and expenses of defending
against any Proceeding related to the foregoing in which any member of the
Seller Group is named, including reasonable attorneys’ fees. The foregoing
indemnity shall survive the expiration or earlier termination of this Agreement.


5.          Lessee shall use the Rolling Stock only in accordance with this
Agreement and the Equipment Lease. Any attempted assignment of this Agreement or
any rights hereunder, or any attempted use of the Rolling Stock except as
contemplated by the Equipment Lease, shall be void and immediately terminate
this Agreement.  Lessee agrees to indemnify Lessor against all Losses as a
result of any violation of this section by Lessee.

--------------------------------------------------------------------------------



6.          During the Lease Term, Lessee shall use its best efforts to keep the
Licenses in full force and effect; provided, however, Lessee shall not be
required to incur any expense in connection therewith unless Lessor agrees to
fully and promptly reimburse Lessee for such expense.


7.          This Agreement shall be terminable by Lessor at any time and shall
terminate automatically if (i) Lessee becomes insolvent, ceases to do business
as a going concern, dissolves, changes the legal form in which it operates, or
(ii) a petition for an order for relief with respect to Lessee is filed by or
against Lessee under Title 11 of the United States Code.


[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lessor has duly executed this Lease on the date first
written.




Lessor:








By: ___________________________________


Name: _________________________________


Title: __________________________________





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lessee has duly executed this Lease on the date first
written.




Lessee:


Celadon Trucking Services, Inc.




By: ___________________________________


Name: _________________________________


Title: __________________________________











--------------------------------------------------------------------------------

Exhibit A
Rolling Stock


 




--------------------------------------------------------------------------------

EQUIPMENT LEASE


This Equipment Lease ("Lease") is made as of April 1, 2019 by and among MF
Holdings, Inc., or its assignee ("Lessee"), and Celadon Trucking Services, Inc.
("Lessor").


Background.  Lessor and Lessee are parties to that certain Purchase Agreement,
dated of even date herewith, by and among Lessee, the Companies named therein,
Lessor, and Celadon Group, Inc., as Parent (the “Purchase Agreement”), and that
certain Lease Agreement of even date herewith between the parties hereto (the
"Underlying Lease” and, together with the Purchase Agreement, the “Prior
Agreements”).  Pursuant to the Prior Agreements, Lessor has control over the
Rolling Stock (as defined below) and has licensed such Rolling Stock with the
requisite state authorities.  By virtue of this Lease, the parties desire that
Lessor lease such licensed Rolling Stock to Lessee.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.          Capitalized terms used herein and not otherwise defined herein have
the meanings ascribed in the Prior Agreements.


2.          Lessor hereby leases all of its right, title, and interest in and to
the tractors and trailers set forth on the attached Exhibit A (the "Rolling
Stock") to Lessee for a period of 29 days, which term shall be automatically
renewed for successive 29 day periods unless terminated by Lessee (which
termination may occur at any time upon notice and which shall occur
automatically upon termination of the Underlying Lease). For the avoidance of
doubt, this Lease shall terminate automatically on the date on which any License
with respect to any item of Rolling Stock expires, and if this Lease does not so
automatically terminate, Lessee shall promptly reimburse Lessor for the full
amount required to renew such License for the next successive term.


3.          During the term hereof, Lessor shall use its best efforts to keep
the Licenses in full force and effect; provided, however, Lessor shall not be
required to incur any expense in connection therewith unless Lessee agrees to
fully and promptly reimburse Lessor for such expense.


4.          The rental under this Lease for the entire Lease Term shall be $100,
which shall be payable in cash on the date hereof and shall be non-refundable.


5.          During the Lease Term, Lessee covenants and agrees to (i) use the
Rolling Stock solely in connection with its business of transporting freight,
(ii) maintain the Rolling Stock at Lessee's sole cost and expense, and (iii)
provide all required insurance on the Rolling Stock (including liability
insurance in connection with the use and operation thereof, which shall name
Lessor as an additional insured) at its sole cost and expense.  Lessee, on
behalf of itself and its Affiliates, shall indemnify, defend, and hold harmless
Lessor, other members of the Seller Group, and each of their respective
directors, managers, officers, and employees, against any Losses resulting from
this Lease or the use and operation of the Rolling Stock, including, without
limitation, all costs and expenses of defending against any Proceeding related
to the foregoing in which any member of the Seller Group is named, including
reasonable attorneys’ fees. The foregoing indemnity shall survive the expiration
or earlier termination of this Lease.


[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lessor has duly executed this Lease on the date first
written.




Lessor:


Celadon Trucking Services, Inc.




By: ___________________________________


Name: _________________________________


Title: __________________________________





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lessee has duly executed this Lease on the date first
written.




Lessee:








By: ___________________________________


Name: _________________________________


Title: __________________________________













--------------------------------------------------------------------------------

Exhibit A
Rolling Stock


 
 
 
Back to Form 8-K [form8k.htm]